 



Exhibit 10.2
EXECUTION COPY
 
PURCHASE AGREEMENT
among
Marina Bay Sands Pte. Ltd.,
as the Issuer of the Notes,
Las Vegas Sands Corp.,
as the Guarantor of the Notes,
the Purchasers Party Hereto,
and
Goldman Sachs (Singapore) Pte.
and
DBS Bank Ltd.,
as the Lead Managers
SGD$1,104,040,000 Principal Amount
of
Senior Floating Rate Notes due August 22, 2008
of Marina Bay Sands Pte. Ltd.
Joint Book-Running Managers
Goldman Sachs International
Lehman Brothers Inc.
Citigroup
Merrill Lynch Capital Corporation
Morgan Stanley Bank
Dated August 18, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1 PURCHASE AND SALE OF NOTES
    1  
 
               
(a) Issuance of Notes
    1  
(b) Purchase and Sale of Notes; Closing
    2  
(c) Payments by the Company
    7  
(d) Fees and Expenses
    7  
(e) Indemnification
    8  
(f) Contribution
    10  
(g) Tax Gross-up
    10  
(h) Tax Indemnity
    11  
(i) Tax Credit
    12  
(j) Stamp Taxes
    12  
(k) Goods and Services Tax
    12  
(l) Increased Costs
    12  
(m) Currency Indemnity
    13  
(n) Mitigation by Holders
    13  
 
       
SECTION 2 HOLDER’S SPECIAL RIGHTS
    14  
 
               
(a) Registration of Notes; etc.
    14  
(b) Service Charges
    15  
(c) Lost, etc. Notes
    15  
(d) Inspection
    15  
 
       
SECTION 3 REDEMPTION AND REPURCHASE OF THE NOTES
    16  
 
               
(a) Optional Redemption
    16  
(b) Mandatory Redemption
    16  
(c) Illegality
    16  
(d) Change of Control
    17  
(e) Right of Replacement of a Single Purchaser
    17  
(f) Right of Redemption and Cancellation in Relation to a Single Purchaser
    17  
(g) Gaming Authorities
    18  
(h) Redemption of Notes Held by Former Purchaser
    19  
(i) Mandatory Prepayment for Failure to Draw Under Facility Agreement
    19  
(j) Selection of Notes to Be Redeemed or Purchased
    19  
(k) Notice of Redemption
    19  
(l) Effect of Notice of Redemption
    20  
(m) Deposit of Redemption or Purchase Price
    20  
(n) Notes Redeemed or Purchased in Part
    20  
 
       
SECTION 4 CLOSING CONDITIONS
    21  
 
       
SECTION 5 REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE PURCHASERS
    25  
 
               
(a) Experience
    25  

 



--------------------------------------------------------------------------------



 



              Page  
(b) Compliance with Transfer Restrictions
    25  
(c) Purchase Entirely for Own Account
    25  
(d) Restricted Notes and Transfer Conditions
    25  
(e) No Public Market
    26  
(f) Legends
    26  
(g) Access to Data
    28  
(h) Authorization
    28  
(i) Reliance Upon Investors’ Representations
    28  
(j) Singapore Selling Restrictions
    28  
(k) Disclosure of Information
    29  
(l) Gaming Authorities
    30  
 
       
SECTION 6 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    30  
 
               
(a) Status
    30  
(b) Binding Obligations
    30  
(b) Non-Conflict with Other Obligations
    31  
(c) Power and Authority
    31  
(d) Validity and Admissibility in Evidence
    31  
(e) No Filing or Stamp Taxes
    31  
(f) No Default
    32  
(g) Information
    32  
(h) Financial Condition
    32  
(i) Pari Passu Ranking
    32  
(j) Winding-Up
    32  
(k) Immunity
    32  
(l) No Proceedings Pending or Threatened
    33  
(m) Title
    33  
(n) Environmental Laws and Licenses
    33  
(o) Environmental Releases
    33  
(p) Acquisition Documents
    33  
(q) No Prior Business
    34  
(r) No Indebtedness or Security
    34  
(s) Insurances
    34  
(t) Governmental Regulation
    34  
(u) Repetition
    35  
(v) Private Offering; Consents and Approvals
    35  
(w) Offering Restrictions
    35  
(x) Compliance with Applicable Law
    36  
(y) System of Internal Accounting Controls
    36  
(z) Solvency
    36  
(aa) Use of Proceeds
    37  
(bb) Taxes
    37  
 
       
SECTION 7 COVENANTS
    37  
 
               
(a) Payment of Notes
    37  
(b) Use of Proceeds
    37  
(c) Payments for Consent
    38  

2



--------------------------------------------------------------------------------



 



              Page  
(d) Repayment of Term Loan Indebtedness
    38  
(e) Reports and Other Information
    38  
(f) Authorizations
    41  
(g) Compliance with Laws
    41  
(h) Pari Passu
    42  
(i) Negative Pledge
    42  
(j) Disposals
    42  
(k) Restrictive Agreements, Negative Pledges
    43  
(l) Indebtedness
    43  
(m) Loans and Guarantees
    43  
(n) The Acquisition
    44  
(o) Integrated Resort Project
    45  
(p) Main Construction Contract
    46  
(q) Change of Business
    47  
(r) Merger
    47  
(s) Issue of Shares
    47  
(t) Restricted Payments
    47  
(u) Arm’s Length Terms
    47  
(v) Acquisitions and Investments
    48  
(w) Business of the Company
    48  
(x) Assets
    49  
(y) Insurance
    49  
(z) Environmental Undertakings
    49  
(aa) Intellectual Property
    50  
(bb) Taxes
    50  
(cc) Financial Assistance
    51  
(dd) Finance Documents
    51  
(ee) Qualifying Debt Securities
    51  
 
       
SECTION 8 DEFAULTS AND REMEDIES
    52  
 
               
(a) Event of Default
    52  
(b) Acceleration
    58  
(c) Other Remedies
    59  
(d) Waiver of Past Defaults
    59  
(e) Rights of Holders of Notes to Receive Payment
    59  
 
       
SECTION 9 NOTE GUARANTEE
    60  
 
               
(a) Note Guarantee
    60  
(b) Limitation on Liability
    62  
(c) Successors and Assigns
    62  
(d) No Waiver
    62  
(e) Modification
    62  
 
       
SECTION 10 DEFINITIONS
    62  
 
       
SECTION 11 MISCELLANEOUS
    76  
 
               
(a) Notices
    76  
(b) Successors and Assigns
    77  

3



--------------------------------------------------------------------------------



 



              Page  
(c) Amendment and Waiver
    77  
(d) Survival of Representations and Warranties and Certain Agreements
    78  
(e) Counterparts
    78  
(f) Headings
    78  
(g) Governing Law
    78  
(h) Entire Agreement
    78  
(i) Severability
    78  
(j) Consent to Jurisdiction and Service of Process
    79  

         
ANNEX
  A   Form of Singapore Dollar Note
ANNEX
  B   Tax Information
ANNEX
  C   Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
ANNEX
  D   Opinion of Lionel Sawyer & Collins
ANNEX
  E   Opinion of Singapore Counsel for the Company
ANNEX
  F   Opinion of Singapore Tax Counsel for the Company

     
EXHIBIT 1
  Form of Extended Commitment Notice
EXHIBIT 2
  Form of Notice of Election to Issue Additional Singapore Dollar Notes
EXHIBIT 3
  Form of Certificate of Transfer
EXHIBIT 4
  Form of Joinder Agreement

Schedule A to Joinder Agreement
Schedule IIA Funds Flow Memorandum To Company Accounts
Schedule IIB Funds Flow Memorandum To Purchasers
Schedule III Use of Proceeds Schedule
Schedule IV Existing Indebtedness

4



--------------------------------------------------------------------------------



 



Marina Bay Sands Pte. Ltd.
9 Raffles Place
#27-01 Republic Plaza
Singapore 048619
Singapore
August 18, 2006

     
To:
  The Purchasers Named on
 
  the Signature Pages Hereto

Ladies and Gentlemen:
          Marina Bay Sands Pte. Ltd., a company incorporated under the laws of
Singapore (the “Company”), hereby agrees, subject to the terms and conditions
stated herein, to issue and sell to the Purchasers named on the signature pages
hereto (the “Purchasers”) an aggregate of SGD$788,600,000 principal amount of
its Senior Floating Rate Notes due 2008 (the “Initial Singapore Dollar Notes).
At the option of the Company and subject to the terms and conditions stated
herein, the Purchasers also agree to purchase from the Company up to an
aggregate of SGD$315,440,000 million principal amount of additional Senior
Floating Rate Notes due 2008 (the “Additional Singapore Dollar Notes” and,
together with the Initial Singapore Dollar Notes, the “Notes”). The Notes will
be fully and unconditionally guaranteed (the “Note Guarantee”) as to payment of
principal, interest and premium on an unsecured senior basis by Las Vegas Sands
Corp., a Nevada corporation and an indirect parent company of the Company. The
issue of the Notes and the purchase by the Purchasers is lead managed by Goldman
Sachs (Singapore) Pte. and DBS Bank Ltd. (the “Lead Managers”), each of which
are Financial Sector Incentive (Bond Market) Companies as defined in the
Singapore Income Tax Act (Chapter 134). Capitalized terms used herein without
definition shall have the meanings assigned to them in Section 10 hereof.
          Concurrently with the entry into this Agreement, the Company will
enter into a facility agreement with Goldman Sachs (Singapore) Pte. and DBS Bank
Ltd. and the additional lenders party thereto, each a Singapore licensed bank or
financial institution. Concurrently with the issuance of the Initial Singapore
Dollar Notes, the Company will borrow and/or utilize SGD$788,600,000 under the
Facility Agreement, consisting of SGD$595,995,470 of term loans and Bank
Guarantees in an aggregate amount of SGD$192,604,530 The Facility Agreement
provides for an additional SGD$315,440,000 of term loans, available for
borrowing by the Company from time to time subject to the terms and conditions
contained therein.
SECTION 1
PURCHASE AND SALE OF NOTES
     (a) Issuance of Notes.
          (i) Issuance of Notes. On or before the Initial Closing Date, the
Company will have authorized the issuance of SGD$1,104,040,000 in aggregate
principal amount of its Notes

 



--------------------------------------------------------------------------------



 



due August 22, 2008, to the Purchasers on the terms and conditions contained
herein. The Notes will be issued in the form attached hereto as Annex A. The
Notes will be Guaranteed by the Guarantor in accordance with this Agreement.
          (ii) QDS Representations and Agreements of the Lead Managers. Each of
the Lead Managers represents that it is a Financial Sector Incentive (Bond
Market) Company as defined in the Singapore Income Tax Act (Chapter 134). Each
of the Lead Managers covenants and agrees to complete and sign a return on debt
securities and, subject to their receipt of the return on debt securities duly
signed by the Company, submit the duly completed and signed return on debt
securities to the Monetary Authority of Singapore and the Comptroller of Income
Tax no later than the date falling one month (excluding Saturday) from the
Initial Closing Date (as defined below) and from each subsequent Additional
Closing Date (as defined below).
          (iii) QDS Agreements of the Company. The Company covenants and agrees
to (i) complete and sign the return on debt securities and to send the same to
the Lead Managers within 14 days from the Initial Closing Date (as defined
below) and from each subsequent Additional Closing Date (as defined below) and
(ii) (if any and where necessary) make any notices, filings, registrations
(except for the return on debt securities and such notices, filings and
registrations already made by the Lead Managers and/or the Company) and
qualifications required to be sent or made for purposes of allowing the
Purchasers to benefit from the tax exemption or tax concession set out in the
memorandum attached as Annex B.
     (b) Purchase and Sale of Notes; Closing.
          (i) Purchase and Sale of Initial Singapore Dollar Notes. On the basis
of the representations, warranties, covenants and agreements contained herein,
but subject to the terms and conditions contained herein, the Company hereby
agrees to issue and to sell to each Purchaser and each Purchaser, severally and
not jointly, agrees to purchase from the Company the Initial Singapore Dollar
Notes set forth opposite such Purchaser’s name on Schedule I hereto, at a
purchase price of SGD$1,000 for each SGD$1,000 in aggregate principal amount of
Notes.
          Each of the Purchasers and the Company agree that, for United States
federal income tax purposes, the issue price of each Note is equal to its
purchase price as specified above. The obligations of each Purchaser under this
Agreement are several and not joint obligations and each Purchaser will have no
obligation or liability to any Person for the performance or non-performance by
any other Purchasers hereunder.
          Each of the Purchasers acknowledges and agrees that for Singapore tax
purposes, it is aware of the information matter set out in the memorandum
attached hereto as Annex B.
          (ii) Initial Closing. The purchase and sale of the Initial Singapore
Dollar Notes will take place at a closing (the “Initial Closing”) at 11:00 a.m.
Singapore time on August 22, 2006, at the offices of Latham & Watkins LLP, 885
Third Avenue, New York, New York 10022, or at such other time and place as is
mutually agreed to by the Company and the Purchasers (the “Initial Closing
Date”). At the Initial Closing, the Company will deliver to each Purchaser the
Initial Singapore Dollar Notes to be purchased by each of the Purchasers (in
such permitted denomination or denominations and registered in its name or the
name of such nominee or

2



--------------------------------------------------------------------------------



 



nominees as such Purchaser may request) against payment of the purchase price of
the Initial Singapore Dollar Notes in accordance with the following paragraph.
          For the sole purpose of facilitating the funding of the Initial
Closing, each of the Purchasers and the Company agree that all of the proceeds
from the issuance of the Initial Singapore Dollar Notes (the “Note Proceeds”)
that are made available in cash on the Initial Closing shall be held by DBS Bank
Ltd., in its capacity as the funding agent (the “Funding Agent”) in a bank
account of the Funding Agent in Singapore and all such Note Proceeds shall be
disbursed in accordance with this Section 1(b)(ii).
          The Funding Agent hereby agrees, and the Company and the Purchasers
hereby instruct the Funding Agent, upon the Funding Agent’s receipt into its
account (the “Funding Agent’s Account”) by 2:00 p.m. Singapore time on the
Initial Closing Date of SGD$783,016,712 from the Purchasers, to (a) have DBS
Bank Ltd. issue and deliver no later than 8:00 p.m. Singapore time on the
Initial Closing Date to Allen & Gledhill (in such capacity, the “Escrow Agent”)
cashier’s orders (the “Cashier’s Orders”) in the amounts and to the parties set
forth on Schedule IIA hereto and (b) hold the balance of such Note Proceeds in
the Funding Agent’s Account to be disbursed therefrom in accordance with
Schedule IIA hereto on the date the Funding Agent is informed by the Escrow
Agent that the Development Agreement Delivery Date has occurred.
          In the event the Development Agreement Delivery Date has not occurred
by 2:00 p.m. Singapore time on August 23, 2006 (or such later time as the
Majority Purchasers may agree), the Escrow Agent shall (and is hereby instructed
by the Purchasers and the Company to) return the Cashier’s Orders to the Funding
Agent and the Funding Agent shall (and is hereby instructed by the Purchasers
and the Company to) cancel the Cashier’s Orders and refund all of the Note
Proceeds (net of all reasonable cancellation charges in respect of the Cashier’s
Orders and remittance and administration charges) within the next business day
to the Purchasers to the accounts and in the amounts set forth on Schedule IIB.
Furthermore, in the event that the Funding Agent does not receive the entire net
proceeds of the Initial Singapore Dollar Notes by 2:00 p.m. (Singapore time) on
the Initial Closing Date, the Funding Agent shall within the next business day
disburse the funds to the Purchasers as set forth in Schedule IIB. Any
cancellation of the Cashier’s Orders and refund of the Note Proceeds under this
paragraph shall be deemed to be and shall be treated for all purposes of this
Agreement as a prepayment of the Notes by the Company.
          Upon the Escrow Agent’s receipt of the Cashier’s Orders as set forth
above, the Escrow Agent shall hold such Cashier’s Orders in escrow, for the
benefit of the Purchasers and shall (on behalf of the Company),
contemporaneously with the delivery and release from escrow of the Bank
Guarantees and the cashier’s orders being issued under the Facility Agreement
(in accordance with the terms thereof) to the parties named therein, deliver the
Cashier’s Orders (and the Company hereby consents to such delivery) as
contemplated in Schedule IIA hereto.
          Each of the Purchasers and the Company agree that:
          (A) except in respect of a failure of the Funding Agent to comply with
its obligations under this Section 1(b)(ii), the Funding Agent and Escrow Agent
shall not be made a defendant in any proceedings in relation to the Note
Proceeds or the Cashier’s Orders (including any disbursement or utilisation of
the Note Proceeds or the Cashier’s

3



--------------------------------------------------------------------------------



 




Orders) and in the event that the Funding Agent or Escrow Agent is involved in
such proceedings, the costs of the Funding Agent or Escrow Agent involved in
such proceedings (including legal costs on a full indemnity basis) shall be
borne by the Company and the Purchasers (with respect to the Purchasers, on a
several basis, pro rata based upon the commitments hereunder).
          (B) no payment of the Note Proceeds or delivery of the Cashier’s
Orders shall be made except pursuant to this Section 1(b)(ii); and
          (C) the Funding Agent and Escrow Agent shall not be obliged to act on
any instructions if such instructions, in the sole discretion of the Funding
Agent or Escrow Agent as applicable, are unclear, ambiguous, not duly authorised
or otherwise not in accordance with the terms of this Section 1(b)(ii) and,
without prejudice to the foregoing, such Funding Agent or Escrow Agent shall, at
its sole discretion, be at liberty to seek directions from the courts of
Singapore and/or New York on the construction and interpretation of this
Section 1(b)(ii) and/or any instructions received by such Funding Agent or
Escrow Agent, as the case may be, and on any other matter relating or incidental
to this Section 1(b)(ii) (the costs of seeking such directions (including legal
costs on a full indemnity basis) shall be borne by the Company and the
Purchasers (with respect to the Purchasers, on a several basis, pro rata based
upon the commitments hereunder)).
          Each of the Purchasers and the Company agrees that the Funding Agent
and Escrow Agent shall have no duties or responsibilities to:
          (A) the Company; or
          (B) the Purchasers, except those expressly set out under this
Section 1(b)(ii).
          Also, neither the Funding Agent nor the Escrow Agent shall, by reason
of this Agreement be a trustee for the Company or any Purchaser or have any
fiduciary obligations to the Company or any Purchaser. The Funding Agent and
Escrow Agent shall not be responsible to the Company or any Purchaser for any
recitals, terms, statements, representations or warranties contained in any of
the Transaction Documents or in any certificate or other document referred to or
provided for in, or received by any of them. Neither the Funding Agent, Escrow
Agent nor any of their respective officers, partners, employees or agents shall
be liable or responsible for any action taken or omitted to be taken by it or
them hereunder or in connection herewith, except for its or their own gross
negligence or wilful misconduct alone, as determined in a final non-appealable
judgment of a court of Singapore.
          The Funding Agent and Escrow Agent shall be entitled to rely upon any
document, instrument, certification, notice or other communication (including
any by facsimile) or photocopies thereof which purport to have been signed or
sent by or on behalf of the proper person or persons and to assume that all
signatures are genuine and that all documents are authentic. As to any matters
not expressly provided for hereby, the Funding Agent and Escrow Agent shall in
all cases not be liable to any party hereunder in acting, or refraining from
acting hereunder in accordance with instructions signed by the Purchasers.
          Notwithstanding anything to the contrary in this Agreement, the
Company and the Purchasers (with respect to the Purchasers, on a several basis,
pro rata based upon the commitments hereunder) shall indemnify and hold harmless
the Funding Agent and Escrow

4



--------------------------------------------------------------------------------



 



Agent for all and any loss, liability or expense resulting from any claim, or
legal proceedings initiated or commenced by the Company or any Purchaser to
which the Funding Agent or Escrow Agent may become subject, save through the own
gross negligence or wilful misconduct of the Funding Agent or Escrow Agent,
arising out of or in connection with the administration of their respective
duties under this Section 1(b)(ii).
          Except for actions expressly required of the Funding Agent or the
Escrow Agent under this Section 1(b)(ii), the Funding Agent or Escrow Agent
shall in all cases be fully justified in failing or refusing to carry out any
actions. The Funding Agent and Escrow Agent shall have no duty or obligation
whatsoever to enforce the collection of or to exercise diligence in the
enforcement of the collection or receipt of any Note Proceeds or any amounts
payable under the Cashiers’ Orders.
          Neither the Funding Agent, Escrow Agent, Company nor any Purchaser may
assign or transfer or otherwise dispose of (whether in whole or in part) any of
its rights under this Section 1(b)(ii) without the consent of the Funding Agent,
the Escrow Agent and the Purchasers.
          Solely for the purposes of this Section 1(b)(ii), the Funding Agent
and the Escrow Agent shall be third party beneficiaries of the agreements
contained in this Section 1(b)(ii).
          (iii) Purchase and Sale of Additional Singapore Dollar Notes. On the
basis of the representations, warranties, covenants and agreements contained
herein, but subject to the terms and conditions contained herein, at any time
and from time to time after the Initial Closing Date and prior to August 22,
2007 (the “Additional Issuance Period”), the Company shall have the option to
issue and sell to the Purchasers (A) up to an aggregate of SGD$256,295,000
principal amount of Additional Singapore Dollar Notes, the proceeds of which may
be used for general working capital requirements of the Company and general
corporate purposes in connection with the Integrated Resort Project (including
paying interest on the Notes and refinancing up to a maximum amount of
SGD$599,336,000 of Indebtedness owed to affiliates of the Company) and (B) up to
an additional SGD$59,145,000 aggregate principal amount of Additional Singapore
Dollar Notes, the proceeds of which shall be used solely to pay interest on the
Notes; provided, however, that in the case of clause (A), the Company shall not
have the option to issue Additional Singapore Dollar Notes on any given
Additional Closing Date (as defined below) in an aggregate principal amount less
than SGD$15,772,000 (unless the remaining Additional Notes Commitment on such
Additional Closing Date is less than SGD$15,772,000, in which case the Company
shall not have the option to issue Additional Singapore Dollar Notes in an
aggregate principal amount less than the remaining Additional Notes Commitment
on such Additional Closing Date). In the event (i) at least SGD$59,145,000
aggregate principal amount of the Additional Singapore Dollar Notes permitted to
be issued in accordance with the preceding sentence have not been issued upon
the expiration of the Additional Issuance Period and (ii) each of the Purchasers
has received and acknowledged an irrevocable written notice from the Company in
the form attached hereto as Exhibit 1 (the “Extended Commitment Notice”) no more
than 60 and no less than 30 days prior to the expiration of the Additional
Issuance Period, then at any time on or after August 22, 2007, and prior to the
Maturity Date, the Company shall have the option to issue and sell to the
Purchasers up to an additional SGD$59,145,000 aggregate principal amount of the
Additional Singapore Dollar Notes, the proceeds of which shall be used solely to
pay interest on the Notes. In the event and to the extent that the Company shall
exercise the election to issue Additional Singapore Dollar Notes to the
Purchasers pursuant to this Section 1(b)(iii), each of the Purchasers, severally
and not jointly,

5



--------------------------------------------------------------------------------



 



on the basis of the representations, warranties, covenants and agreements
contained herein, but subject to the terms and conditions contained herein,
agree to purchase from the Company, at the same purchase price to be paid by the
Purchaser for the Initial Singapore Dollar Notes as set forth in Section 1(b)(i)
above, that portion of the number of Additional Singapore Dollar Notes as to
which such election shall have been exercised (to be adjusted by the Purchasers
to provide that the Additional Singapore Dollar Notes are issued in
denominations of SGD$3,000 and integral multiples of SGD$3,000 in excess
thereof) determined by multiplying such number of Additional Singapore Dollar
Notes by a fraction the numerator of which is the maximum aggregate principal
amount of Additional Singapore Dollar Notes which such Purchaser is obligated to
purchase as set forth opposite the name of such Purchaser on Schedule I attached
hereto (subject to adjustment in accordance with Section 5(d)(ii) upon
assignment of such obligation) and the denominator of which is the maximum
number of Additional Singapore Dollar Notes that all of the Purchasers are
obligated to purchase hereunder.
          Any such election to issue Additional Singapore Dollar Notes may
exercised only by written notice (the “Election Notice”) in the form attached
hereto as Exhibit 2 from the Company to each of the Purchasers setting forth the
aggregate number of Additional Singapore Dollar Notes to be issued, as the case
may be, and the date (an “Additional Closing Date”) on which such Additional
Singapore Dollar Notes are to be delivered, as determined by the Company but in
no event later than ten or earlier than five Business Days after the date of
such Election Notice. The purchase and sale of any Additional Singapore Dollar
Notes will take place at a closing (an “Additional Closing”) at 11:00 a.m.
Singapore time at a place to be agreed to mutually by the Company and the
Purchasers on the Additional Closing Date, or at such other time as is mutually
agreed to by the Company and the Purchasers. At each Additional Closing, the
Company will deliver each Purchaser the Additional Singapore Dollar Notes to be
purchased by each of the Purchasers (in such permitted denomination or
denominations and registered in its name or the name of such nominee or nominees
as such Purchaser may request) against payment of the purchase price of the
Additional Singapore Dollar Notes therefor by intra-bank or federal funds wire
transfer of immediately available funds to such bank accounts as the Company
designates in writing.
          To the extent that any Purchaser defaults in its obligation to
purchase the Additional Singapore Dollar Notes that it is obligated to purchase
pursuant to an Election Notice (the “Unpurchased Notes”), the other Purchasers
who have not defaulted in their obligations to purchase the Additional Singapore
Dollar Notes subject to such Election Notice shall have the option, but not the
obligation, to purchase up to all of the Unpurchased Notes, which shall be
allocated among the Purchasers electing to purchase the Unpurchased Notes on a
pro rata basis based on the aggregate principal amount of Additional Singapore
Dollar Notes they were obligated to purchase immediately prior to the date of
the Election Notice.
          (iv) Mandatory Cancellation. If (A) the Acquisition Closing Date has
not occurred by the close of business on August 23, 2006, or (B) any Acquisition
Document that has become effective ceases to be in full force and effect, each
Purchaser’s commitment to purchase any Notes hereunder will be immediately and
automatically cancelled.
          (v) Fulfillment of Conditions Precedent. If at the Initial Closing any
of the conditions to the Initial Closing specified in this Agreement shall not
have been fulfilled to each Purchaser’s satisfaction, each Purchaser will, at
its election and notwithstanding anything to the

6



--------------------------------------------------------------------------------



 



contrary in this Agreement, be relieved of all further obligations under this
Agreement without thereby waiving any rights it may have by reason of such
nonfulfillment or failure. Nothing in this Section 1(b)(v) will operate to
relieve the Company from any of its obligations hereunder.
     (c) Payments by the Company.
          (i) The Company will pay or cause to be paid all amounts payable under
any Note of principal, interest, premium and fees hereunder (without any
defense, set-off, counterclaim or any presentment of such Note and without any
notation of such payment being made thereon) by crediting (before 1:00 p.m., New
York City time), by intra-bank or federal funds wire transfer on the date due to
each Holder’s account as may be designated and specified in writing by such
Holder. Each Purchaser’s initial bank account for this purpose is on its
signature page hereto. All amounts payable with respect to the Notes shall be
paid by the Company in SGD.
          (ii) Notwithstanding anything to the contrary contained in the Notes,
if any principal amount payable with respect to a Note is payable on a day that
is not a Business Day, then the Company will pay such amount on the next
succeeding Business Day, and interest will accrue on such amount until the date
on which such amount is paid and payment of such accrued interest will be made
concurrently with the payment of such amount; provided that the Company may
elect to pay in full (but not in part) any such amount on the last Business Day
prior to the date such payment otherwise would be due, and no such additional
interest will accrue on such amount.
          (iii) Notwithstanding anything to the contrary contained in the Notes,
if any interest amount payable with respect to a Note is payable on a day that
is not a Business Day, then the Company will pay such amount on the next
succeeding Business Day. The interest amount payable will include interest
calculated from and including the applicable date of issuance up to and
including the immediately following scheduled interest payment date, and
thereafter from (but not including) the last scheduled interest payment date up
to and including the current scheduled interest payment date.
          (iv) Except as set forth in Section 3 of this Agreement, all payments
to Holders of any Note (whether of principal, premium, interest or otherwise)
shall be made on a pro rata basis based on the outstanding principal amount of
Notes on such payment date. If any Holder obtains any payment (whether voluntary
or involuntary) of principal, premium, interest or other amount with respect to
any Note in excess of such Holder’s pro rata share of such payment obtained by
all Holders, each such Holder agrees to remit the excess portion of such payment
to the other Holders of the Notes as is necessary to cause such Holders to share
the excess portion of such payment ratably among each of them as is provided in
this paragraph.
          (v) Any interest, commission or fee accruing under this Agreement and
the Notes will accrue from day to day and is calculated on the basis of the
actual number of days elapsed and a year of 365 days or, in any case where the
practice in the Singapore interbank market differs, in accordance with that
market practice.
     (d) Fees and Expenses.
          (i) The Company agrees to pay or reimburse all reasonable expenses
relating to this Agreement, including but not limited to:

7



--------------------------------------------------------------------------------



 



  (1)   the reasonable cost of preparing and reproducing this Agreement, the
Notes and any other documents contemplated hereby or thereby;     (2)   all
reasonable out-of-pocket expenses incurred by each Purchaser, the Lead Managers
or their respective Affiliates in connection with the transactions contemplated
by this Agreement and the other documents referred to in clause (a) above,
including, without limitation, travel and lodging expenses and all costs
incurred in connection with its review of the Company’s business and operations;
    (3)   the reasonable fees and disbursements of Latham & Watkins LLP, Allen &
Gledhill and Drew & Napier LLC who are acting as counsel to the Purchasers and
Lead Managers in connection with the transactions contemplated by this
Agreement;     (4)   all reasonable out-of-pocket expenses (including the
reasonable fees and disbursements of counsel) incurred by each Purchaser and
Lead Manager in connection with any amendment, modification, waiver, consent or
preservation or enforcement of rights under this Agreement, the Notes or any
other documents contemplated hereby or thereby; and     (5)   all other
out-of-pocket expenses, including counsel’s fees, incurred by the Company in
connection with the transactions contemplated by this Agreement.

          (ii) In addition, the Company shall pay to each of the Purchasers a
“standby interest fee” equal to 0.375 percent per annum on such Purchaser’s
Additional Notes Commitment for the Availability Period. The standby interest
fee is payable on the last day of each successive period of three Months which
ends during the Availability Period, on the last day of the Availability Period
and, if cancelled in full, on the cancelled amount of the relevant Purchaser’s
Additional Notes Commitment at the time the cancellation is effective.
     (e) Indemnification.
          The Company and the Guarantor (collectively, the “Indemnifying
Parties”) hereby agree, jointly and severally, to indemnify the each Purchaser
and Lead Manager and their respective Affiliates, including, but not limited to,
its officers, directors, employees, advisors and representatives (collectively,
the “Indemnified Parties”), against, and hold such Indemnified Party harmless
from, all losses, claims, damages, liabilities and related expenses (including
the expenses of preparation and reasonable attorneys’ fees and disbursements)
(collectively, the “Losses”) incurred by such Indemnified Party and arising out
of or in connection with this Agreement, the Notes or the transactions
contemplated hereby or thereby (or any other document or instrument executed
herewith or pursuant hereto or thereto), whether or not the transactions
contemplated by this Agreement are consummated and whether or not any
Indemnified Party is a formal party to any claim, litigation, investigation or
proceeding, except to the extent, and only to the extent, that any Losses
directly result from action on the part of any Indemnified Party which is
finally judicially determined to arise from such Indemnified Party’s bad faith,
gross negligence or willful misconduct. Notwithstanding anything to the contrary
in this paragraph, the indemnification under

8



--------------------------------------------------------------------------------



 



this Section 1(e) is not intended to cover (a) any diminution in value of any
Notes or (b) any Losses related to Taxes or Increased Costs. The Indemnifying
Parties agree to reimburse any Indemnified Party promptly for all such Losses as
they are incurred by such Indemnified Party. No Indemnified Party will be liable
to the Company or any of its Affiliates for:

  (1)   any Losses arising from the use by unauthorized Persons of Information
or other materials sent through electronic, telecommunications or other
information transmissions systems that are intercepted by such Persons;     (2)
  any special, indirect, consequential or punitive damages arising out of or in
connection with this Agreement, the Notes or the transactions contemplated
hereby or thereby (or any other document or instrument executed herewith or
pursuant hereto or thereto); or     (3)   any other Losses, except, in the case
of clauses (1), (2) and (3), to the extent, and only to the extent, that any
Losses directly result from action or failure to act on the part of any
Indemnified Party which is finally judicially determined to arise primarily from
such Indemnified Party’s bad faith, gross negligence or willful misconduct.

          The obligations of the Indemnifying Parties to each Indemnified Party
hereunder shall be separate obligations and the Indemnifying Parties’ liability
to any such Indemnified Party hereunder shall not be extinguished solely because
any other Indemnified Party is not entitled to indemnity hereunder. The
obligations of the Indemnifying Parties under this Section 1(e) shall survive
the payment or prepayment of the Notes at maturity, upon acceleration,
redemption or otherwise, any transfer of the Notes by any Purchaser, and the
termination of this Agreement and the Notes.
          In case any action shall be brought against any Indemnified Party with
respect to which indemnity may be sought against any of the Indemnifying Parties
hereunder, such Indemnified Party shall promptly notify the Company in writing
and the Company shall, if it desires, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party and
payment of all reasonable fees and expenses. Failure by an Indemnified Party to
so notify the Company shall relieve the Company from the obligation to indemnify
such Indemnified Party under this Section 1(e) only to the extent that the
Company suffers actual prejudice as a result of such failure, but shall not
relieve the Company from its obligation to indemnify any other Indemnified
Party, or to provide contribution to any Indemnified Party. Each Indemnified
Party shall have the right to employ separate counsel in such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Party unless:

  (1)   the Indemnifying Parties have agreed in writing to pay such expenses;  
  (2)   the Indemnifying Parties have failed to assume the defense and employ
counsel within a reasonable period of time; or     (3)   the named parties to
any such action (including any impleaded parties) include any Indemnified Party
and any Indemnifying Party, and such

9



--------------------------------------------------------------------------------



 



      Indemnified Party shall have been advised in writing by outside counsel
that there may be one or more legal defenses available to it which are
inconsistent with or additional to those available to the Indemnifying Party;

provided that, if such Indemnified Party notifies the Indemnifying Party in
writing that it elects to employ separate counsel in the circumstances described
in clauses (1), (2) or (3) above, the Indemnifying Party shall not have the
right to assume the defense of such action or proceeding. The Indemnifying
Parties shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
responsible under the preceding sentence for the reasonable fees and expenses of
more than one such firm of separate counsel (in addition to any local counsel),
which counsel shall be designated by such Indemnified Party. No Indemnifying
Party shall be liable for any settlement of any such action effected without the
prior written consent of such Indemnifying Party (which shall not be
unreasonably withheld). The Indemnifying Parties agree that they will not,
without the Indemnified Party’s prior consent, which shall not be unreasonably
withheld, settle or compromise any pending or threatened claim, action or suit
in respect of which indemnification or contribution may be sought hereunder
unless the foregoing contains an unconditional release of the Indemnified
Parties from all liability and obligation arising therefrom.
     (f) Contribution.
          If the indemnification provided for in Section 1(e) hereof is
unavailable to any Indemnified Party in respect of any Losses referred to
therein, then the Indemnifying Parties, in lieu of indemnifying such Persons,
shall have a joint and several obligation to contribute to the amount paid or
payable by such Persons as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Parties, on the
one hand, and the Indemnified Parties, on the other hand, in connection with the
actions which resulted in such Losses as well as any other relevant equitable
considerations. The amount paid or payable by any such Person as a result of the
Losses referred to above shall be deemed to include, subject to the limitations
set forth in Section 1(e) hereof, any legal or other fees or expenses reasonably
incurred by such Person in connection with any investigation, lawsuit or legal
or administrative action or proceeding.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 1(f) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
     (g) Tax Gross-up.
          (i) Each of the Company and the Guarantor shall make all payments to
be made by it in connection with the Notes without any Tax Deduction, unless a
Tax Deduction is required by law, in which case, to the extent that such Tax
Deduction was caused by a change in law or the interpretation, administration or
application of any law after the date of this Agreement (or with respect to a
Purchaser that becomes a party to this Agreement, after the date such

10



--------------------------------------------------------------------------------



 



Purchaser became a party to this Agreement), the amount of the payment due from
the Company shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required; provided, that if any Tax Deduction is required
by law or the interpretation, administration or application of any law on the
date of this Agreement or anytime thereafter on any payment of any standby
interest fee (as provided in Section 1(d)(ii)) above) by the Company to the
Purchasers or any one of them pursuant to this Agreement, the amount payable by
the Company shall be increased to an amount which (after making the requisite
Tax Deduction) leaves an amount equal to the payment which would have been due
with respect to such fee if no Tax Deduction had been made.
          (ii) The Company or the Guarantor, as the case may be, shall promptly
upon becoming aware that it must make a Tax Deduction (or that there is any
change in the rate or the basis of a Tax Deduction) notify the Holders
accordingly. Similarly, each Holder shall notify the Company and the Guarantor
upon becoming so aware in respect of a payment payable to such Holder.
          (iii) If the Company or the Guarantor, as the case may be, is required
to make a Tax Deduction, they shall make such Tax Deduction and any payment
required in connection with such Tax Deduction within the time allowed and in
the minimum amount required by law. If the Company or the Guarantor fails to pay
any required Tax Deduction when due to the appropriate taxing authority or fails
to remit to the relevant Holder the required receipts or other required
documentary evidence as set forth in paragraph (iv) below, the Company and the
Guarantor shall indemnify the Holders for any incremental taxes, interest or
penalties that become payable by any Holder as a result of such failure.
          (iv) Within 30 days of making either a Tax Deduction or any payment
required in connection with such Tax Deduction, the Company shall deliver to the
Holder entitled to the payment evidence reasonably satisfactory to such Holder
that the Tax Deduction has been made or (as applicable) any appropriate payment
has been paid to the relevant taxing authority.
     (h) Tax Indemnity.
          (i) The Company shall (within five Business Days after demand by any
Protected Party) pay to such Protected Party an amount equal to the loss,
liability or cost which such Protected Party has suffered for or on account of
any Tax that is a direct result of a change in law or the interpretation,
administration or application of any law after the date of this Agreement by
that Protected Party in respect of this Agreement or the Notes.
          (ii) Paragraph (i) above shall not apply:

  (1)   with respect to any Tax assessed on a Protected Party:

  (A)   under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as a resident for tax purposes; or

11



--------------------------------------------------------------------------------



 



  (B)   under the law of the jurisdiction in which that Protected Party’s
Facility Office is located in respect of amounts received or receivable in that
jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Protected Party; or

  (2)   to the extent a loss, liability or cost is compensated for by an
increased payment under Section 1(g)(i).

     (i) Tax Credit.
          In the event the Company makes a Tax Payment and the applicable Holder
determines that:

  (1)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and     (2)   such Holder
has obtained, utilised and retained that Tax Credit,

such Holder shall pay an amount to the Company which such Holder determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Company.
     (j) Stamp Taxes.
          The Company shall pay and, within three Business Days after demand,
indemnify each Holder against any cost, loss or liability that such Holder or
its Affiliate incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of this Agreement and the Notes.
     (k) Goods and Services Tax.
          The Company shall also pay to each Holder on demand, in addition to
any amount payable by the Company to the relevant Holder under this Agreement
and the Notes, any goods and services, value added or similar Tax payable in
respect of that amount (and references in this Agreement and the Notes to that
amount shall be deemed to include any such Taxes payable in addition to it).
     (l) Increased Costs.
          (i) Subject to paragraph (iv) below, the Company shall, within five
Business Days after a demand by any Purchaser, pay for the account of such
Purchaser the amount of any Increased Costs incurred by such Purchaser as a
result of (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (b) compliance with
any law or regulation, in each case, made after the date of this Agreement.

12



--------------------------------------------------------------------------------



 



          (ii) A Purchaser intending to make a claim pursuant to paragraph
(i) above shall notify the Company of the event giving rise to the claim.
          (iii) Each Purchaser shall, as soon as practicable after a demand by
the Company, provide a certificate confirming the amount and the basis of
calculation (in reasonable detail) of its Increased Costs; provided that such
Purchaser shall not be required to disclose any confidential information
relating to the organization or its affairs.
          (iv) Paragraph (i) above does not apply to the extent any Increased
Cost is (1) attributable to a Tax Deduction required by law to be made by the
Company; (2) compensated for by Section 1(h) herein (or would have been
compensated for under Section 1(h) herein but was not so compensated solely
because any of the exclusions in paragraph (ii) of Section 1(h) applied); or (3)
attributable to the failure by the applicable Holder to comply with any law or
regulation.
     (m) Currency Indemnity.
          (i) If any sum due from the Company or the Guarantor under this
Agreement and the Notes (a “Sum”), or any order, judgment or award given or made
in relation to a Sum, has to be converted from the currency (the “First
Currency”) in which that Sum is payable into another currency (the “Second
Currency”) for the purpose of:

  (1)   making or filing a claim or proof against the Company or the Guarantor;
or     (2)   obtaining or enforcing an order, judgment or award in relation to
any litigation or arbitration proceedings,

the Company or the Guarantor, as the case may be, shall, as an independent
obligation, within five Business Days of demand, indemnify each Holder to whom
that Sum is due against any cost, loss or liability arising out of or as a
result of the conversion, including any discrepancy between (A) the rate of
exchange used to convert that Sum from the First Currency into the Second
Currency, and (B) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.
          (ii) Each of the Company and the Guarantor waives any right it may
have in any jurisdiction to pay any amount under this Agreement or the Notes in
a currency or currency unit other than that in which it is expressed to be
payable.
          (iii) Each Purchaser or Holder, as the case may be, shall, as soon as
practicable after a demand by the Company or the Guarantor, provide a
certificate to the Company or the Guarantor, as the case may be, confirming the
amount and the basis of calculation (in reasonable detail) of its indemnified
amount; provided that such Holder shall not be required to disclose any
confidential information relating to the organization of its affairs.
     (n) Mitigation by Holders.
          (i) Each Holder shall, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Sections 1(g), 1(h), 1(l) and 3(c), including (but not
limited to) transferring its rights and obligations under this Agreement and the

13



--------------------------------------------------------------------------------



 




Notes to another Affiliate or Facility Office. The Company shall indemnify each
Holder and its Affiliates for all costs and expenses reasonably incurred by such
Person as a result of steps taken by it pursuant to the preceding sentence. No
Holder nor any of its Affiliates is obliged to take any steps under this Section
1(n) if, in the reasonable opinion of such Purchaser or Affiliate of such
Holder, to do so might be prejudicial to it in any material respect.
SECTION 2
HOLDER’S SPECIAL RIGHTS
          The Company hereby agrees to grant to each Holder the following
special rights:
     (a) Registration of Notes; etc.
          (i) Registrar. The Company will maintain a register for the Notes in
which it will provide for the registration and transfer of the Notes. The name
and address of each Holder of one or more Notes, each transfer of a Note and the
name and address of each transferee of one or more Notes shall be registered in
such register. Prior to due presentment for registration of transfer, the Person
in whose name any Note shall be registered shall be deemed and treated as the
owner and Holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary.
          (ii) Transfer. The Notes may be transferred, and the obligation to
purchase any Additional Singapore Dollar Notes pursuant to Section 1(b)(iii)
herein may be assigned, by any Purchaser to another Person subject to the
transfer restrictions set forth under Section 5(d) hereof. Upon surrender for
registration of transfer of any Notes, the Company, at its expense, will execute
and deliver, in the name of the designated transferee or transferees, one or
more new Notes evidencing Notes of a like aggregate principal amount and
denominated in the same currency.
          (iii) Exchange. The Notes may be exchanged at the option of any Holder
thereof for two or more Notes of a like aggregate principal amount and
denominated in the same currency. Whenever any such Note is surrendered in
connection with such an exchange, the Company, at its expense, will execute and
deliver such new Notes that the Holder making the exchange is entitled to
receive.
          (iv) New Notes. All Notes issued upon any registration of transfer or
exchange as set forth in this Section 2(a) will be the legal and valid
obligations of the Company, evidencing the same interests, and entitled to the
same benefits, as the Notes surrendered upon such registration of transfer or
exchange.
          (v) Instruments of Transfer. Every Note presented or surrendered for
registration of transfer or exchange will (if so required by the Company) be
duly endorsed or will be accompanied by a written instrument of transfer in form
attached hereto as Exhibit 3 duly executed by the Holder thereof or its attorney
duly authorized in writing.
          (vi) Transfer Restrictions. Transfers of the Notes are subject to the
terms of Section 5(d) hereof.

14



--------------------------------------------------------------------------------



 



     (b) Service Charges.
          No service charge shall be made for any registration of transfer or
exchange of Notes, but the Company may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any registration of transfer or exchange of Notes.
     (c) Lost, etc. Notes.
          Notwithstanding any provision in this Agreement or the Notes to the
contrary, if any mutilated Note is surrendered to the Company, the Company shall
execute and deliver in exchange therefor a new Note of the same principal
amount, denominated in the same currency and bearing a number not
contemporaneously outstanding. If there shall be delivered to the Company:

  (1)   evidence to its satisfaction of the destruction, loss or theft of any
Note; and     (2)   such security or indemnity as may be required by the Company
and any agent to save each of the Company and such agent harmless,

then, in the absence of notice that such Note has been acquired by a bona fide
purchaser, the Company shall execute and deliver, in lieu of any such destroyed,
lost or stolen Note, a new Note of a like principal amount, denominated in the
same currency and bearing a number not contemporaneously outstanding. In case
any such mutilated, destroyed, lost or stolen Note has become or is about to
become due and payable, the Company in its discretion may, instead of issuing a
new Note, pay such Note in accordance with its terms. Upon the issuance of any
new Note, the Company may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses connected therewith. The provisions of this Section 2(c) are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Notes.
     (d) Inspection.
          The Company will allow each Holder the right to visit and inspect any
of the offices or properties of the Company or any of its Subsidiaries, to
examine all of their respective books of account, records, reports and other
papers, to make copies and extracts therefrom and to discuss their respective
affairs, finances and accounts with their respective officers, outside advisors,
outside consultants and independent public accountants (and by this provision,
the Company authorizes its officers, advisors, consultants and accountants to
discuss the affairs, finances and accounts of the Company and its Subsidiaries),
all at such times and as often as may be requested; provided that all such
visits and inspections will be reasonable in manner and scope and will occur
during normal business hours, upon reasonable notice and in a manner designed
not to disrupt the business of the Company. The costs and expenses of such
inspection will be paid by the inspecting Holder.

15



--------------------------------------------------------------------------------



 



SECTION 3
REDEMPTION AND REPURCHASE OF THE NOTES
     (a) Optional Redemption.
          (i) At any time from and after the date hereof, the Company may redeem
all of the Notes, but not less than all of the Notes, upon not less than three
nor more than 30 Business Days’ notice, at a redemption price equal to 100% of
the principal amount of the Notes, plus accrued and unpaid interest to (but not
including) the applicable redemption date; provided, however, that upon a
redemption of the Notes pursuant to this Section 3(a)(i), the Company’s option
to issue Additional Singapore Dollar Notes pursuant to Section 1(b)(iii), and
the Purchasers’ corresponding commitment to purchase such Notes, shall be
terminated. Any redemption pursuant to this Section 3(a)(i) shall only be made
if the outstanding term loans borrowed under the Facility Agreement are redeemed
in full on or about the same redemption date.
          (ii) At any time from and after the Initial Closing Date, the Company
may redeem all of the Notes, or any part of the Notes in aggregate principal
amount of not less than SGD$15,000,000, upon not less than three nor more than
30 Business Days’ notice, at a redemption price equal to 100% of the principal
amount of the Notes, plus accrued and unpaid interest to (but not including) the
applicable redemption date, with the net cash proceeds received by the Company
from (a) equity contributions or subordinated, unsecured shareholder loans made
to the Company from any direct or indirect parent company of the Company (from
sources other than a Refinancing Transaction) or (b) the net proceeds received
from either the issuance of the Notes or the incurrence of term loan
Indebtedness under the Facility Agreement that are not used by the Company (and
not reasonably anticipated by the Company to be used or necessary) in connection
with the Integrated Resort Project. Any redemption pursuant to this
Section 3(a)(ii) shall only be made if the outstanding term loans borrowed under
the Facility Agreement are redeemed on or about the same redemption date on a
pro rata basis (based on the outstanding principal amount of Notes and term
loans on such redemption dates).
          (iii) Any redemption pursuant to this Section 3(a) shall be made
pursuant to the provisions of Sections 3(j) through 3(n) hereof.
     (b) Mandatory Redemption.
          Within five Business Days after the receipt of any Net Issuance
Proceeds after the date hereof, the Company shall apply all such proceeds to
redeem the maximum principal amount of Notes that may be purchased with such Net
Issuance Proceeds and any outstanding term loans borrowed under the Facility
Agreement on a pro rata basis (based on the outstanding principal amount of
Notes and Indebtedness under the Facility Agreement on such redemption date) at
a redemption price equal to 100% of the principal amount of the Notes, plus
accrued and unpaid interest to (but not including) the applicable redemption
date.
     (c) Illegality.
          In the event it becomes unlawful after the date hereof in any
jurisdiction for any Purchaser to perform any of its obligations as contemplated
by this Agreement or hold any Notes,

16



--------------------------------------------------------------------------------



 



such Purchaser shall promptly notify the Company upon becoming aware of such
event. Upon receipt of such notice by the Company that it has become unlawful
for that Purchaser to perform any of its obligations as contemplated by this
Agreement or hold any Notes, the obligations of such Purchaser under the
Agreement and the Notes, including any obligation to purchase Additional
Singapore Dollar Notes, will be immediately terminated, and the Company shall
redeem the Notes held by such Purchaser on a date specified in a notice by such
Purchaser to the Company (in any event no earlier than the last day of any
applicable grace period permitted by law) at a redemption price equal to 100% of
the principal amount of the Notes, plus accrued and unpaid interest to (but not
including) the applicable redemption date.
     (d) Change of Control.
          In the event of a Change of Control:
          (i) the Company shall immediately notify each of the Holders;
          (ii) the Company’s option to issue Additional Singapore Dollar Notes
pursuant to Section 1(b)(iii), and the Purchasers’ corresponding commitment to
purchase such Notes, shall be immediately terminated; and
          (iii) all outstanding Notes, together with accrued and unpaid
interest, shall become due and payable immediately at a price equal to 100% of
their principal amount.
     (e) Right of Replacement of a Single Purchaser.
          If any Purchaser becomes entitled to receive any additional amounts
pursuant to Section 1(g) or becomes a Restricted Person or claims
indemnification from the Company under Section 1(h) or Section 1(l), then the
Company may, at its sole expense and effort, upon notice to such Purchaser,
require such Purchaser to transfer, without recourse, all of such Purchaser’s
Notes and assign all of its interests, rights and obligations under this
Agreement to a transferee that shall assume such interests, rights and
obligations (which transferee must be a bank or financial institution, a
Permitted Sands Affiliate (provided, if such transferee is a Permitted Sands
Affiliate, after giving effect to such transfer and assignment to such Permitted
Sands Affiliate, such Permitted Sands Affiliate, together with all other
Affiliates of the Company, do not own more than 25% of the outstanding aggregate
principal amount of Notes), or may be another Purchaser, if a Purchaser accepts
such assignment); provided that such Purchaser shall have received from the
transferee (i) irrevocable payment in full in cash of an amount equal to 100% of
the principal amount of the Notes such Purchaser holds, plus accrued and unpaid
interest to (but not including) the applicable payment date, plus any accrued
fees and all other amounts payable to such Purchaser under this Agreement and
(ii) a Joinder Agreement signed by the transferee in accordance with
Section 5(d)(ii) herein.
     (f) Right of Redemption and Cancellation in Relation to a Single Purchaser.

  (i)   If:     (1)   any sum payable to any Purchaser by the Company is
required to be increased under clause (i) of Section 1(g);

17



--------------------------------------------------------------------------------



 



  (2)   any Purchaser claims indemnification from the Company under Section 1(h)
or Section 1(l); or     (3)   any Purchaser becomes a Restricted Person,

and the Company has used all commercially reasonable efforts to replace that
Purchaser pursuant to Section 3(e) for a period of 60 days beginning from the
date that the circumstance giving rise to the events set forth in clauses (1),
(2) or (3) above first occurred, the Company may, whilst such circumstance or
indemnification continues or such Person continues to be a Restricted Person,
give such Purchaser notice of cancellation of the Additional Notes Commitment of
such Purchaser and its intention to procure the redemption of such Purchaser’s
Notes.
          (ii) Upon receipt of a notice referred to in paragraph (i) above, the
Additional Notes Commitment of such Purchaser shall immediately be reduced to
zero. On the last day of the Interest Period which ends after the Company has
given notice under paragraph (i) above (or, if earlier, the date specified by
the Company in that notice), the Company shall redeem such Purchaser’s Notes in
full in cash in an amount equal to 100% of the principal amount of the Notes
such Purchaser holds, plus accrued and unpaid interest to (but not including)
the applicable payment date, plus any accrued fees and all other amounts payable
to such Purchaser under this Agreement; provided, however, the Company shall not
have the right to redeem any Notes or any related interest, fees or any other
amounts payable pursuant to this Section 3(f)(ii) with the net proceeds received
from either the issuance of the Notes or the incurrence of term loan
Indebtedness under the Facility Agreement.
     (g) Gaming Authorities.
          If (a) the Nevada Gaming Authority shall determine that any Purchaser
does not meet suitability standards prescribed under the Nevada Gaming
Regulations or applicable Singapore regulation (as the case may be) or (b) any
Singapore Gaming Authority or any other gaming authority with jurisdiction over
the gaming business of the Company shall determine that any Purchaser does not
meet its suitability standards, then the Company may, upon notice to such
Purchaser, require such Purchaser (the “Former Purchaser”) to transfer, without
recourse, all of such Purchaser’s Notes and assign all of its interests, rights
and obligations under this Agreement to a transferee (the “Substitute
Purchaser”) that shall assume such interests, rights and obligations (which
Substitute Purchaser must be a bank or other financial institution, a Permitted
Sands Affiliate (provided, if such transferee is a Permitted Sands Affiliate,
after giving effect to such transfer and assignment to such Permitted Sands
Affiliate, such Permitted Sands Affiliate, together with all other Affiliates of
the Company, do not own more than 25% of the outstanding aggregate principal
amount of Notes) or may be another Purchaser, if such Purchaser accepts such
assignment); provided that such Former Purchaser shall have received from the
Substitute Purchaser (i) irrevocable payment in full in cash of an amount equal
to 100% of the principal amount of the Notes such Former Purchaser holds, plus
accrued and unpaid interest to (but not including) the applicable payment date,
plus any accrued fees and all other amounts payable to such Former Purchaser
under this Agreement and (ii) a Joinder Agreement signed by the Substitute
Purchaser in accordance with Section 5(d)(ii) herein.

18



--------------------------------------------------------------------------------



 



     (h) Redemption of Notes Held by Former Purchaser.
          Notwithstanding the provisions of Section 3(g) or any other provision
hereof, if any Purchaser becomes a Former Purchaser, and if the Company fails to
find a Substitute Purchaser pursuant to Section 3(g) within any time period
specified by the appropriate gaming authority for the withdrawal of a Former
Purchaser (the “Withdrawal Period”), (i) the Company shall immediately redeem
such Former Purchaser’s Notes in full in cash in an amount equal to 100% of the
principal amount of the Notes such Former Purchaser holds (whose obligations to
purchase Additional Singapore Dollar Notes pursuant to Section 1(b)(iii) herein
shall be immediately cancelled), plus accrued and unpaid interest to (but not
including) the earlier of (a) the date of payment or (b) the last day of any
Withdrawal Period and (ii) such Former Purchaser’s commitment to purchase
Additional Singapore Dollar Notes shall be immediately cancelled.
     (i) Mandatory Prepayment for Failure to Draw Under Facility Agreement.
          If any Notes are issued pursuant to this Agreement and, as a condition
to the issuance of such Notes, term loan Indebtedness under the Facility
Agreement was required to be requested pursuant to Section 4(b)(v) herein, and
either:
(1) such term loan Indebtedness was not so requested; or
(2) such requested term loan Indebtedness was not incurred as requested within
three Business Days of the applicable Additional Closing Date; then
on the date following the date falling three Business Days after such Additional
Closing Date on which the Notes were issued, the Company shall immediately
redeem such Notes in full in cash in an amount equal to 100% of the principal
amount of the Notes, plus accrued and unpaid interest to (but not including) the
date of payment.
     (j) Selection of Notes to Be Redeemed or Purchased.
          If less than all of the Notes are to be redeemed or purchased pursuant
to Section 3 at any time (except in the case of Section 3(c), 3(e), 3(f), 3(g)
and Section 3(h) above), the Company will select Notes for redemption or
purchase on a pro rata basis.
     (k) Notice of Redemption.
          In the case of any redemption of Notes pursuant to Section 3(a)
hereof, at least three Business Days but not more than 30 Business Days before
the applicable redemption date, the Company will mail or cause to be mailed, by
first class mail, a notice of redemption to each Holder whose Notes are to be
redeemed at its registered address.
          The notice will identify the Notes to be redeemed and will state:

  (1)   the redemption date;     (2)   the redemption price;

19



--------------------------------------------------------------------------------



 



  (3)   if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion will be issued upon cancellation of the original Note;    
(4)   that Notes redeemed in full must be surrendered to the Company to collect
the redemption price;     (5)   that, unless the Company defaults in making such
redemption payment, interest on Notes called for redemption ceases to accrue on
and after the redemption date; and     (6)   the Section of this Agreement
pursuant to which the Notes called for redemption are being redeemed.

     (l) Effect of Notice of Redemption.
          Once the notice of redemption is mailed in accordance with Section
3(k) hereof, Notes called for redemption become irrevocably due and payable on
the redemption date at the relevant redemption price. A notice of redemption may
be conditional.
     (m) Deposit of Redemption or Purchase Price.
          Payments on Notes that are to be redeemed will be made in accordance
with Section 1(c) of this Agreement.
          If the Company complies with the provisions of the preceding
paragraph, on and after the redemption or purchase date, interest will cease to
accrue on the Notes or the portions of Notes called for redemption or purchase.
If a Note is redeemed on or after an interest record date but on or prior to the
related interest payment date, than any accrued and unpaid interest shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Company to comply with the preceding paragraph, interest will be paid on the
unpaid principal, from the redemption or purchase date until such principal is
paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in the second
paragraph of Section 7(a) hereof.
     (n) Notes Redeemed or Purchased in Part.
          Upon surrender of a Note that is redeemed or purchased in part, the
Company will issue at the expense of the Company a new Note equal in principal
amount to the unredeemed or unpurchased portion of the Note surrendered.

20



--------------------------------------------------------------------------------



 



SECTION 4
CLOSING CONDITIONS
     (a) Each Purchaser’s obligation to purchase and pay for the Initial
Singapore Dollar Notes shall be subject to the satisfaction of each of the
following conditions on or before the Initial Closing Date:

  (i)   Representations and Warranties True

          The representations and warranties of the Company and the Guarantor
contained in Section 6 hereof shall be true and correct at and as of the Initial
Closing Date (unless related to a specific date, in which case it shall be true
and correct as of such specific date).

  (ii)   Compliance with this Agreement

          The Company and the Guarantor shall have performed and complied in all
material respects with all agreements, covenants and conditions contained in
this Agreement, the Notes or any other document contemplated hereby or thereby
to be performed or complied with by the Company on or before the Initial Closing
Date.

  (iii)   Compliance Certificates

  (1)   Officer’s Certificate. Each Purchaser shall have received a certificate
dated the Initial Closing Date and signed by an authorized signatory of the
Company and a certificate dated the Initial Closing Date and signed by the Chief
Financial Officer of the Guarantor, in each case, certifying that the conditions
set forth in Sections 4(a)(i), 4(a)(ii) and 4(a)(xii) hereof have been satisfied
on and as of such date and further certifying as to such other matters as any
Purchaser may request in the exercise of its reasonable discretion.     (2)  
Secretary’s Certificate. Each Purchaser shall have received a certificate, dated
the Initial Closing Date and signed by the Secretary or Assistant Secretary of
the Company and the Guarantor, certifying as to the board resolutions and
Charter Documents attached thereto, the incumbency and signatures of the
officers executing this Agreement and the Notes, and as to all other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.     (iv)   Opinions of Counsel     (1)   Each Purchaser
shall have received an opinion, dated the Initial Closing Date and addressed to
it, from Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for the Company
and the Guarantor, substantially in the form set forth on Annex C to this
Agreement.

21



--------------------------------------------------------------------------------



 



  (2)   Each Purchaser shall have received an opinion, dated the Initial Closing
Date and addressed to it, from Lionel Sawyer & Collins, Nevada counsel for the
Guarantor, substantially in the form set forth on Annex D to this Agreement.    
(3)   Each Purchaser shall have received an opinion, dated the Initial Closing
Date and addressed to it, from Harry Elias Partnership, Singapore counsel for
the Company, in a form reasonably acceptable to the Purchasers and substantially
in the form set forth on Annex E to this Agreement.     (4)   Each Purchaser
shall have received an opinion, dated the Initial Closing Date and addressed to
it, from Stamford Law Corporation, Singapore tax counsel for the Company,
substantially in the form set forth on Annex F to this Agreement.     (v)  
Proceedings Satisfactory

          Each Purchaser and its counsel shall have received copies of all
documents and papers relating to the sale of the Notes and the transactions
contemplated by this Agreement as such Purchaser or they may reasonably request
in connection therewith, or as a basis for the opinions delivered to the
Purchasers on the Initial Closing Date, all in form and substance reasonably
satisfactory to each Purchaser.

  (vi)   Consents and Permits

     The Company and the Guarantor shall have received all consents, approvals
and authorizations and sent or made all notices, filings, registrations and
qualifications required to be obtained, sent or made in connection with the
transactions contemplated by this Agreement, except where the failure to receive
or to send the same would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

  (vii)   Acquisition Information. Each of the Purchasers shall have received:  
  (1)   A certified copy of each of the Accepted Proposal and the RFP.     (2)  
A copy of the Sources and Uses Summary.     (3)   A satisfactory report on the
titles of the Acquired Properties.     (4)   Satisfactory requisitions in
respect of the Acquired Properties.     (5)   A lot number for the Acquired
Properties allotted by the Chief Surveyor.     (viii)   No New Information

          No Purchaser shall have become aware of any information or other
matter affecting the Company, the Guarantor or any of its Subsidiaries that in
its judgment is inconsistent in a material and adverse manner with the
information disclosed to such Purchaser prior to the date hereof, taken as a
whole.

22



--------------------------------------------------------------------------------



 



  (ix)   Purchase Permitted by Applicable Laws; Legal Investment

Each Purchaser’s purchase of and payment for the Notes to be purchased by it:

  (1)   shall not be prohibited by any applicable law or governmental
regulation;     (2)   shall not subject it to any material penalty under or
pursuant to any applicable law or governmental regulation; and     (3)   shall
be permitted by the laws and regulations of the jurisdictions to which it is
subject.

          If requested by any Purchaser, the Company shall have delivered to
such Purchaser factual certificates or other evidence requested by it, in form
and substance reasonably satisfactory to it, to enable such Purchaser to
establish compliance with this condition, including copies of all federal or
state securities law or “blue sky” filings made in connection with the
transactions contemplated hereby, if any.

  (x)   No Additional Indebtedness

          On the Initial Closing Date, the Company and its Subsidiaries shall
have no outstanding Indebtedness other than (i) the Notes issued to the
Purchasers in accordance with this Agreement, (ii) SGD$595,995,470 in term loan
Indebtedness incurred under the Facility Agreement, (iii) Bank Guarantees in the
amounts of SGD$192,604,530, (iv) Existing Indebtedness and (v) the Citibank
Charge.

  (xi)   Facility Agreement

          The Facility Agreement shall be in full force and effect and there
shall exist on the Initial Closing Date (after giving effect to the transactions
contemplated by this Agreement and the Notes and the application of the proceeds
received by the Company from the sale of the Notes on the Initial Closing Date)
no condition that would constitute a default or event of default (as each such
term is defined in the Facility Agreement) under the Facility Agreement and
SGD$595,995,470 of term loans shall have been drawn, and Bank Guarantees in an
amount of SGD$192,604,530 shall have been issued, thereunder.

  (xii)   No Material Adverse Change

          (i) Since December 31, 2005, neither the Company, the Guarantor nor
its Subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, and (ii) there shall have not been any change or any development
involving a prospective change in or affecting the general affairs, management,
financial position, stockholders’ equity or results of operations of (A) the
Company or (B) the Guarantor and its Subsidiaries taken as a whole, the effect
of which, in any such case described in clauses (i) and (ii), is in the judgment
of the Purchasers so material and adverse as to make it impracticable or
inadvisable to proceed with the Purchase of Notes being delivered on the Initial
Closing Date on the terms and in the manner contemplated in this Agreement.

23



--------------------------------------------------------------------------------



 



  (xiii)   Service of Process

          Goldman Sachs (Singapore) Pte. shall have received a letter from CT
Corporation or any other Person reasonably satisfactory to the Purchasers
consenting to its appointment by the Company and the Guarantor in each case in
form and substance acceptable to the Purchasers, as each such Person’s agent to
receive service of process in New York, New York.
     (b) Each Purchaser’s obligation to purchase and pay for any Additional
Singapore Dollar Notes shall be subject to the satisfaction of each of the
following conditions on or before each Additional Closing Date:

  (i)   Representations and Warranties True

          The Repeating Representations of the Company and the Guarantor
contained in Article VI hereof shall be true and correct in all material
respects at and as of such Additional Closing Date (unless related to a specific
date, in which case it shall be true and correct in all material respects as of
such specific date).

  (ii)   No Default or Event of Default

          No Default or Event of Default shall exist as of such Additional
Closing Date or would result from the issuance of such Additional Singapore
Dollar Notes.

  (iii)   Receipt of Election Notice

          Each of the Purchasers shall have received written notice, no less
than five and no more than ten Business Days prior to such Additional Closing
Date, from the Company in the form attached hereto as Exhibit 2 setting forth
the aggregate number of Additional Singapore Dollar Notes to be issued on such
Additional Closing Date in accordance with the terms set forth under Section
1(b)(iii).

  (iv)   Receipt of Extended Commitment Notice

          With respect to any obligation to purchase Additional Singapore Dollar
Notes on or after August 22, 2007, each of the Purchasers shall have received
written notice, no less than 30 and no more than 60 days prior to the expiration
of the Additional Issuance Period, from the Company in the form attached hereto
as Exhibit 1.

  (v)   Pro Rata Term Loan Draw under the Facility Agreement

          On or prior to such Additional Closing Date, unless the proceeds of
the Additional Singapore Dollar Notes are to be used to pay interest on the
Notes, the Company shall have made a Utilization Request for a pro rata
aggregate principal amount of additional term loan Indebtedness under the
Facility Agreement based on the outstanding aggregate commitments to purchase
Additional Singapore Dollar Notes and the outstanding available commitments to
provide additional term loans on such Additional Closing Date.

  (vi)   Designating Notes as Qualifying Debt Securities

24



--------------------------------------------------------------------------------



 



          The Company shall have (if any and where necessary) made any notices,
filings, registrations (except for the return on debt securities and such
notices, filings and registrations already made by the Lead Managers and/or the
Company) and qualifications required to be sent or made for the purposes of
allowing the Purchasers to benefit from the tax exemption and tax concession set
out in the memorandum attached hereto as Annex B.
SECTION 5
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE PURCHASERS
          Each Purchaser, severally and not jointly, hereby represents, warrants
to, and agrees with, each other Purchaser, Lead Manager and the Company as of
the date hereof as follows:
     (a) Experience.
          Such Purchaser is experienced in evaluating and investing in private
placement transactions of securities of companies such as the Company, and has
either individually or through its current officers such knowledge and
experience in financial and business matters that such Purchaser is capable of
evaluating the full merits and risks of such Purchaser’s prospective investment
in the Company, and has the ability to bear the full economic risks of the
investment.
     (b) Compliance with Transfer Restrictions.
          (i) Such Purchaser is (i) an “accredited investor” within the meaning
of Rule 501 of Regulation D, as in effect on the date hereof, under the
Securities Act, (ii) a “qualified institutional buyer” within the meaning of
Rule 144A of the Securities Act, or (iii) a Person that is not a “U.S. person,”
as such term is defined under Regulation S of the Securities Act.
          (ii) Such Purchaser (a) is not a Related Party of the Company (other
than a Permitted Sands Affiliate), (b) is not using funds provided, whether
directly or indirectly, by any Related Party of the Company for the purposes of
acquiring the Notes and (c) is not holding the Notes (whether directly or
indirectly) for any Related Party of the Company
     (c) Purchase Entirely for Own Account.
          Such Purchaser is acquiring the Notes for investment for such
Purchaser’s own account, not as a nominee or agent, and not with the view to, or
for resale in connection with, any distribution thereof. Such Purchaser further
represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the Notes. In addition, such Purchaser
acknowledges that the Notes are intended to be Qualifying Debt Securities (as
defined in the Singapore Income Tax Act (Chapter 134)) and, subject to the
conditions set out in the Memorandum attached as Annex B, any interest income
therefrom is exempt from Singapore tax.
     (d) Restricted Notes and Transfer Conditions.
          (i) Such Purchaser acknowledges that the Notes must be held
indefinitely unless the transfer of such Notes is subsequently registered under
the Securities Act or an

25



--------------------------------------------------------------------------------



 



exemption from such registration is available. Such Purchaser acknowledges and
agrees that the Notes will only be transferable ¸ and obligations to purchase
Additional Singapore Dollar Notes pursuant to Section 1(b)(iii) herein will only
be assignable, to Persons that are (1) either (x) “Qualified Institutional
Buyers,” as such term is defined under Rule 144A of the Securities Act or
(y) Persons other than “U.S. persons,” as such term is defined under
Regulation S of the Securities Act, (2) not Restricted Persons, and
(3) consented to by the Guarantor (such consent not to be unreasonably
withheld); provided, however, that clause (3) shall not be applicable (x) if
such transfer is to another existing Purchaser or an Affiliate of any existing
Purchaser or (y) at any time when an Event of Default has occurred and is
continuing. The Company will be deemed to have given its consent five Business
Days after such Purchaser has delivered its request for such transfer (which
request shall set forth in reasonable detail the identity of the proposed
transferee and information regarding the ability of such proposed transferee to
comply with the relevant obligations to purchase Additional Singapore Dollar
Notes) in writing to the Company, unless consent is expressly refused by the
Company within that time.
          (ii) In the event of any transfer of Notes or assignment of any
obligation to purchase Additional Singapore Dollar Notes pursuant to
Section 1(b)(iii) herein by a Purchaser to another Person, such Purchaser (the
“Transferring Purchaser”) agrees, as a condition to completing such transfer or
assignment, to cause the transferee of such Notes (the “New Purchaser”) to sign
a joinder agreement in the form attached hereto as Exhibit 4 (the “Joinder
Agreement”), whereby the New Purchaser will assume all of the rights and
obligations under this Agreement and make the representations and warranties
contained in this Agreement as it otherwise would have had if it were an
original Purchaser hereunder on the Initial Closing Date. The aggregate
principal amount of Additional Singapore Dollar Notes that such New Purchaser
shall be obligated to purchase pursuant to Section 1(b)(iii) herein will be
limited to that amount of unfunded Additional Singapore Dollar Notes that such
Transferring Purchaser is obligated to purchase pursuant to Section 1(b)(iii)
herein and has agreed to assign to the New Purchaser as evidenced by Schedule I
attached to such Joinder Agreement. Upon any assignment of any obligation to
purchase Additional Singapore Dollar Notes in accordance with the terms and
conditions contained herein, the obligation of the Transferring Purchaser to
purchase Additional Singapore Dollar Notes pursuant to Section 1(b)(iii) shall
be correspondingly reduced. Upon the transfer of all of the Notes held by a
Purchaser and the assignment of all of such Purchaser’s obligation to purchase
Additional Singapore Dollar Notes in accordance with the terms and conditions
set forth herein, such Purchaser shall be released from all further obligations
under this Agreement and the Notes.
     (e) No Public Market.
          Such Purchaser understands that no public market now exists for any of
the securities issued by the Company, and that it is unlikely that a public
market will ever exist for the Notes.
     (f) Legends.
          Such Purchaser acknowledges that, to the extent applicable, each
certificate evidencing the Notes shall be endorsed with the legends
substantially in the form set forth below, as well as any additional legend
imposed or required by the Company’s Charter Documents or applicable state
securities laws:

26



--------------------------------------------------------------------------------



 



“THE NOTES ARE QUALIFYING DEBT SECURITIES AS DEFINED IN SECTION 13(16) OF THE
SINGAPORE INCOME TAX ACT (CHAPTER 134). THE TAX EXEMPTION ON INTEREST DERIVED
FROM THE NOTES IS SUBJECT TO CONDITIONS IMPOSED UNDER THE INCOME TAX (QUALIFYING
DEBT SECURITIES) REGULATIONS OF SINGAPORE. THE TAX EXEMPTION DOES NOT APPLY TO
INTEREST DERIVED FROM THE NOTES BY (A) A HOLDER WHO IS A SINGAPORE RESIDENT
(OTHER THAN AN INDIVIDUAL), (B) A HOLDER WHO IS A NOT A RESIDENT OF SINGAPORE
BUT CARRIES ON ANY OPERATION IN SINGAPORE THROUGH A PERMANENT ESTABLISHMENT AND
ACQUIRES THE NOTES USING FUNDS FROM THE SINGAPORE OPERATION, (C) A HOLDER WHO IS
A “RELATED PARTY” OF THE COMPANY WHERE 50% OR MORE OF THE ISSUE OF THE NOTES IS
BENEFICIALLY HELD OR FUNDED, DIRECTLY OR INDIRECTLY, AT ANY TIME DURING THE LIFE
OF THE ISSUE BY RELATED PARTIES OF THE COMPANY, (D) A HOLDER WHO USES FUNDS THAT
ARE PROVIDED, WHETHER DIRECTLY OR INDIRECTLY, BY ANY RELATED PARTY OF THE
COMPANY TO ACQUIRE THE NOTES WHERE 50% OR MORE OF THE ISSUE OF THE NOTES IS
BENEFICIALLY HELD OR FUNDED, DIRECTLY OR INDIRECTLY, AT ANY TIME DURING THE LIFE
OF THE ISSUE BY RELATED PARTIES OF THE COMPANY. OR (E) A HOLDER WHO IS A
PERMANENT ESTABLISHMENT IN SINGAPORE. ANY PERSON WHOSE INTEREST INCOME DERIVED
FROM THE NOTES IS NOT EXEMPT FROM TAX SHALL INCLUDE AND REPORT SUCH INTEREST
INCOME IN A RETURN OF INCOME MADE UNDER THE SINGAPORE INCOME TAX ACT (CHAPTER
134). PLEASE REFER TO THE MEMORANDUM ATTACHED AS ANNEX B TO THE PURCHASE
AGREEMENT FOR FURTHER DETAILS.”
“THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) AND, IN ACCORDANCE WITH THE TERMS
OF THE AGREEMENT, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT TO PERSONS THAT ARE (1) EITHER (X) QUALIFIED INSTITUTIONAL BUYERS WITHIN
THE MEANING OF RULE 144A UNDER THE SECURITIES ACT OR (Y) PERSONS OTHER THAN U.S.
PERSONS IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (2) NOT RESTRICTED PERSONS, AS DEFINED IN
THE AGREEMENT AND (3) CONSENTED TO BY THE GUARANTOR (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD); PROVIDED, HOWEVER, THAT THIS CLAUSE (3) SHALL NOT BE
APPLICABLE (I) IF SUCH TRANSFER IS TO ANOTHER EXISTING PURCHASER OR AN AFFILIATE
OF ANY EXISTING PURCHASER OR (II) AT ANY TIME WHEN AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.”

27



--------------------------------------------------------------------------------



 



     (g) Access to Data.
          Such Purchaser has received and reviewed information about the Company
and the Guarantor and has had a reasonable opportunity to discuss the Company’s
and the Guarantor’s business, management and financial affairs with its
management and to review the Company’s and the Guarantor’s facilities. Such
Purchaser believes it has received all the information it considers necessary or
appropriate for deciding whether to purchase the Notes. Such Purchaser
understands and acknowledges that such discussions, as well as any written
information issued by the Company and the Guarantor, (i) were intended to
describe the aspects of the Company’s and the Guarantor’s business and prospects
which the Company and the Guarantor believe to be material, but were not
necessarily an exhaustive description, and (ii) may have contained
forward-looking statements involving known and unknown risks and uncertainties
which may cause the Company’s and the Guarantor’s actual results in future
periods or plans for future periods to differ materially from what was
anticipated and that no representations or warranties were or are being made
with respect to any such forward-looking statements or the probability of
achieving any of the results projected in any of such forward-looking
statements. The foregoing, however, does not limit or modify the representations
and warranties of the Company or the Guarantor in this Agreement or the right of
the Purchasers to rely thereon.
     (h) Authorization.
          This Agreement when executed and delivered by such Purchaser will
constitute a valid and legally binding obligation of such Purchaser, enforceable
in accordance with its terms, subject to (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies; (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights generally; and (iii) limitations on the enforceability of any
indemnification provisions contained in this Agreement or the Notes.
     (i) Reliance Upon Investors’ Representations.
          Such Purchaser understands that the Notes have not been registered
under the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein and the relative
sophistication of such Purchaser. Such Purchaser understands and acknowledges
that the offering of the Notes pursuant to this Agreement will not be registered
under the Securities Act on the ground that the sale provided for in this
Agreement and the issuance of securities hereunder is exempt from the
registration requirements of the Securities Act. Furthermore, such Purchaser
understands that the Notes are intended to be Qualifying Debt Securities (as
defined in the Singapore Income Tax Act (Chapter 134)) and subject to the
conditions set out in the memorandum attached as Annex B hereto and any interest
income therefrom will be exempt from Singapore tax or, where applicable, subject
to a concessionary tax rate as described in the memorandum attached as Annex B
hereto.
     (j) Singapore Selling Restrictions.
          Each Lead Manager and each Purchaser acknowledges that no offering
document has been or will be registered as a prospectus with the Monetary
Authority of Singapore.

28



--------------------------------------------------------------------------------



 



Accordingly, each Lead Manager and each Purchaser represents, warrants and
agrees that it has not offered or sold any Notes or caused such Notes to be made
the subject of an invitation for subscription or purchase and will not offer or
sell such Notes or cause such Notes to be made the subject of an invitation for
subscription or purchase, and has not circulated or distributed, nor will it
circulate or distribute, any offering document or any other document or material
in connection with the offer or sale, or invitation for subscription or
purchase, of such Notes, whether directly or indirectly, to persons in Singapore
other than (i) to an institutional investor under Section 274 of the Securities
and Futures Act, Chapter 289 of Singapore (the “SFA”), (ii) to a relevant person
pursuant to Section 275(1), or any person pursuant to Section 275(1A), and in
accordance with the conditions specified in Section 275, of the SFA or
(iii) otherwise pursuant to, and in accordance with the conditions of, any other
applicable provision of the SFA.
     (k) Disclosure of Information.
          (i) Each Purchaser and its Affiliates shall hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with such Purchaser’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound banking or
investment practices, it being understood and agreed by the Company that in any
event each Purchaser:
(1) may make disclosures to its Affiliates;
(2) may make disclosures to any bona fide assignee, transferee or participant in
connection with the contemplated assignment or transfer by Purchaser of any
Notes or any Additional Notes Commitment (provided that such assignee,
transferee or participant agrees to be bound by this Section 5(k)); or
(3) may make disclosures to any other Purchaser or its Affiliates;
(4) may make disclosures to the Guarantor;
(5) may make disclosures to its professional advisers (provided that such
adviser agrees to be bound by this Section 5(k)); or
(6) may make disclosures to the Lenders or lead arrangers of the term loans
under the Facility Agreement for the purposes of enabling the Instructing Group
to make decisions in relation to the Finance Documents or this Agreement or for
any other purpose contemplated by this Agreement or the Finance Documents;
provided that such person (if it has not already done so) agrees to be bound by
this Section 5(k); or
(7) may make disclosures required or requested by any Governmental Agency or
representative thereof or pursuant to legal process; provided that, unless
specifically prohibited by applicable law or court order, such Purchaser shall
notify the Company of any request by any Governmental Agency or representative
thereof (other than any such request in connection with any examination of the
financial

29



--------------------------------------------------------------------------------



 



condition of such Purchaser by such Governmental Agency) for disclosure of any
such non-public information.
          (ii) For the purposes of paragraph (i) above, “non-public information”
shall not include information that is not acquired from (A) the Company or any
of its Subsidiaries or Affiliates (or persons acting on behalf of or retained by
the Company or any of its Subsidiaries or Affiliates), (B) persons retained by
or acting on behalf of any Purchaser in connection with this Agreement and the
transactions contemplated hereby or (C) persons known by such Purchaser to be
under a duty or an obligation of confidentiality to the Company (it being
understood that the Purchasers and their respective Affiliates shall be under an
obligation of confidentiality).
     (l) Gaming Authorities.
          Each Purchaser agrees to cooperate with any Singapore Government
Agency responsible for gaming in Singapore (“Singapore Gaming Authority”) and
any other applicable gaming authorities, in connection with the administration
of their regulatory jurisdiction over the Company and the Guarantor, including
to the extent not inconsistent with the internal policies of such Purchaser and
any applicable legal or regulatory restrictions the provision of such documents
or other information as may be requested by any Singapore Gaming Authority or
any other gaming authority relating to the Purchasers, or to this Agreement and
the Notes. Notwithstanding any other provision of this Agreement, the Company
and the Guarantor each expressly authorises each Purchaser to cooperate with any
Singapore Gaming Authority and such other gaming authorities as described above.
SECTION 6
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          In order to induce the Purchasers to enter into this Agreement and to
purchase the Notes, the Company and the Guarantor, jointly and severally,
represent and warrant to each Purchaser, on the date of this Agreement and on
the Initial Closing Date and any Additional Closing Date, as the case may be,
that the following statements are true and correct:
     (a) Status.
          (i) Each of the Company and the Guarantor is a corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation.
          (ii) Each of the Company and the Guarantor has the power to own its
assets and carry on its business as it is being, and is proposed to be,
conducted.
     (b) Binding Obligations.
          The obligations expressed to be assumed by the Company or the
Guarantor in each Transaction Document (other than each Project Document which
is not the Main Construction Contract) to which the Company or the Guarantor is
a party are legal, valid, binding and enforceable, subject to any general
principles of law limiting the Company’s or the Guarantor’s

30



--------------------------------------------------------------------------------



 



obligations which are specifically referred to in any legal opinion delivered
pursuant to Section 4(a)(iv).
     (c) Non-Conflict with Other Obligations.
          The entry into and performance by the Company or the Guarantor of, and
the transactions contemplated by, the Transaction Documents do not and will not
          (i) conflict (A) with any law or regulation applicable to the Company,
the Guarantor or its Subsidiaries, (B) with the organizational documents of the
Company, the Guarantor or its Subsidiaries, and (C) in any material respect,
with any agreement or instrument binding upon the Company, the Guarantor or its
Subsidiaries or any of their respective assets.
          (ii) (except as provided in any Security Document) result in the
existence of, or oblige it to create, any Security over any of its assets.
     (d) Power and Authority.
          Each of the Company and the Guarantor has the power to enter into,
perform and deliver, and has taken all necessary corporate action to authorize
its entry into, performance and delivery of, the Transaction Documents (other
than each Project Document which is not the Main Construction Contract) to which
it is a party and the transactions contemplated by those Transaction Documents.
     (e) Validity and Admissibility in Evidence.
          All Authorizations required or desireable:
          (i) to enable the Company and the Guarantor to lawfully to enter into,
exercise their respective rights and comply with their respective obligations in
the Transaction Documents (other than each Project Document which is not the
Main Construction Contract) to which the Company or the Guarantor is a party and
the transactions contemplated by the Transaction Documents; and
          (ii) to make this Agreement and the Notes admissible in evidence in
the Company’s and the Guarantor’s jurisdiction of incorporation;
          have been obtained or effected and are in full force and effect (or,
in each case, will be when required) or (in the case of any Authorization in
connection with the Acquisition) will have been obtained or effected and will be
in full force and effect before the Initial Closing Date.
     (f) No Filing or Stamp Taxes.
          Under the law of the Company’s or the Guarantor’s jurisdiction of
incorporation it is not necessary that this Agreement and the Notes be filed,
recorded or enrolled with any court or other authority in that jurisdiction or
that any stamp, registration or similar tax be paid on or in relation to the
this Agreement and the Notes or the transactions contemplated by this Agreement
and the Notes (save in each case for the payment of stamp duty in respect of the
Acquisition).

31



--------------------------------------------------------------------------------



 



     (g) No Default.
          (i) No Event of Default is continuing or might be expected to result
from the issuance of any Notes.
          (ii) No other event or circumstance is outstanding which constitutes a
default under any other agreement or instrument which is binding on the Company,
the Guarantor or its Subsidiaries or to which any of their respective assets are
subject which would reasonably expected to have a Material Adverse Effect.
     (h) Information.
          (i) Any factual information provided by or on behalf of the Company or
the Guarantor to any Purchaser in connection with this Agreement or the Notes
and/or the Acquisition, was true and accurate in all material respects as at the
date it was provided or as at the date (if any) at which it is stated.
          (ii) Any financial projections provided by or on behalf of the Company
to any Purchaser in connection with this Agreement or the Notes and/or the
Acquisition, have been prepared on the basis of assumptions that the Company
believed were reasonable at the time the projections were made.
          (iii) Any opinion provided by or on behalf of the Company or the
Guarantor to any Purchaser in connection with this Agreement or the Notes and/or
the Acquisition, was provided after due consideration on grounds believed to be
reasonable by the Company at the time it was provided.
     (i) Financial Condition.
          There has been no material adverse change in the business, financial
condition or prospects of the Company, the Guarantor or its Subsidiaries since
December 31, 2005.
     (j) Pari Passu Ranking.
          The Company’s or the Guarantor’s payment obligations under this
Agreement and the Notes rank at least pari passu with the claims of all the
Company’s or the Guarantor’s other unsecured and unsubordinated creditors (other
than with respect to the Citibank Charge), except for obligations mandatorily
preferred by law applying to companies generally.
     (k) Winding-Up.
          No Winding-Up of the Company or the Guarantor or any of their
respective assets has occurred or is outstanding and no such Winding-Up is
intended by the Company or the Guarantor.
     (l) Immunity.
          Neither the Company nor the Guarantor nor any of their respective
assets is entitled to immunity from suit, execution, attachment or other legal
process and in any proceedings taken

32



--------------------------------------------------------------------------------



 



in the Company’s or the Guarantor’s jurisdiction of incorporation in relation to
this Agreement or the Notes, the Company or the Guarantor will not be entitled
to claim immunity for itself or any of their respective assets arising from
suit, execution or other legal process.
     (m) No Proceedings Pending or Threatened.
          Except as disclosed in the Guarantors’ Exchange Act reports, no
litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency (including any arising from or relating to Environmental
Law) which would reasonably be expected to have a Material Adverse Effect have
been started or (to its knowledge) threatened against the Company, the Guarantor
or its Subsidiaries.
     (n) Title.
          The Company has (or, in the case of the Acquired Properties, will from
the date that it acquires the Acquired Properties, have) good and marketable
title to the assets which are expressed to be (or are required by the Facility
Agreement to be or to become) subject to (i) any Security under any Security
Document, free from any Security not permitted by the Finance Documents and (ii)
the terms of the Development Agreement.
     (o) Environmental Laws and Licenses.
          Each of the Company, the Guarantor and its Subsidiaries has:
          (i) complied with all Environmental Laws to which it may be subject;
          (ii) all Environmental Licenses required or desirable in connection
with its business; and
          (iii) complied with the terms of those Environmental Licenses,
          in each case where failure to do so would reasonably be expected to
have a Material Adverse Effect.
     (p) Environmental Releases.
          Except as disclosed in the Guarantor’s Exchange Act reports, no
(A) property currently or previously owned, leased, occupied or controlled by
the Company, the Guarantor or its Subsidiaries (including any offsite waste
management or disposal location utilized by the Company, the Guarantor or its
Subsidiaries) is contaminated with any Hazardous Substance; and (B) discharge,
release, leaching, migration or escape of any Hazardous Substance into the
Environment has occurred or is occurring on, under or from that property, in
each case in circumstances where this would reasonably be expected to have a
Material Adverse Effect.
     (q) Acquisition Documents.

  (i)   The Acquisition Documents:

33



--------------------------------------------------------------------------------



 



  (1)   contain all the terms of the agreement and arrangements between the
Lessor (and/or any of its Affiliates) and the Company or the Guarantor (and/or
any of their respective Affiliates) in relation to the Acquisition;     (2)  
are in full force and effect (except, to the extent this representation is made
on the date of this Agreement only, the Development Agreement and/or the Lease,
to the extent such Acquisition Documents have not yet become effective); and    
(3)   have not been amended or waived (in whole or in part) and no consent has
been given thereunder, save for any which are minor or technical or have been
amended or waived in accordance with this Agreement.

          (ii) The Company is not in, or aware of any, breach of or default
under any Acquisition Document.
     (r) No Prior Business.
          As of the date of this Agreement, the Company (A) has not traded or
carried on any business; (B) has no liability or obligation (actual or
contingent, present or future); or (C) has not entered into any contract, other
than (i) in respect of the Existing Indebtedness or (ii) as contemplated by or
in connection with the Transaction Documents and the Integrated Resort Project.
     (s) No Indebtedness or Security.
          (i) The Company does not have any Indebtedness other than as permitted
by Section 7(l).
          (ii) No Security exists over all or any of its assets other than as
permitted by Section 7(i).
     (t) Insurances.
          (i) Following the date that any insurances are obtained by the Company
in accordance with Section 7(y), such insurances will be in full force and
effect as required by this Agreement.
          (ii) No event or circumstance has occurred, and there has been no
failure to disclose a material fact, which would entitle any insurer to reduce
or avoid its liability under any such insurance.
     (u) Governmental Regulation.
          (i) Each of the Company and Guarantor is not subject to regulation
under the Public Utility Holding Company Act of 2005, the Federal Power Act, or
the Interstate Commerce Act or registration under the Investment Company Act of
1940 or under any other U.S. federal or state, or Singapore statute or
regulation which may limit its ability to incur Indebtedness, or which may
otherwise render all or any portion of the Obligations unenforceable.

34



--------------------------------------------------------------------------------



 



          (ii) To the extent applicable, each of the Company and the Guarantor
is in compliance, in all material respects, with: (A) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto; and
(B) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
          (iii) Each of the Company and the Guarantor shall ensure and procure
that no part of the proceeds of the Notes will be used, directly or indirectly,
by the Company, the Guarantor or any of its Affiliates, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended from time to time.
     (v) Repetition.
          The Repeating Representations are deemed to be made by the Company or
the Guarantor by reference to the facts and circumstances then existing on the
Initial Closing Date and each Additional Closing Date, on the Acquisition
Closing Date and the first day of each Interest Period (provided that where any
representation or warranty is expressed to be given as of a specific date, such
representation or warranty of the Company or the Guarantor under this Section 6
shall be made on and as of that date).
     (w) Private Offering; Consents and Approvals.
          Assuming that the representations of the Purchasers set forth in
Section 5 are true and correct, no consent, approval, authorization or order of,
or filing, registration or qualification, with, any federal, state, or local
governmental authority on the part of the Company or the Guarantor is required
in connection with the offer, sale, or issuance of the Notes or the consummation
of any other transaction contemplated hereby, except for (i) compliance with
applicable state securities laws, which compliance will have occurred within the
appropriate time periods therefore and (ii) the filings to be made by the Lead
Managers and/or the Company with the Monetary Authority of Singapore and the
Comptroller of Income Tax pursuant to Section 1(a) hereof. Assuming that the
representations of the Purchasers set forth in Section 5 are true and correct,
the offer, sale, and issuance of the Notes in conformity with the terms of this
Agreement are exempt from the registration requirements of Section 5 of the
Securities Act, and from the qualification requirements of each applicable state
securities laws, and neither the Company, the Guarantor nor any of their
respective authorized agents acting on their behalf will take any action
hereafter that would cause the loss of such exemptions.
     (x) Offering Restrictions.
          (i) Neither of the Company, nor the Guarantor nor any agent acting on
either of their behalf has offered or sold the Notes by means of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act or, with respect to Notes sold outside the United States to
non-U.S. persons (as defined in Rule 902 under the Securities

35



--------------------------------------------------------------------------------



 




Act), by means of any directed selling efforts within the meaning of Rule 902
under the Securities Act and the Company, the Guarantor and any Affiliate and
any person acting on any of their behalf has complied with and will implement
the “offering restriction” within the meaning of such Rule 902.
          (ii) Within the preceding six months, none of the Company, the
Guarantor, or any other person acting on behalf of either the Company or the
Guarantor has offered or sold to any person any Notes, or any securities of the
same or a similar class as the Notes, other than Notes offered or sold to the
Purchasers hereunder. Each of the Company and the Guarantor will take reasonable
precautions designed to insure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the
Securities Act) of any Notes or any substantially similar security issued by the
Company or the Guarantor, within six months subsequent to the date on which the
sale of the Notes has been completed, is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Notes in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act.
     (y) Compliance with Applicable Law.
          Each of the Guarantor and its Subsidiaries has complied in all
respects with all laws, regulations and orders applicable to it or its
businesses including, without limitation, all applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated by the
Commission thereunder, the Nevada Act and the general laws, specific gaming
laws, various regulations and licensing and regulatory control in each
jurisdiction in which the Guarantor or its Subsidiaries operate, in each case,
other than as would not have a Material Adverse Effect.
     (z) System of Internal Accounting Controls.
          Each of the Guarantor and its subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with U.S. management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect thereto.
     (aa) Solvency.
          The Company is not insolvent or unable to pay its debts (including
subordinated and contingent debts), nor could it be deemed by a court to be
unable to pay its debts within the meaning of Section 254(2) Companies Act,
Chapter 50 of Singapore, nor will it become so in consequence of entering into
any Transaction Document, Finance Document, making the Acquisition, and/or
performing any transaction contemplated by any Transaction Document or Finance
Document.

36



--------------------------------------------------------------------------------



 



     (bb) Use of Proceeds.
          Schedule III sets forth a detailed statement of the sources and uses
of funds from the sale of Initial Singapore Dollar Notes pursuant to this
Agreement and the other transactions being undertaken by the Company
concurrently herewith, including pursuant to the Facility Agreement.
     (cc) Taxes.
     Subject to the information set forth in the Memorandum attached as Annex B
hereto, no taxes, imposts or duties of any nature (including, without
limitation, stamp or other issuance or transfer taxes or duties and capital
gains, income, withholding or other taxes, but excluding any corporate income
tax payable by or on behalf of the Purchasers) will be payable by or on behalf
of the Purchasers or the Company in Singapore or to any political subdivision or
taxing authority thereof or therein in connection with (a) the execution and
delivery of this Agreement, (b) the issuance of the Notes by the Company,
(c) the sale of the Notes to the Purchasers in the manner contemplated in this
Agreement or (d) the resale and delivery of the Notes by the Purchasers in
accordance with the terms and conditions contained herein.
SECTION 7
COVENANTS
          The Company covenants and agrees that, so long as there exists any
Additional Notes Commitment or any Notes remain outstanding and unpaid and until
payment in full of all obligations hereunder and under the Notes, the Company
shall perform, and shall cause each of the Subsidiaries of the Company to
perform all of the following covenants:
     (a) Payment of Notes.
          The Company will pay or cause to be paid the principal of, premium, if
any, and interest on the Notes on the dates and in the manner provided in the
Notes in the form attached hereto as Annex A.
          The Company will pay interest (including post-petition interest in any
proceeding under any bankruptcy law to the extent permitted under bankruptcy
laws) on overdue principal at a rate equal to 2% per annum in excess of the then
applicable interest rate on the Notes to the extent lawful; it will pay interest
(including post-petition interest in any proceeding under any bankruptcy law to
the extent permitted under bankruptcy laws) on overdue installments of interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.
     (b) Use of Proceeds.

  (i)   The Company will apply the net proceeds received from the sale of the
Notes on the Initial Closing Date in accordance with, and at the times specified
by, the statement of sources and uses delivered pursuant to Section 6(bb)
hereof.

37



--------------------------------------------------------------------------------



 



  (ii)   The Company will apply the net proceeds received from the issuance and
sale of any Additional Singapore Dollar Notes in accordance with
Section 1(b)(iii).

     (c) Payments for Consent.
          The Company will not, and will not permit any of its Subsidiaries to,
directly or indirectly, pay or cause to be paid any consideration to or for the
benefit of any Holder of Notes for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Agreement or the Notes
unless such consideration is paid to all Holders of the Notes or all such
Holders of Notes who grant such consent, waiver or amendment in the applicable
time period.
     (d) Repayment of Term Loan Indebtedness.
          Except for any prepayment of Indebtedness outstanding under the
Facility Agreement pursuant to Clause 9.1, Clause 9.9, Clause 9.10 and Clause
38.2 of the Facility Agreement, the Company will not repay any Indebtedness
outstanding under the Facility Agreement, whether at maturity, by acceleration,
by prepayment or otherwise, unless any outstanding Notes are simultaneously
repaid in accordance with the terms and conditions contained herein on a pro
rata basis based on the outstanding principal amount of Notes and term loan
Indebtedness under the Facility Agreement on such repayment date.
     (e) Reports and Other Information.

  (i)   Financial statements. The Company shall supply to the Purchasers:    
(1)   as soon as the same become available, but in any event within 120 days
after the end of each of its financial years, its audited financial statements
(consolidated if applicable) for that financial year; and     (2)   as soon as
the same become available, but in any event within 60 days after the end of each
quarter of each of its financial years, its unaudited financial statements
(consolidated if applicable) for that financial quarter.

          (ii) Requirements as to financial statements. Each set of financial
statements delivered by the Company pursuant to Section 7(e)(i) shall be
certified by a director of the Company as fairly representing its (or, as the
case may be, its consolidated) financial condition and operations as at the end
of and for the period in relation to which those financial statements were drawn
up. The Company shall prepare each set of financial statements delivered
pursuant to Section 7(e)(i) in accordance with GAAP.
          (iii) Information: miscellaneous. The Company shall supply to the
Purchasers:

  (1)   within ten days of the Initial Closing Date, evidence reasonably
satisfactory to the Purchasers that all applicable stamp fees payable by the
Company in respect of the Acquisition Documents have been paid or will be paid
upon delivery of the Development Agreement in accordance with this Agreement;

38



--------------------------------------------------------------------------------



 



  (2)   all documents dispatched by the Company to:

  (A)   the Lessor under the Development Agreement that are material to the
Notes and this Agreement; and     (B)   creditors generally and which are
material in the context of this Agreement, the Securities and/or the
Acquisition,

in each case, promptly after they are dispatched;

  (3)   promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against the Company, and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;     (4)   promptly
upon becoming aware of them, the details of any claim, notice or other
communication received by it in respect of any actual or alleged breach of or
liability under Environmental Law which, would reasonably be expected to have a
Material Adverse Effect;     (5)   promptly upon becoming aware of them, the
details of a Change of Control;     (6)   promptly upon becoming aware of them,
the details of any actual or proposed amendment to or waiver or consent under,
any breach of or default under, any notice given or received under and any claim
made by or against the Company under any Acquisition Document; and     (7)  
promptly, such further information regarding the Acquisition, the Integrated
Resort Project or the financial condition, business, operations and prospects of
the Company as any Purchaser may reasonably request.     (iv)   Notification of
Default.     (1)   The Company shall notify each Purchaser of any Default (and
the steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence.     (2)   Promptly upon a request by any Purchaser (to be made not
more than once by such Purchaser in each successive period of three Months from
the date of this Agreement, unless such Purchaser is of the reasonable view that
an Event of Default has occurred), the Company shall supply to each of the
Purchasers a certificate signed by one of its directors on its behalf certifying
that no Default is continuing (or if a Default is continuing, specifying the
Default and the steps, if any, being taken to remedy it).     (v)   Project
Information. The Company shall supply to the Purchasers:     (1)   within
30 days of the last day of each successive period of three Months (the first
such period to commence on the date that construction of the

39



--------------------------------------------------------------------------------



 



Integrated Resort Project is commenced under the Main Construction Contract), a
progress report on the Integrated Resort Project signed by a director or other
authorised signatory of the Company which shall set out:

  (A)   details of the portion of the Integrated Resort Project completed and
the total costs incurred for or in connection with the Integrated Resort Project
at the date of the report; and     (B)   details of all delays in the completion
of the Integrated Resort Project pursuant to the Development Agreement;

  (2)   within ten Business Days of the last day of each successive Month
following the date of this Agreement, a certificate of the Company setting
forth:

  (A)   in reasonable detail the amount of cash on hand as of the end of the
most recently ended Month;     (B)   a reasonably detailed breakdown of all
disbursements of proceeds from the issuance of the Notes made during that Month;
and     (C)   a statement certifying that all such disbursements by the Company
complied with the provisions of Section 7(b) herein.

  (3)   details of any major dispute between the Company and any other person in
respect of or under the Main Construction Contract or any other material
Construction Contract or any default by the Company or any other person under
the Main Construction Contract or any other material Construction Contract or
the occurrence of any event which is likely to:

  (A)   have a material adverse effect on the ability of the Company or (as far
as the Company may be aware, having made all due enquiry) any other person, to
perform its obligations under such Construction Contract; or     (B)   delay
completion of the Integrated Resort Project in accordance with the Development
Agreement;

  (4)   promptly upon it being obtained, a copy each of the Planning Permission
and the Permit to Commence Building Works; and     (5)   promptly, such further
information on the Integrated Resort Project as any Purchaser may reasonably
request.     (vi)   Project Documents.     (1)   The Company shall supply to the
Purchasers, as soon as they are available, a copy of the Main Construction
Contract, certified by a director or other authorised officer of the Company as
correct, complete and in full force and

40



--------------------------------------------------------------------------------



 



      effect as at a date no earlier than seven Business Days before the date of
delivery.

  (2)   The Company shall, promptly after a demand by any Purchaser, supply to
such Purchaser a copy of each other material Project Document.     (3)   The
Company shall comply, duly and promptly, in all material respects with its
obligations and enforce all of its rights under all Project Documents, except
where the failure to comply or enforce would not reasonably be expected to have
a Material Adverse Effect.     (vii)   Inspection of books and records. The
Company shall:     (1)   keep books and records which accurately reflect in all
material respects all of its business, affairs and transactions; and     (2)  
permit any Purchaser or any of its representatives, at reasonable times and
intervals, and upon prior reasonable notice, to visit any of its offices, to
inspect any of its books and records and to discuss its financial matters with
its officers and auditors. The cost and expense of two such visits in each
successive period of 12 Months from the date of this Agreement shall be borne by
the Company.

          (viii) Auditors. The Company shall ensure that PricewaterhouseCoopers
or another internationally recognized “big four” firm of accountants is
appointed as its auditors. The Company shall promptly notify each of the
Purchasers of any change in its auditors.
     (f) Authorizations.
          The Company shall promptly obtain, comply with and do all that is
necessary to maintain in full force and effect (and supply certified copies to
the Purchasers of) any Authorization required under any applicable law or
regulation:
          (i) to enable it to perform its obligations under this Agreement and
the Notes;
          (ii) to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of this Agreement and the
Notes; and
          (iii) to enable it to carry on its business as it is being conducted
from time to time if failure to obtain, comply with or maintain any such
Authorization would reasonably be expected to have a Material Adverse Effect.
     (g) Compliance with Laws.
          The Company shall comply in all respects with all laws to which it may
be subject, if failure so to comply would reasonably be expected to have a
Material Adverse Effect.

41



--------------------------------------------------------------------------------



 



     (h) Pari Passu.
          The Company shall ensure that its obligations under this Agreement and
the Notes rank at all times at least pari passu in right of priority and payment
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by applicable law.
     (i) Negative Pledge.

  (i)   The Company shall not create or permit to subsist any Security over any
of its assets.     (ii)   The Company shall not:     (1)   sell, transfer or
otherwise dispose of any of its assets on terms whereby they are or may be
leased to or re-acquired by any Affiliate of the Company;     (2)   enter into
any arrangement under which money or the benefit of a bank or other account may
be applied, set-off or made subject to a combination of accounts; or     (3)  
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Indebtedness or of financing the acquisition of an asset.

  (iii)   The Company shall not sell, transfer or otherwise dispose of any of
its receivables.     (iv)   Paragraphs (i) and (ii) above do not apply to any
Permitted Security.

     (j) Disposals.
          (i) The Company shall not enter into a single transaction or a series
of transactions (whether related or not and whether voluntary or involuntary) to
sell, lease, transfer or otherwise dispose of any asset.
          (ii) Paragraph (i) above does not apply to any sale, lease, transfer
or other disposal:

  (1)   of any asset (other than the Acquired Properties) made (A) in the
ordinary course of business; (B) in exchange for or to be replaced by other
assets comparable or superior as to type, value and quality; or (C) due to
obsolescence.     (2)   of cash (A) for the acquisition on arm’s length terms of
assets permitted to be acquired under this Agreement; or (B) for any other
purpose not prohibited under this Agreement;

42



--------------------------------------------------------------------------------



 



  (3)   constituting the creation of any Security permitted under
Section 7(i)(iv).     (4)   agreed by the Majority Purchasers; or     (5)   of
Intellectual Property Rights to any Affiliate in connection with the overall
management of Intellectual Property Rights of the Guarantor and its
Subsidiaries, so long as the Company’s ability to use any necessary Intellectual
Property and otherwise carry on its business as then conducted and contemplated
to be conducted is not hindered thereby.

     (k) Restrictive Agreements, Negative Pledges.
          The Company shall not enter into (nor, after the Initial Closing Date,
have outstanding) any agreement or arrangement (other than the Transaction
Documents and the Financing Documents) prohibiting or restricting the creation
or existence of any Security on any asset of the Company, other than the
Citibank Charge.
     (l) Indebtedness.
          (i) The Company shall not incur (or agree to incur) or have
outstanding any Indebtedness.
          (ii) Paragraph (i) above does not apply to:

  (1)   Indebtedness incurred under the Finance Documents or the Notes issued to
the Purchasers in accordance with this Agreement;     (2)   Indebtedness
permitted by paragraph (ii) of Section 7(m);     (3)   Existing Indebtedness;  
  (4)   All Indebtedness constituting Excluded Proceeds; or     (5)  
Indebtedness in respect of (A) derivative or hedging transactions to hedge
actual or projected exposures or (B) spot and forward exchange contracts, in
each case entered into in the ordinary course of business.

     (m) Loans and Guarantees.
          (i) The Company shall not

  (1)   make any loan, or provide any form of credit or financial accommodation,
to any other Person or     (2)   give or issue any guarantee, indemnity, bond or
letter of credit to or for the benefit of, or in respect of liabilities or
obligations of, any other Person or voluntarily assume any liability (whether
actual or contingent) of any other Person.

43



--------------------------------------------------------------------------------



 



          (ii) Paragraph (i) above does not apply to:

  (1)   loans, guarantees or indemnities under the Finance Documents, this
Agreement and the Notes; or     (2)   trade credit, guarantees, indemnities,
bonds and letters of credit granted, given or issued by the Company on arm’s
length terms and in the ordinary course of its trading, not in respect of
Indebtedness, nor in respect of liabilities or obligations of any Affiliate of
the Company.

     (n) The Acquisition.
          (i) The Company shall:

  (1)   perform and comply with (A) its obligations under or in connection with
the Development Agreement and the Lease, other than obligations of a minor or
technical nature, the non-fulfillment of which would not be materially adverse
to the interests of the Purchasers; (B) the Consent; and (C) in all material
respects with its material obligations under or in connection with the other
Acquisition Documents.     (2)   notify the Purchasers (promptly upon becoming
aware of the same) of (A) any breach by any party of its obligations or any
default under the Development Agreement, the Lease or the Consent, and (B) any
material breach by any party of its obligations or any default under the
Acquisition Documents.     (3)   take all reasonable steps to enforce (A) any
claim or right it has under or in connection with the Development Agreement, the
Lease or the Consent, and (B) any material claim or right it has under or in
connection with any Acquisition Document;     (4)   notify the Purchasers
promptly of any claim made or to be made under an Acquisition Document;     (5)
  provide the Purchasers with reasonable details of that claim and its progress
and notify the Purchasers as soon as practicable upon that claim being resolved;
and     (6)   comply with all applicable laws in all respects material in the
context of the Acquisition.

          (ii) The Company shall not amend, terminate, give any waiver or
consent under, or agree or decide not to enforce, in whole or in part, any term
or condition of:

  (1)   the Development Agreement, the Lease or the Consent, save for
amendments, waivers or consents which:

44



--------------------------------------------------------------------------------



 



  (A)   have been requested by the Lessor and which are not materially adverse
to the interests of the Purchasers;     (B)   are minor or technical; or     (C)
  which have been approved in writing by the Majority Purchasers (which approval
shall not be unreasonably withheld); or

  (2)   any other Acquisition Document, save for non-material amendments,
waivers or consents or amendments, waivers or consents which are minor or
technical or have been approved in writing by the Majority Purchasers (such
consent not to be unreasonably withheld).

          (iii) Where the Initial Closing Date does not take place on or by
August 22, 2006, the Company shall keep the Purchasers informed as to the status
and progress of the Acquisition.
          (iv) The Company shall use all commercially reasonable efforts to keep
the Purchasers informed and consult with it as to:

  (1)   the terms and conditions of any assurance or undertaking proposed to be
given by the Company or any of its Affiliates to any person for the purpose of
obtaining any Authorization necessary or desirable in connection with the
Acquisition; and     (2)   any terms or conditions proposed in connection with
any Authorization necessary or desirable in connection with the Acquisition.

          (v) If the Majority Purchasers state that, in their opinion, any
proposed assurance, undertaking, term or condition referred to in paragraph
(iv) above would reasonably be expected to have a Material Adverse Effect, the
Company shall not waive or treat as satisfied the condition to the Acquisition
relating to that Authorization.
     (o) Integrated Resort Project.
          The Company shall:
          (i) ensure and procure that the Integrated Resort Project is designed,
constructed and developed substantially in accordance with the Acquisition
Documents and the Accepted Proposal (and in this connection, it shall be deemed
that the Integrated Resort Project is not designed, constructed or developed in
accordance with the Acquisition Documents and the Accepted Proposal if the
Lessor notifies the Company to this effect);
          (ii) ensure and procure that the Integrated Resort Project is
constructed to a high and substantial standard of construction and in accordance
with all applicable laws and regulations;
          (iii) endeavor to ensure and procure the appointment of reputable
persons who are properly qualified as the architects, quantity surveyors and
project managers or other technical

45



--------------------------------------------------------------------------------



 



and professional consultants in connection with the designing, construction and
completion of the Integrated Resort Project;
          (iv) at reasonable times and upon reasonable prior notice, permit the
Purchasers and their respective officers, employees and agents (subject to prior
appointment) reasonable access the site of the Integrated Resort Project and for
the purpose of carrying out an inspection and review of the Integrated Resort
Project, cause the project manager and its officers, employees or agents to give
their reasonable co-operation and assistance on the occasion of any such visit
or inspection; and
          (v) ensure and procure that the Casino License is obtained in
accordance with the Acquisition Documents.
     (p) Main Construction Contract.
          (i) The Company:

  (1)   shall not make or agree to any material amendment to the Main
Construction Contract: (A) which would reasonably be expected to result in a
Material Adverse Effect; or (B) other than with the prior consent of the
Majority Purchasers (which consent shall not be unreasonably withheld); provided
that any change orders below SGD$3,000,000 may be entered into without consent;
or     (2)   shall not cancel, rescind or otherwise terminate or agree to any
termination or accept any repudiation or purported repudiation of the Main
Construction Contract, other than where a replacement Main Construction Contract
is entered into within three Months of such event,     (ii)   The Company shall:
    (1)   shall pay or procure to be paid punctually all sums due or to become
due from it under the Construction Contracts and all other costs relating to the
Integrated Resort Project for which it is liable in accordance with any
Construction Contract (save for any bona fide dispute which the Company may have
against the relevant parties to the Construction Contract entitling them to
withhold payment or provide alternative security for payment pending such
dispute);     (2)   duly comply with all its obligations, and take all
reasonable steps to ensure due compliance by the other parties with all their
respective obligations, under the Construction Contracts, in each case where the
failure to do so might reasonably be expected to have a Material Adverse Effect;
    (3)   preserve and maintain all rights, franchises and privileges necessary,
advisable or appropriate for or in connection with the Integrated Resort
Project, in each case where the failure to do so might reasonably be expected to
have a Material Adverse Effect; and

46



--------------------------------------------------------------------------------



 



  (4)   use its best endeavours to remedy any consequences of any event or
circumstances of force majeure arising in relation to the Construction
Contracts.

     (q) Change of Business.
          The Company shall ensure that no change is made to the general nature
of the business of the Company taken as a whole from that carried on at the date
of this Agreement, except as results from the Acquisition and the contemplated
construction and development of the Integrated Resort Project.
     (r) Merger.
          The Company shall not enter into any amalgamation, demerger, merger or
corporate reconstruction, other than any internal corporate reconstruction that
(A) does not result in any amalgamation, demerger or merger and (B) will not
result in a Default or a Material Adverse Effect.
     (s) Issue of Shares.
          The Company shall not after the date of this Agreement:
          (i) issue any shares to any person other than the Guarantor or VVDIL
(or their respective Subsidiaries); or
          (ii) grant to any person other than the Guarantor or VVDIL (or their
respective Subsidiaries), any conditional or unconditional option, warrant or
other right to call for the issue or allotment of, subscribe for, purchase or
otherwise acquire any share or loan capital of the Company (including any right
of pre-emption, conversion or exchange), or alter any right attaching to any
share or loan capital of the Company.
     (t) Restricted Payments.
          (i) The Company shall not (A) declare, pay or make any dividend or
other payment or distribution of any kind on or in respect of any of its shares;
or (B) reduce, return, purchase, repay, cancel or redeem any of its shares.
          (ii) Paragraph (i) above does not apply to (A) the refinancing or
repayment of the Existing Indebtedness; or (B) any payments to the Guarantor for
the sole purpose of reimbursing the Guarantor for any Taxes incurred by the
Guarantor that are directly and solely attributable to its ownership of the
Company.
     (u) Arm’s Length Terms.
          The Company shall not enter into any contract or arrangement with or
for the benefit of any Affiliate (including any disposal to that person) other
than:
          (i) in the ordinary course of business and on arm’s length terms;

47



--------------------------------------------------------------------------------



 



          (ii) any transaction permitted by Section 7(t) or Section 7(v);
          (iii) any intercompany services and/or procurement contract or
arrangement to be entered into by the Company on terms consistent with the past
practice of other Subsidiaries of the Guarantor for performing similar
functions;
          (iv) transfers of Intellectual Property Rights permitted by paragraph
(ii)(5) of Section 7(j);
          (v) any equity contributions or Subordinated Shareholders’ Loans made
to the Company solely to finance the prepayment, repayment or redemption of term
loan Indebtedness under the Facility Agreement or the Notes (as applicable) as
permitted by this Agreement; or
          (vi) any contract or arrangement agreed by the Majority Purchasers.
     (v) Acquisitions and Investments.
          (i) The Company shall not (A) invest in or acquire any shares in or
any security issued by any Person, or any interest therein or in the capital of
any Person, or make any capital contribution to any Person or (B) invest in or
acquire any business or going concern, or the whole or substantially the whole
of the assets or business of any Person, or any assets that constitute a
division or operating unit of the business of any Person.
          (ii) The Company shall not enter into any joint venture, consortium,
partnership or similar arrangement with any person.
          (iii) Paragraph (i) above does not apply to (A) the Acquisition or the
design, construction, development and pre-opening of the Integrated Resort
Project or (B) any other investment approved by the Majority Purchasers.
     (w) Business of the Company.
          The Company shall not carry on any business, own any material asset or
incur any material liability other than:
          (i) all actions in connection with the undertaking of the design,
construction, development and pre-opening of the Integrated Resort Project;
          (ii) holding and developing the Acquired Properties in accordance with
the Acquisition Documents;
          (iii) liabilities incurred under the Transaction Documents;
          (iv) liabilities permitted by the Finance Documents and Security
created under the Finance Documents;
          (v) issuing the Notes hereunder and refinancing the term loan
Indebtedness incurred under the Facility Agreement and the Notes; or

48



--------------------------------------------------------------------------------



 



          (vi) any other activity and business that is related and ancillary to
any activity set out in paragraphs (i) to (vi) above.
     (x) Assets.
          The Company shall maintain all its assets necessary for the conduct of
its business as conducted from time to time in good working order and condition,
ordinary wear and tear excepted.
     (y) Insurance.
          (i) The Company shall maintain insurances on and in relation to its
business and assets with reputable underwriters or insurance companies:

  (1)   against those risks, and to the extent, usually insured against by
prudent companies located in the same or a similar location and carrying on a
similar business; and     (2)   against those risks, and to the extent, required
by applicable law or by contract,         including any risks and at
commercially prudent levels, reasonably required by the Purchasers.

          (ii) Without limiting paragraph (i) above, the Company shall maintain
insurance on all of its assets of an insurable nature against loss or damage by
fire and other risks normally insured against by persons carrying on a similar
business in a sum or sums at least equal to their replacement value (meaning the
total cost of entirely rebuilding, reinstating or replacing those assets if
completely destroyed, together with architects’, surveyors’ and other
professional fees).
          (iii) The Company acknowledges that it is the sole party liable to pay
premiums and shall promptly pay such premiums and do all things necessary to
maintain insurances required of it by paragraphs (i) and (ii) above.
          (iv) The Company shall promptly supply to the Purchasers on request
copies of each insurance policy required by this Section 7(y).
          (v) The Company shall not do or omit to do anything which might render
any insurance required by this Section 7(y) void, voidable or unenforceable.
     (z) Environmental Undertakings.
          The Company shall (A) comply in all material respects with all
Environmental Laws to which it may be subject and (B) obtain all material
Environmental Licences required or desirable in connection with its business and
comply in all material respects with the terms of all those Environmental
Licences.

49



--------------------------------------------------------------------------------



 



     (aa) Intellectual Property.
          The Company shall
          (i) take all necessary action to obtain, safeguard, maintain in full
force and effect and preserve its ability to enforce all Intellectual Property
Rights owned by or licensed to it (to the extent the Company has the right to
enforce Intellectual Property Rights that are licensed to Company), that are
necessary for the conduct of its business as conducted from time to time, and
not discontinue the use of any such Intellectual Property Rights (other than in
the ordinary course of its business and where such discontinuance would not be
reasonably expected to have a Material Adverse Effect), including:

  (1)   paying all applicable renewal fees, licence fees and other applicable
fees; and     (2)   performing and complying with all laws and obligations to
which it is subject as registered proprietor, beneficial owner, user, licensor
or licensee of any such Intellectual Property Rights;

          (ii) promptly notify the Purchasers of any infringement or threatened
or suspected infringement of or any challenge to the validity of any
Intellectual Property Rights owned by or licensed to it which may come to its
notice, supply the Purchasers with all information in its possession relating
thereto and take all necessary steps (including the institution of legal
proceedings) to prevent third parties infringing any such Intellectual Property
Rights; and
          (iii) take all necessary steps (including legal proceedings) to
enforce the confidentiality of and prevent any improper use of any trade secret
which is an Intellectual Property Right.
     (bb) Taxes.
          (i) The Company shall pay all Taxes required to be paid by it when due
(or, if earlier, before any penalty is or could be imposed.
          (ii) Paragraph (i) above does not apply to any Taxes:

  (1)   being contested by the Company in good faith and in accordance with the
relevant procedures;     (2)   which have been adequately disclosed in its
financial statements, and for which adequate reserves are being maintained in
accordance with GAAP; and     (3)   where payment can be lawfully withheld and
will not result in the imposition of any penalty or Security as described in
paragraph (i) above.

50



--------------------------------------------------------------------------------



 



     (cc) Financial Assistance.
          The Company shall ensure that all payments made by it are made or
created in compliance with any applicable law or regulation in any relevant
jurisdiction concerning financial assistance by a company for the acquisition of
or subscription for shares.
     (dd) Finance Documents.
          The Company shall not:
          (i) enter into any new Finance Document other than:

  (1)   any Finance Document entered into pursuant to or in accordance with any
existing Finance Document;     (2)   any Finance Document that is similar to
corresponding new documents related to the Notes and this Agreement;     (3)  
any new Finance Document which does not materially and adversely affect the
interests of the Purchasers; or     (4)   any Finance Document which does not
give the Lenders any increase in economic benefit, or

          (ii) make or agree to make any amendment or waiver concerning any
Finance Documents that has the effect of changing or which relates to:

  (1)   any bringing forward (other than a voluntary redemption) of the date of
payment of any amount under the Facility Agreement;     (2)   an increase in the
amount of any payment of principal, interest, fees or commission payable under
the Facility Agreement; or     (3)   an increase in or an addition to any
commitment under the Facility Agreement,         without the prior consent of
each of the Purchasers, or

          (iii) make or agree to make any other amendment to any Finance
Document, other than any amendment to any Common Clause (as defined in the
Facility Agreement) or which is not adverse to the interests of the Purchasers
or is minor or technical or which has been approved by the Majority Purchasers.
     (ee) Qualifying Debt Securities
          (i) The Company shall ensure and procure that a statement is included
in all offering documents to the effect that where interest is derived from the
Notes by any person who is not resident in Singapore and who carries on any
operation in Singapore through a permanent

51



--------------------------------------------------------------------------------



 




establishment in Singapore, the tax exemption of interest derived from the Notes
shall not apply if such person acquires the Notes using funds from Singapore
operations.
          (ii) The Company shall ensure and procure that a statement is included
in all offering documents to the effect that any person whose interest derived
from the Notes is not exempt from tax, such person shall include such interest
in a return of income made under the Singapore Income Tax Act.
          (iii) The Company shall (i) complete and sign the return on debt
securities and send the same to the Lead Managers within 14 days from the
Initial Closing Date and from each subsequent Additional Closing Date and (ii)
(if any and where necessary) make any notices, filings, registrations (except
for the return on debt securities and such notices, filings and registrations
already made by the Lead Managers and/or the Company) and qualifications
required to be sent or made for purposes of allowing the Purchasers to benefit
from the tax exemption or tax concession set out in the memorandum attached as
Annex B hereto.
SECTION 8
DEFAULTS AND REMEDIES
     (a) Event of Default.
          Each of the following events or circumstances is an “Event of
Default”:
          (i) Non-payment. A default in the payment on the due date of any
amount payable pursuant to this Agreement and the Notes at the place at and in
the currency in which it is expressed to be payable unless, in the case of
payments other than of principal:

  (1)   its failure to pay is caused by administrative or technical error; and  
  (2)   payment is made within five days of its due date.     (ii)   Other
obligations.     (1)   The Company or the Guarantor does not comply with any
provision of this Agreement or the Notes (other than those referred to in
Section 8(a)(i) contained herein).     (2)   No Event of Default under paragraph
(1) above in relation to any provision of this Agreement or the Notes (other
than Section 7(e)(iv)) will occur if the failure to comply is capable of remedy
and is remedied within 30 days of the earlier of (i) an officer of the Company
or the Guarantor becoming aware of such default and (ii) any Purchaser giving
notice to the Company of the failure to comply.

          (iii) Misrepresentation. Any representation or statement made or
deemed to be made by the Company or the Guarantor in this Agreement, the Notes
or any other document delivered by or on behalf of the Company and the Guarantor
under or in connection with this

52



--------------------------------------------------------------------------------



 




Agreement and the Notes is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made.

  (iv)   Cross default.     (1)   Any Indebtedness of the Company is not paid
when due nor within any originally applicable grace period.     (2)   Any
Indebtedness of the Company is declared to be or otherwise becomes due and
payable prior to its specified maturity as a result of an event of default
(however described).     (3)   Any commitment for any Indebtedness of the
Company is cancelled or suspended by a creditor of the Company as a result of an
event of default (however described).     (4)   Any creditor of the Company
becomes entitled to declare any Indebtedness of the Company due and payable
prior to its specified maturity as a result of an event of default (however
described).     (5)   An event of default (as defined in the indenture governing
the Guarantor’s Senior Notes due 2015) has occurred and is continuing under the
Guarantor’s Senior Notes due 2015; provided that if such event of default is
cured or waived, then the related Event of Default under this Section
(8)(a)(iv)(5) shall be automatically deemed waived.     (6)   No Event of
Default will occur under this Section 8(a)(iv) if (i) the aggregate amount of
Indebtedness or commitment for Indebtedness falling within paragraphs (1) to
(4) above is less than SGD$8.0 million (or its equivalent in any other currency
or currencies) or (ii) in relation to clauses (1) through (4) above, the holder
of the relevant Indebtedness waives the applicable event of default (howsoever
described) or such event of default is cured.     (v)   Insolvency.     (1)  
Either the Company or the Guarantor is unable or admits inability to pay its
debts as they fall due, suspends, or threatens to suspend, making payments on
any of its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its Indebtedness.     (2)   The value of the assets of
either the Company or the Guarantor is less than its liabilities (taking into
account contingent and prospective liabilities).     (3)   A moratorium is
declared in respect of any Indebtedness of the Company or the Guarantor.

53



--------------------------------------------------------------------------------



 



  (vi)   Insolvency proceedings.     (1)   Any corporate action, legal
proceedings or other procedure or step is taken in relation to:

  (A)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise) of the Company or the
Guarantor;     (B)   a composition, assignment or arrangement with any creditor
of the Company or the Guarantor;     (C)   the appointment of a liquidator,
receiver, administrator, administrative receiver, compulsory manager or other
similar officer in respect of the Company or the Guarantor or any of their
assets; or     (D)   the enforcement of any Security over any assets of the
Company,

or any analogous procedure or step is taken in any jurisdiction.

  (2)   No Event of Default will occur under paragraph (1) above in connection
with any legal proceedings or other procedure or step taken:

  (A)   under paragraph (1)(A) above in relation to a winding-up or an
administration; or     (B)   under paragraph (1)(C) or paragraph (1)(D) above,  
      which is of a frivolous or vexatious nature and is being contested by the
Company or the Guarantor, as the case may be, in good faith by appropriate means
prior to an order being made against the Company or the Guarantor and is
discharged or stayed within 45 days of its commencement.

          (vii) Creditors’ process. Any expropriation, attachment,
sequestration, distress or execution affects any part of the Acquired
Properties, any rights of the Company under the Development Agreement or the
Lease or any other material asset or assets of the Company or the Guarantor and
is not discharged within 20 days.
          (viii) Unlawfulness. It is or becomes unlawful for either the Company
or the Guarantor to perform any of its obligations under this Agreement or the
Notes.
          (ix) Repudiation. Either the Company or the Guarantor repudiates this
Agreement or an Acquisition Document it is party thereto. The Singapore Tourism
Board or any other relevant Governmental Agency repudiates an Acquisition
Document.

54



--------------------------------------------------------------------------------



 



  (x)   Note Guarantee.     (1)   Any guarantee, including the Note Guarantee,
or indemnity in this Agreement or the Notes is not in full force and effect.    
(2)   The Note Guarantee shall be held to be unenforceable or invalid by a
Governmental Agency of competent jurisdiction.

          (xi) Constitutional documents. Any constitutional document of the
Company or the Guarantor is terminated, or is amended in a way, or any consent
or waiver is given in respect of any such document, which could reasonably be
expected to materially adversely affect the interests of the Purchasers under
this Agreement and the Notes.
          (xii) Carry on business. The Company or the Guarantor suspends or
ceases (or threatens to suspend or cease) to carry on all or a material part of
its business.
          (xiii) Nationalization. There shall have occurred:

  (1)   any imposition of expropriatory or confiscatory taxes, or any
nationalization, re-entry, requisition, expropriation, seizure, compulsory
acquisition, modification, suspension, or confiscation (except routine actions
for rights-of-way and similar actions that do not and are not reasonably
expected to materially interfere with the construction or operation of the
Integrated Resort Project) of the ownership or control of (i) all or any part
(determined by the Majority Purchasers to be material) of the Acquired
Properties or the Integrated Resort Project or (ii) any material equity interest
in the Company; or     (2)   an extinguishment of any material rights
benefiting, or imposition of any restrictions affecting, or change in any law of
Singapore (other than the enactment of the Legislation (as defined in the
Development Agreement)) governing, affecting or impacting, the Development
Agreement or the Lease, the Company or the Integrated Resort Project that would
reasonably be expected to deprive the Purchasers of any of their material rights
or remedies in respect of this Agreement or the Notes; or     (3)   any
governmental act or series of acts or change in any law of Singapore or delivery
of any official governmental notice which could reasonably be expected, in the
judgment of the Majority Purchasers, as evidenced in a notice provided by them
to the Company, to have a Material Adverse Effect.

          (xiv) Audit qualification. The auditors qualify their report on any
audited financial statement of the Company or the Guarantor, as to the Company’s
or the Guarantor’s ability to continue as a “going concern” or as to the scope
of the audit.
          (xv) Litigation. Any litigation, arbitration, proceeding or dispute is
started or threatened, in each case which would reasonably be expected to have a
Material Adverse Effect.

55



--------------------------------------------------------------------------------



 



  (xvi)   Project.     (1)   The whole or any part (determined by the Majority
Purchasers to be material) of the Integrated Resort Project is cancelled or
abandoned.     (2)   The Integrated Resort Project is wholly or in part
(determined by the Majority Purchasers to be material) damaged or destroyed,
whether insured or not, unless in respect of any such material part, the Company
makes all commercially reasonable efforts to reinstate, rebuild or replace such
material part within a reasonable period of time.     (3)   The Integrated
Resort Project is not in the process of being designed, constructed, developed,
operated and otherwise executed substantially in accordance with the Acquisition
Documents and the Accepted Proposal.     (4)   Following its issue, the Lease is
terminated or repudiated by the Lessor, or the Lessor fails to perform any of
its obligations (determined by the Majority Purchasers to be material) under the
Lease.     (5)   The Development Agreement is terminated.     (6)   The Casino
License is not awarded to the Company in accordance, in all material respects,
with the Acquisition Documents.     (7)   Legislation (as defined in the
Development Agreement) is adopted, and the terms of such legislation are such
that either the Company or the Lessor is unable to fulfill:

  (A)   their respective obligations under the Development Agreement, the Lease
or the Consent; or     (B)   their respective material obligations under any of
the other Acquisition Documents.

  (8)   Any loss, termination (other than in accordance with its terms),
suspension, revocation, cancellation or invalidation of a guaranty or equivalent
agreement or instrument required by law or contract in support of the
obligations of the Company under any Acquisition Document occurs, in each case
without replacement thereof within 60 days on terms, with a counterparty, and
pursuant to documentation, reasonably satisfactory in form and substance to the
Majority Purchasers (provided that such 60-day period shall be deemed to
terminate immediately upon the occurrence of (i) any loss or revocation of the
Casino License (if issued) or (ii) a Material Adverse Effect that remains
uncured for a period of 30 days, in each case caused by or arising out of such
loss, termination, suspension, revocation, cancellation, invalidation or
modification), or any call or drawing made under any such guaranty or equivalent
agreement or instrument.

56



--------------------------------------------------------------------------------



 



  (9)   The Company shall fail to observe, satisfy or perform, or there shall be
a violation or breach of, any of the terms, provisions, agreements, covenants or
conditions attaching to or under the issuance of any Permit to Commence Building
Works or any other necessary permit for the construction or development of the
Integrated Resort Project or Permit to Commence Building Works or any such other
permit or any provision thereof shall be terminated, sequestered, suspended or
otherwise fail to be in full force and effect and shall not have been reinstated
within 15 Business Days, or any Governmental Agency shall challenge or seek to
revoke the Permit to Commence Building Works or any such other permit and shall
not rescind such challenge or action with 15 Business Days if, in each case in
this paragraph (8), such failure to observe, satisfy or perform or such
violation, breach, termination, sequestration, suspension, failure to be in full
force and effect, challenge or seeking to revoke could reasonably be expected to
have a Material Adverse Effect.     (10)   Any of the Project Documents shall
terminate or be terminated or cancelled or deemed invalid prior to its stated
expiration date or fail to be in full force and effect, or the Company or any
counterparty thereto shall be in default (after the giving of any applicable
notice and the expiration of any applicable grace period) under any such Project
Document and such default, termination, cancellation or invalidity, together
with all other then current defaults under and terminations of Project Documents
could reasonably be expected to result in a Material Adverse Effect; provided
that a termination, cancellation, invalidation or default shall not constitute
an Event of Default hereunder if it is remedied within 30 days after notice
received by the Company from any Purchaser, or the Company replaces such Project
Document either within such 30 day period or as follows:

  (A)   if the breach or default is by the Company and is reasonably susceptible
to cure within 90 days but cannot be cured within such 30 days despite the
Company’s good faith and diligent efforts to do so, the cure period shall be
extended as is reasonably necessary beyond such 30 day period (but in no event
longer than 90 days) if remedial action reasonably likely to result in cure is
promptly instituted within such 30 day period and is thereafter diligently
pursued until the breach or default is corrected; or     (B)   if the breach is
by a party (if such replacement is necessary for the purposes of the Integrated
Resort Project) other than the Company, and the Company provides notice to the
Purchasers during such 30 day period that the Company intends to replace such
Project Document (if such replacement is necessary for the purposes of the
Integrated Resort Project) and (i) the Company obtains a replacement obligor or
obligors reasonably acceptable to the Agent for the affected party (if such
replacement is necessary for the

57



--------------------------------------------------------------------------------



 



      purposes of the Integrated Resort Project), (ii) the Company enters into a
replacement Project Document with a counterparty reasonably satisfactory to the
Purchasers and on terms agreed by the Company (acting reasonably) within 60 days
of such termination, and (iii) such termination, after considering any
replacement counterparty and replacement Project Document and the time required
to implement such replacement, has not had and would not reasonably be expected
to have, a Material Adverse Effect.

          (xvii) Interest Buffer. On the date which is 12 Months after the date
of this Agreement, any Purchaser reasonably determines that the aggregate amount
of the Additional Notes Commitment that may be applied for the purpose of
financing normal interest under the Notes, is less than SGD$59,145,000, unless
the Company has otherwise satisfied the Purchasers that sufficient amounts to
finance all such payments through to the Maturity Date are freely available to
it.
          (xviii) Development Agreement Event of Default/Lease. Any Development
Agreement Event of Default or Lease Event of Default occurs or the Company fails
to comply with any of its material obligations under the Development Agreement
or the Lease.
          (xix) Material adverse change. A Material Adverse Effect exists or has
occurred.
     (b) Acceleration.
          (i) On and at any time after the occurrence of an Event of Default,
other than pursuant to Section 8(a)(v) and Section 8(a)(vi) contained herein,
the Majority Purchasers, by notice to the Company, may:
(1) cancel any remaining Additional Notes Commitment, whereupon they shall
immediately be cancelled;
(2) declare that all or part of the Notes, together with accrued and unpaid
interest, and all other amounts accrued or outstanding under this Agreement and
the Notes to be immediately due and payable, whereupon they shall become
immediately due and payable; and/or
(3) declare that all or part of the Notes be payable on demand, whereupon they
shall immediately become payable on demand by the instructions of the Majority
Purchasers.
          (ii) With respect to any Event of Default pursuant to Section 8(a)(v)
or Section 8(a)(vi) contained herein, the outstanding principal amount of the
Notes, together with accrued and unpaid interest, and all other amounts accrued
or outstanding under this Agreement and the Notes shall become immediately due
and payable without any other notice of any kind, and without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each of the Company and the Guarantor.

58



--------------------------------------------------------------------------------



 



          (iii) In the event that there is a declaration of acceleration
hereunder solely as a result of an Event of Default pursuant to
Section 8(a)(iv)(5) contained herein, and such Event of Default is solely the
result of an event of default (as defined in the indenture governing the
Guarantor’s Senior Notes due 2015 (the “Indenture”)) under clause (5) of
Section 6.01 of the Indenture, such acceleration hereunder will be automatically
rescinded and cancelled if, within 30 days of the earlier of (A) the declaration
of the acceleration of the Guarantor’s Senior Notes due 2015 and (B) the
declaration of acceleration hereunder, the acceleration of the Guarantor’s
Senior Notes due 2015 is automatically rescinded and cancelled pursuant to
Section 6.02(c) of the Indenture (if the Guarantor’s Senior Notes due 2015 had
been accelerated in accordance with the terms of the Indenture), all Payment
Defaults (as defined in the Indenture) are cured or waived, any acceleration of
Accelerated Debt (as defined in the Indenture) is rescinded or cancelled (or
such Accelerated Debt is paid in full), no event of default (as defined in the
Indenture) has occurred and is continuing (other than any event of default under
clause (5) of Section 6.01 of the Indenture where the related Payment Default
has been cured or waived or where the acceleration of the Accelerated Debt has
been rescinded or cancelled or where the Accelerated Debt has been paid in full)
and no Event of Default has occurred and is then continuing hereunder (other
than an Event of Default pursuant to Section 8(a)(iv)(5) contained herein, which
such Event of Default is solely the result of an event of default under clause
(5) of Section 6.01 of the Indenture).
     (c) Other Remedies.
          If an Event of Default occurs and is continuing, the Holders of the
Notes may pursue any available remedy permissible by law to collect the payment
of principal, premium and interest on the Notes or to enforce the performance of
any provision of the Notes or this Agreement.
          A delay or omission by any Holder of a Note in exercising any right or
remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.
     (d) Waiver of Past Defaults.
          The Majority Purchasers may on behalf of the Holders of all of the
Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal, premium or interest on, the Notes, which may be waived by all of the
Purchasers. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Agreement; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.
     (e) Rights of Holders of Notes to Receive Payment.
          Notwithstanding any other provision of this Agreement, the right of
any Holder of a Note to receive payment of principal, premium and interest on
the Note, on or after the respective due dates expressed in the Note, or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder.

59



--------------------------------------------------------------------------------



 



SECTION 9
NOTE GUARANTEE
     (a) Note Guarantee.
          The Guarantor hereby unconditionally and irrevocably Guarantees to
each Purchaser and each Holder of Notes and their respective successors and
assigns the full and punctual payment of principal, premium and interest on the
Notes when due, whether at maturity, by acceleration, by prepayment or
otherwise, and all other monetary Obligations of the Company under this
Agreement and the Notes. The Guarantor further agrees that the Obligations may
be extended or renewed, in whole or in part, without notice or further assent
from the Guarantor and that the Guarantor will remain bound under this Section 9
notwithstanding any extension or renewal of any Obligation.
          The Guarantor waives presentation to, demand of, payment from and
protest to the Company of any of the Obligations and also waives notice of
protest for nonpayment. The Guarantor waives notice of any default under the
Notes or the Obligations. The Obligations of the Guarantor hereunder shall not
be affected by:

  (1)   the failure of any Holder of Notes to assert any claim or demand or to
enforce any right or remedy against the Company or any other Person under this
Agreement, the Notes or any other agreement or otherwise;     (2)   any
extension or renewal of any thereof;     (3)   any rescission, waiver, amendment
or modification of any of the terms or provisions of this Agreement, the Notes
or any other agreement;     (4)   the release of any security held by any
Purchaser or any Holder of Notes for the Obligations;     (5)   the failure of
any of the Purchasers or any Holder of Notes to exercise any right or remedy
against any other guarantor of the Obligations;     (6)   any change in the
ownership of such Guarantor; or     (7)   any law, regulation, decree or order
of any jurisdiction or any event affecting any term of the Obligations
Guaranteed.

          The Guarantor further agrees that its Guarantee pursuant to this
Section 9 (the “Note Guarantee”) constitutes a Guarantee of payment when due
(and not a Guarantee of collection) and waives any right to require that any
resort be had by any Purchaser or any Holder of Notes to any security held for
payment of the Obligations.
          Except as expressly set forth in Section 9(b), the Obligations of the
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense of setoff, counterclaim, recoupment or termination whatsoever or by

60



--------------------------------------------------------------------------------



 



reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the Obligations of
the Guarantor herein shall not be discharged or impaired or otherwise affected
by the failure of any Purchaser or any Holder of Notes to assert any claim or
demand or to enforce any remedy under this Agreement, the Notes or any other
agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the payment of the Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of the Guarantor or would
otherwise operate as a discharge of the Guarantor as a matter of law or equity.
          The Guarantor further agrees that its Note Guarantee herein shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal, premium or interest on any
Obligation is rescinded or must otherwise be restored by any Purchaser or any
Holder of Notes upon the bankruptcy or reorganization of the Company or
otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which each Purchaser or any Holder of Notes has at law or in equity
against the Guarantor by virtue hereof, upon the failure of the Company to pay
the principal of or interest on any Obligation when and as the same shall become
due, whether at maturity, by acceleration, by prepayment or otherwise, the
Guarantor hereby promises to and shall, upon receipt of written demand by any
Purchaser or any Holder of Notes, forthwith pay, or cause to be paid, in cash,
to each Purchaser and the Holders of Notes an amount equal to the sum of:

  (1)   the unpaid amount of such Obligations;     (2)   accrued and unpaid
interest on such Obligations (but only to the extent not prohibited by law); and
    (3)   all other monetary Obligations of the Company to each Purchaser and
the Holders of Notes.

          The Guarantor agrees that it shall not be entitled to any right of
subrogation in respect of any Obligations Guaranteed hereby until payment in
full of all Obligations. The Guarantor further agrees that, as between it, on
the one hand, and the Holders of Notes, on the other hand:

  (1)   the maturity of the Obligations Guaranteed hereby may be accelerated as
provided in Section 8 hereof for the purposes of the Guarantor’s Note Guarantee
herein, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Obligations Guaranteed hereby; and     (2)  
in the event of any declaration of acceleration of such Obligations as provided
in Article 8 hereof, such Obligations (whether or not due and payable) shall
forthwith become due and payable by such Guarantor for the purposes of this
Section 9(a).

61



--------------------------------------------------------------------------------



 



          The Guarantor also agrees to pay any and all costs and expenses
(including reasonable attorneys’ fees) incurred by each Purchaser or any Holder
of Notes in enforcing any rights under this Section 9.
     (b) Limitation on Liability.
          Any term or provision of this Agreement to the contrary
notwithstanding, the maximum aggregate amount of the Obligations Guaranteed
hereunder by the Guarantor will not exceed the maximum amount that can be hereby
Guaranteed without rendering this Agreement, as it relates to the Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer or similar laws affecting the rights of creditors generally.
     (c) Successors and Assigns.
          This Section 9 will be binding upon the Guarantor and its successors
and assigns and will enure to the benefit of the successors and assigns of the
Holders of Notes and, in the event of any transfer or assignment of rights by
any Purchaser or any Holder of Notes, the rights and privileges conferred upon
that party in this Agreement and in the Notes shall automatically extend to and
be vested in such transferee or assignee.
     (d) No Waiver.
          Neither a failure nor a delay on the part of the Holders of Notes in
exercising any right, power or privilege under this Section 9 will operate as a
waiver thereof, nor will a single or partial exercise thereof preclude any other
or further exercise of any right, power or privilege. The rights, remedies and
benefits of the Holders of Notes herein expressly specified are cumulative and
not exclusive of any other rights, remedies or benefits which they may have
under this Section 9, at law, in equity, by statute or otherwise.
     (e) Modification.
     No modification, amendment or waiver of any provision of this Section 9,
nor the consent to any departure by the Guarantor therefrom, will in any event
be effective unless the same is in writing and signed by the requisite Holders
of Notes as contemplated by Section 11(c) hereof and then such waiver or consent
will be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Guarantor in any case will entitle that
Guarantor to any other or further notice or demand in the same, similar or other
circumstances.
SECTION 10
DEFINITIONS
          As used in this Agreement, the following terms shall have the
following meanings:
          “Accepted Proposal” has the meaning assigned to such term in Clause
1.1 of the Development Agreement.
          “Acquired Properties” means the properties set forth in Schedule 7 of
the Facility Agreement, to be acquired directly by the Company pursuant to the
Acquisition Documents.

62



--------------------------------------------------------------------------------



 



          “Acquisition” means the acquisition by the Company of the Acquired
Properties pursuant to the Acquisition Documents.
          “Acquisition Closing Date” means the “Effective Date,” as described in
the Development Agreement.
          “Acquisition Costs” means all costs, fees and expenses, and all stamp
duty, registration and other similar Taxes incurred by or on behalf of the
Company in connection with the Acquisition and/or the Notes.
          “Acquisition Documents” means the Development Agreement, the Lease,
the LTA Agreement, the Consent, and any other document designated as such by the
Purchasers and the Company.
          “Additional Notes Commitment” means each Purchaser’s unfunded
commitment to purchase Additional Singapore Dollar Notes pursuant to
Section 1(b)(iii) hereof as of the relevant date of determination.
          “Affiliate” means, in relation to any Person, a Subsidiary of that
Person or a Holding Company of that person or any other Subsidiary of that
Holding Company.
          “Agent” means any Person authorized to act and who acts on behalf of
the Purchaser with respect to the transactions contemplated by this Agreement
and the Notes.
          “Agreement” means this purchase agreement and all Schedules and
Annexes attached hereto.
          “Applicable Procedures” means, with respect to any transfer or
exchange of or for beneficial interests in any Global Note, the rules and
procedures of the Depositary, Euroclear and Clearstream that apply to such
transfer or exchange.
          “Assignment of Development Agreement” means an assignment of the
Development Agreement security document between the Company and the Security
Trustee.
          “Assignment of Insurances” means an assignment of insurances security
document between the Company and the Security Trustee.
          “Assignment of LTA Agreement” means an assignment of the LTA Agreement
security document between the Company and the Security Trustee.
          “Assignment of Project Documents” means an assignment of the Project
Documents security document between the Company and the Security Trustee.
          “Authorization” means (A) an authorization, consent, approval,
resolution, license, exemption, filing, notarization, lodgement or registration;
or (B) in relation to anything which will be fully or partly prohibited or
restricted by law or regulation if a Governmental Agency intervenes or acts in
any way within a specified period after lodgement, filing, registration or
notification, the expiry of that period without intervention or action.

63



--------------------------------------------------------------------------------



 



          “Availability Period” means the period from and including the date of
this Agreement to and including August 22, 2007. In the event each of the
Purchasers has received and acknowledged the Extended Commitment Notice from the
Company, the Availability Period shall extend from (but not including)
August 22, 2007 to and including the Maturity Date.
          “Bank Guarantee” means a bank guarantee issued pursuant to the terms
and conditions of the Facility Agreement.
          “Business Day” means a day (other than a Saturday or a Sunday) on
which banks are open for general business in Singapore and New York City.
          “Calculation Agent” means a financial institution appointed by the
Company to calculate the interest rate payable on the Notes in respect of each
Interest Period, which shall initially be Goldman Sachs International.
          “Casino License” has the meaning given to in Clause 1.1 (Definitions)
of the Development Agreement.
          “Change of Control” means any event the result of which (A) the
Guarantor does not or ceases to legally and beneficially, directly or
indirectly, own the entire issued share capital of the Company; (B) the
Guarantor does not or ceases to have the right to directly or indirectly
determine the composition of a majority of the board of directors or equivalent
body of the Company; (C) the Guarantor does not or ceases to have power to
directly or indirectly manage or direct the Company through ownership of share
capital, by contract or otherwise; or (D) any mortgage, charge, pledge, lien or
other security interest has been created or subsists or is created or is
permitted to subsist over any shares in the issued share capital of the Company.
          “Charged Assets” means the assets over which Security is expressed to
be created pursuant to any Security Document.
          “Charter Documents” means the articles of organization, articles of
incorporation or certificate of incorporation and bylaws, as amended or restated
(or both) to date, of the Company, the Guarantor and any of their respective
Subsidiaries, as applicable.
          “Citibank Charge” means the Charge on Cash Deposit and Letter of
Set-off, dated March 28, 2006, between the Company and Citibank, N.A., Singapore
Branch.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any successor statute or law thereto.
          “Common Clause” has the meaning assigned to such term in clause (i) of
the definition of “Majority Purchasers.”
          “Consent” means the consent of the Singapore Tourism Board.
          “Construction Contracts” means the Main Construction Contract and all
other material construction contracts from time to time entered into by the
Company with any firm of contractors for the designing, development,
construction, equipping, fitting out and completion of the Integrated Resort
Project (or any part of it) on the Acquired Properties.

64



--------------------------------------------------------------------------------



 



          “Construction Guarantees” means all Guarantees from time to time
issued in favor of the Company, or under which the Company has an interest, in
connection with the Integrated Resort Project, whether pursuant to the
Construction Contracts or otherwise.
          “Debenture” means a fixed and floating charge security document
between the Company and the Security Trustee.
          “Default” means an Event of Default or any event or circumstance
specified in Section 8 which would (with the lapse of time, the giving of
notice, the making of any determination under this Agreement or the Notes or any
combination of any of the foregoing) be an Event of Default.
          “Determination Date” means, with respect to an Interest Period, the
second Business Day preceding the first day of such Interest Period.
          “Development Agreement” means the development agreement between the
Lessor and the Company relating to the acquisition of the Acquired Properties
(incorporating the RFP and all annexes and schedules to the development
agreement), substantially in form set out in Schedule 8 to the Facility
Agreement.
          “Development Agreement Delivery Date” means the date that (a) the
Development Agreement has been executed by the parties and has been delivered to
the Escrow Agent as contemplated by the Facility Agreement and (b) the cashier’s
orders and the Cashier’s Orders to be delivered in connection therewith (as
contemplated by the Facility Agreement and this Agreement) and the associated
Bank Guarantees have been delivered by the Escrow Agent to the parties as set
forth in, and in accordance with the terms of, the Facility Agreement and this
Agreement.
          “Development Agreement Event of Default” means any “Event of Default”
defined in Clause 1.1 of the Development Agreement.
          “Environment” means living organisms including the ecological systems
of which they form part and the following media: air (including air within
natural or man-made structures, whether above or below ground), water (including
territorial, coastal and inland waters, water under or within land and water in
drains and sewers), and land (including land under water).
          “Environmental Law” means all laws and regulations of any relevant
jurisdiction which: (i) have as a purpose or effect the protection of, and/or
prevention of harm or damage to, the Environment; (ii) provide remedies or
compensation for harm or damage to the Environment; or (iii) relate to Hazardous
Substances or health and safety matters concerning exposure to Hazardous
Substances.
          “Environmental License” means any Authorization required at any time
under Environmental Law.
          “Event of Default” has the meaning assigned to such term in Section
8(a) of this Agreement.

65



--------------------------------------------------------------------------------



 



          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
from time to time, and any successor statute or law thereto.
          “Excluded Proceeds” means:
          (i) all equity contributions and direct and indirect Subordinated
Shareholders’ Loans on or before the date falling 18 Months after the date of
this Agreement and up to an aggregate amount in Singapore Dollars not exceeding
the equivalent of SGD$552,020,000;
          (ii) all equity contributions and direct and indirect Subordinated
Shareholders’ Loans made to the Company for the purpose of repaying a Holder in
accordance with Sections 3(c), 3(e), 3(f), 3(g) and 3(h) contained herein; and
          (iii) all equity contributions and Subordinated Shareholders’ Loans
made to the Company solely to finance the payment of normal interest on the
Notes or the term loan Indebtedness incurred under the Facility Agreement,
in each case as designated by the Company (acting in good faith).
          “Existing Indebtedness” means:
          (i) Indebtedness and/or payables of the Company to one or more of its
Affiliates existing at the date of this Agreement and incurred solely to finance
land premium payments made to the Lessor in respect of the Integrated Resort
Project; and
          (ii) all other costs and expenses incurred by the Guarantor and its
Affiliates prior to the date of this Agreement in connection with the Integrated
Resort Project and the Singapore tender process and the Singapore post-tender
process for the Integrated Resort Project (including, but not limited to, the
tender bank guarantee deposit, printing costs for the tender submission and all
other fees, costs and expenses of vendors, lawyers, accountants, consultants and
office space rental),
in each case as may be set out on a general and approximate basis in Schedule IV
attached hereto and which must be repaid or reimbursed within a reasonable time;
provided that the Company shall have up to the date falling 12 Months after
Initial Closing Date to repay up to SGD$20,503,600.
          “Facility Agent” means DBS Bank Ltd.
          “Facility Agreement” means that certain credit agreement dated as of
the date hereof, by and among Company and Goldman Sachs (Singapore) Pte. and DBS
Bank Ltd. as arrangers, and any notes, guarantees and security documents entered
into by the Company, any direct or indirect parent of the Company and any
Subsidiary of the Company in connection therewith as each of the same may from
time to time be amended, restated, renewed, refinanced, replaced, extended,
refunded, supplemented or otherwise modified (whether with one or more
facilities).

66



--------------------------------------------------------------------------------



 



          “Facility Office” means the office or offices through which a
Purchaser will perform its obligations under this Agreement.
          “Finance Arranger” means Goldman Sachs (Singapore) Pte. and DBS Bank
Ltd., whether acting individually or together.
          “Finance Document” means the Facility Agreement, each Security
Document, any other document (other than a security document) that may at any
time be given as guarantee or assurance for any of the Liabilities pursuant to
or in connection with any Finance Document and any other document designated as
such by the Facility Agent and the Company.
          “Finance Party” means the Finance Agent, the Finance Arranger, a
Lender or the Security Trustee.
          “Governmental Agency” means any government or any governmental agency,
semi-governmental or judicial entity or authority (including, without
limitation, any stock exchange or any self-regulatory organization established
under any law or regulation).
          “Guarantee” means any guarantee, bond, indemnity, counter-indemnity or
similar instrument howsoever described issued by any person in respect of any
obligation of any other Person.
          “Guarantor” means Las Vegas Sands Corp. and its successors and
assigns.
          “Guarantor’s Senior Notes due 2015” means the outstanding 63/8% Senior
Notes due 2015 of the Guarantor, as the terms thereof may be amended from time
to time, and any Indebtedness of the Guarantor issued in a replacement or
refinancing thereof.
          “Hazardous Substance” means any waste, pollutant, contaminant or other
substance (including any liquid, solid, gas, ion, living organism or noise) that
is harmful to human health or other life or the Environment or a nuisance to any
person or the presence of which in the Environment may make the use or ownership
of any affected land or property more costly.
          “Holder” or “Holders” means a Person in whose name a Note is
registered.
          “Holding Company” means, in relation to a company or corporation, any
other company or corporation in respect of which it is a Subsidiary.
          “Increased Costs” means: (i) a reduction in the rate of return from
the Notes or on a Purchaser’s or its Affiliates overall capital; (ii) an
additional or increased cost; or (iii) a reduction of any amount due and payable
under this Agreement and the Notes, which, in each case, is incurred or suffered
by a Purchaser or any of its Affiliates to the extent that it is attributable to
that Purchaser having entered into its commitments or performing its obligations
hereunder.
          “Indebtedness” means, without duplication, any indebtedness (excluding
any indebtedness comprising trade payables incurred in the ordinary course of
business) for or in respect of (i) moneys borrowed (including without
limitation, indebtedness evidenced by term loans incurred under the Facility
Agreement); (ii) any amount raised by acceptance under any acceptance credit
facility; (iii) any amount raised pursuant to any note purchase facility or the
issue

67



--------------------------------------------------------------------------------



 



of bonds, notes, debentures, loan stock or any similar instrument; (iv) the
amount of any liability in respect of any lease or hire purchase contract which
would, in accordance with Singapore GAAP, be treated as a finance or capital
lease; (v) receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis); (vi) any amount raised under any
other transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing; (vii) any derivative transaction entered into
in connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
marked to market value shall be taken into account, and such value will be
calculated without duplication of other Indebtedness); (viii) shares which are
expressed to be redeemable; (ix) any counter-indemnity obligation in respect of
a guarantee, indemnity, bond, standby or documentary letter of credit or any
other instrument issued by a bank or financial institution; and (x) the amount
of any liability in respect of any guarantee or indemnity for any of the items
referred to in paragraphs (i) to (x) above.
          “Indemnified Parties” has the meaning assigned to such term in
Section 1(e).
          “Indemnifying Parties” has the meaning assigned to such term in
Section 1(e).
          “Information” means all information, other than financial projections
of the Company or their respective Subsidiaries, provided to the Purchasers by
the Company, the Guarantor or their Agents or Affiliates in connection with the
transactions contemplated by this Agreement.
          “Instructing Group” means a Lender, Lenders, a Purchaser or Purchasers
whose commitments to fund term loans under the Facility Agreement,
participations in the Utilizations, share of the unfunded Initial Singapore
Dollar Notes, share of the unfunded Additional Singapore Dollar Notes and share
of the principal amount of Notes then outstanding, aggregate more than
50 percent of the unfunded term loans available under the Facility Agreement,
all the Utilizations, all unfunded Initial Singapore Dollar Notes, all unfunded
Additional Singapore Dollar Notes and the aggregate principal amount of the
Notes then outstanding; provided that any Permitted Sands Affiliate which is a
Purchaser shall not be entitled to vote and shall not be polled by the Company
for the purposes of this definition and its vote shall instead be exercised by
the other Purchasers on a pro rata basis.
          “Integrated Resort” has the meaning assigned to such term in Clause
1.1 of the Development Agreement.
          “Integrated Resort Project” means the project of the Company for the
Integrated Resort, as described in the Acquisition Documents.
          “Intellectual Property Rights” means all patents, designs, copyrights,
trade marks, service marks, trade names, domain names, rights in know-how, any
other intellectual property and any associated or similar rights any where in
the world, and any interest in any of the foregoing (in each case whether
registered or unregistered and including any related licenses and sub-licenses
of the same, applications and rights to apply for the same).
          “Interest Period” means the period commencing on and including an
interest payment date and ending on and including the day immediately preceding
the next succeeding

68



--------------------------------------------------------------------------------



 




interest payment date, with the exception that the first Interest Period shall
commence on and include the Initial Closing Date and end on and include
September 29, 2006.
          “Joinder Agreement” has the meaning assigned to such term in
Section 5(d)(ii).
          “Lease” has meaning assigned to such term in Clause 1.1 of the
Development Agreement.
          “Lease Event of Default” means any “Event of Default” as defined in
the Lease.
          “Lender” means the financial institutions listed as lenders in
Schedule 1 attached to the Facility Agreement and any Eligible Lender (as such
term is defined in the Facility Agreement) which has become a party to the
Facility Agreement, which in each case has not ceased to be a party to the
Facility Agreement in accordance with the terms of the Facility Agreement.
          “Lessor” means the Singapore Tourism Board.
          “Letter of Acceptance” has the meaning assigned to such term in Clause
1.1 of the Development Agreement.
          “Letter of Notification” has the meaning assigned to such term in
Clause 1.1 of the Development Agreement.
          “Liabilities” means all present and future moneys, debts and
liabilities due, owing or incurred by the Company to any Finance Party under or
in connection with any Finance Document (in each case, whether alone or jointly,
or jointly and severally, with any other person, whether actually or
contingently and whether as principal, surety or otherwise).
          “Losses” has the meaning assigned to such term in Section 1(e).
          “LTA Agreement” means, the Agreement for Provision of Proposed Rapid
Transit System and Roadworks at Marina Bay, between the Company and the Land
Transport Authority of Singapore, substantially in the form attached as
Schedule 9 to the Facility Agreement.
          “Main Contractor” means the main contractor (and any successor main
contractor) appointed by the Company in connection with the Integrated Resort
Project, in each case being a reputable contractor and approved by the Lessor
(where such approval is required under the Development Agreement or the Lease).
          “Main Construction Contract” means the main construction contracts
relating to the Integrated Resort Project made or to be between the Company and
the Main Contractor.
          “Majority Purchasers” means:
          (i) for the purposes of amending, waiving or providing consents under
Section 6(o), Section 6(p), Section 6(r), Section 6(s)(i), Section 6(u),
Section 7(e)(i)-(ii), Section 7(e)(iii)(3)-(5), Section 7(e)(vii),
Section 7(e)(viii), Section 7(g), Section 7(l), Section 7(m), paragraphs (iii)
to (v) of Section 7(n), Section 7(q), Section 7(r) to Section 7(x), Section 7(z)
to Section 7(cc), (in so far as it relates to any of the foregoing provisions),
Section 8(a)(ii), paragraphs

69



--------------------------------------------------------------------------------



 



(1) to (4) of Section 8(a)(iv), (insofar as the amendment, waiver or consent
relates to assets other than the Acquired Properties, the Lease or the
Development Agreement) Section 8(a)(vii) to Section 8(a)(xii), (insofar as the
amendment, waiver or consent does not relate to assets other than the Acquired
Properties, the Integrated Resort Project or the Lease) Section 8(a)(xiii) to
Section 8(a)(xv), (insofar as it does not relate to the Acquired Properties, the
Acquisition Documents, the Casino License or the Integrated Resort Project)
Section 8(a)(xvi) or Section 8(a)(xvii) (collectively, the “Common Clauses”),
the Instructing Group; and
          (ii) in all other cases, the Purchaser or Purchasers who hold, and
have the obligation to purchase pursuant to Section 1(b)(iii) herein, more than
50% of (a) the aggregate principal amount of Notes then outstanding, plus
(b) the remaining unfunded Additional Singapore Dollar Notes available for
issuance pursuant to Section 1(b)(iii) herein,
provided that any Permitted Sands Affiliate which is a Purchaser shall not be
entitled to vote and shall not be polled by the Company for the purposes of this
definition and its vote shall instead be exercised by the other Purchasers on a
pro rata basis.
          “Material Adverse Effect” means a material adverse effect on or
material adverse change in:

  (1)   the financial condition, assets, prospects or business of the Company or
the Guarantor and its Subsidiaries taken as a whole;     (2)   the ability of
the Company or the Guarantor, as applicable, to fulfill their respective
material obligations under this Agreement of the Notes or any document
contemplated hereby or thereby; or     (3)   the validity, legality or
enforceability of this Agreement, Notes or and any other documents contemplated
hereby or thereby.

          “Maturity Date” means August 22, 2008.
          “Month” means a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month, except
that (i) if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day and (ii) if there is no numerically corresponding day in the
calendar month in which that period is to end, that period shall end on the last
Business Day in that calendar month.
          “Mortgage” means a mortgage over the Acquired Properties security
document between the Company and the Security Trustee, initially executed in
escrow pursuant to the Facility Agreement.
          “Net Issuance Proceeds” means the cash proceeds (including, when
received, the cash proceeds of any deferred consideration, whether by way of
adjustment to the subscription price or otherwise), other than any Excluded
Proceeds, received by the Company (and to be used by it in the Integrated Resort
Project) from (a) the issuance of any equity by the Company or (b)

70



--------------------------------------------------------------------------------



 




any equity contribution to the Company from any direct or indirect parent
company of the Company with proceeds from the issuance of equity securities by
such parent company, in each case after deducting (without duplication)
(i) fees, discounts, commissions, charges, expenses, withholdings and
transaction costs properly incurred in connection with such issuance and (ii)
Taxes paid by the Company or any of its Affiliates or reasonably estimated by
the Company to be payable as a result of such issuance.
          “Note Guarantee” has the meaning assigned to such term in
Section 9(a).
          “Obligations” means any principal, interest, penalties, fees,
indemnifications, expenses, reimbursements, damages and other liabilities
payable under the documentation governing any Indebtedness.
          “Officer’s Certificate” means a certificate signed by any authorized
signatory of the Company.
          “Permit to Commence Building Works” has the meaning assigned to such
term in Clause 1.1 of the Development Agreement.
          “Permitted Sands Affiliate” means any Affiliate of the Company that
has purchased Notes or has been assigned the obligation to purchase Additional
Singapore Dollar Notes pursuant to Sections 3(e) or 3(g) contained herein.
          “Permitted Security” means:
          (a) in relation to all assets of the Company other than the Acquired
Properties:
     (i) the Citibank Charge except to the extent the principal amount secured
by the Citibank Charge exceeds the amount of SGD$60,000,000; provided that the
Citibank Charge is irrevocably, unconditionally and fully discharged no later
August 31, 2006;
     (ii) any lien arising by operation of law and in the ordinary course of
business securing amounts not more than 30 days overdue (or contested in good
faith by appropriate means prior to an order being made against the Person
contesting such amounts, so long as reserves or other appropriate provisions, if
any, required by GAAP, shall have been made for any such contested amounts);
     (iii) any retention of title arrangements and rights of set-off arising in
the ordinary course of business with suppliers of goods to the Company;
     (iv) any Security created pursuant to the Finance Documents;
     (v) any Security created with the consent of the Facility Agent (acting on
the instructions of the Majority Lenders (as such term is defined in the
Facility Agreement) of term loan Indebtedness under the Facility Agreement);
     (vi) any attachment or judgment lien not constituting an Event of Default;

71



--------------------------------------------------------------------------------



 



     (vii) easements, rights-of-way, avagational servitudes, restrictions,
encroachments, and other defects or irregularities in title and other similar
charges or encumbrances, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of the Company or
result in a material diminution in the value of the Charged Assets on Security
for the Liabilities;
     (viii) liens arising from filing UCC financing statements or the Singapore
equivalent relating solely to leases permitted by the Facility Agreement;
     (ix) licenses of patents, trademarks and other intellectual property rights
granted by the Company in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of the business of the Company;
     (x) liens to secure a stay of process in proceedings to enforce a contested
liability, or required in connection with the institution of legal proceedings
or in connection with any other order or decree in any such proceeding or in
connection with any contest of any tax or other governmental charge, or deposits
with a governmental agency entitling the Company to maintain self-insurance or
to participate in other specified insurance arrangements;
     (xi) leases or subleases, licenses or sublicenses or other types of
occupancy agreements granted to third parties in accordance with any applicable
terms of the Facility Agreement and the Security Documents and not interfering
in any material respect with the ordinary conduct of the business of the
Company;
     (xii) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property; or
     (xiii) statutory liens of landlords, statutory liens of banks and rights of
set-off, statutory liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other liens imposed by law, in each case incurred
in the ordinary course of business or in connection with in the development or
construction of the Integrated Resort Project (i) for amounts not yet overdue,
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of 30 days) are being contested in good faith by
appropriate proceedings prior to an order being made against the Person
contesting such amounts so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP, shall have been made for any
such contested amounts or (iii) with respect to liens of mechanics, repairmen,
workmen and materialmen, if such lien arises in the ordinary course of business
or in the development or construction of the Integrated Resort Project, the
Company has bonded such lien within a reasonable time after becoming aware of
the existence thereof; or
     (xiv) any liens over any asset (other than the Development Agreement, the
Lease and the Casino License), provided the aggregate value of assets permitted
to be secured under this paragraph (a)(xiv) does not exceed SGD$3,000,000; or

72



--------------------------------------------------------------------------------



 



          (b) in relation to the Acquired Properties, the items referred to in
paragraphs (a)(i) to (a)(xii) above and (except insofar as it relates to
statutory liens of banks and rights of set-off) paragraph (a)(xiii) above.
          “Person” means an individual, partnership, limited liability company,
corporation, trust or unincorporated organization or a government or agency or
political subdivision thereof.
          “Planning Permission” has the meaning assigned to such term in Clause
1.1 of the Development Agreement.
          “Project Document” means a Construction Contract or Construction
Guarantee.
          “Protected Party” means each Purchaser and its Affiliates which is or
will be subject to any liability, or required to make any payment, for or on
account of Tax in relation to a sum received or receivable (or any sum deemed
for that purpose of Tax to be received or receivable) under this Agreement or
the Notes.
          “Purchasers” means each of the entities named as purchasers of Notes
on the signature pages of this Agreement.
          “Refinancing Transaction” means the refinancing of any Indebtedness
raised by the Company in connection with the Integrated Resort Project.
          “Related Party” in relation to a person, means, any other person who,
directly or indirectly controls that person, or is controlled, directly or
indirectly, by that person, or where he and that other person, directly or
indirectly, are under the control of a common person.
          “Repeating Representations” means: each of the representations set out
in Sections 6(a) to 6(d), 6(g), 6(p), 6(s) and 6(u).
          “Representative Amount” means a principal amount of not less than
$1,000,000 for a single transaction in the relevant market at the relevant time.
          “Restricted Person” means:
          (i) any person that owns or operates a casino or other gaming
operation located in Singapore, Macau, the United Kingdom, Hungary or the States
of Nevada, New Jersey, Pennsylvania or Michigan (or is an Affiliate of such a
person); provided that a passive investment constituting less than 10% of the
common stock of any such casino or other gaming operation shall not constitute
ownership thereof for the purposes of this definition;
          (ii) any person that owns or operates a trade show, convention,
exhibition or conference center in Singapore, Macau, the United Kingdom, Hungary
or Las Vegas or Clark County, Nevada, or the States of New Jersey, Pennsylvania
or Michigan (or an Affiliate of such a person); provided that a passive
investment constituting less than 10% of the common stock of any such casino or
trade show, convention, exhibition and conference center facility shall not
constitute ownership for the purpose of this definition;

73



--------------------------------------------------------------------------------



 



          (iii) any union pension fund; provided that any intermingled fund or
managed account which has as part of its assets under management the assets of a
union pension fund shall not be disqualified from being a Holder hereunder so
long as the manager of such fund is not controlled by a union or a union does
not own 10% or more of the assets of such fund); or
          (iv) any person denied an approval or a license, or found unsuitable
under the Nevada Gaming Laws, the gaming laws of Singapore or any other
applicable gaming laws.
          “RFP” has the meaning assign to it in Recital 2 of the Development
Agreement.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute or law thereto.
          “Security” means a mortgage, charge, pledge, lien or other security
interest securing any obligation of any Person or any other agreement or
arrangement having a similar effect.
          “Security Documents” means the Assignment of Development Agreement,
the Assignment of Insurances, the Assignment of Project Documents, the
Assignment of LTA Agreement, the Debenture, the Mortgage, the Security Trust
Agreement and any other security or other document that may at any time be given
as security for any of the Liabilities pursuant to or in connection with any
Finance Document.
          “Security Trust Agreement” means the security trust agreement between
the Company and the Finance Parties (other than the Finance Arranger).
          “Security Trustee” means DBS Bank Ltd.
          “Singapore GAAP” means generally accepted accounting principles,
standards and practices in Singapore, in effect at the relevant time.
          “Singapore Gaming Authority” has the meaning assigned to such term in
Section 5(l).
          “SGD” means Singapore dollars.
          “Subordinated Shareholders’ Loans” means loans made to the Company by
any of the direct or indirect parent companies of the Company or any of their
respective Subsidiaries, that are unsecured, that have a maturity date after the
Maturity Date, that do not pay any cash interest, that do not bind the
obligor(s) thereon by the provisions of any covenants other than customary
affirmative covenants, and that do not contain any cross-default provisions to
any other Indebtedness of such obligor(s).
          “Subsidiary” means in relation to any company or corporation (a
“holding company”), a company or corporation:
          (i) which is controlled, directly or indirectly, by the holding
company;

74



--------------------------------------------------------------------------------



 



          (ii) more than half of the issued share capital of which is
beneficially owned, directly or indirectly, by the holding company; or
          (iii) which is a Subsidiary of another Subsidiary of the holding
company,
and, for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to determine
the composition of the majority of its board of directors or equivalent body.
          “Swap Rate” means, with respect to an Interest Period, the rate
(expressed as a percentage per annum) for a three-month period beginning on the
second Business Day after the Determination Date that appears under the caption
“ASSOCIATION OF BANKS IN SINGAPORE SIBOR AND SWAP OFFER RATES AT 11 A.M.
SINGAPORE TIME” and the column headed “SGD SWAP OFFER” on the page “ABSIRFIX01”
of the Reuters Monitor Money Rates Services on the Determination Date. If page
“ABSIRFIX01” of the Reuters Monitor Money Rates Services does not include such a
rate or is unavailable on a Determination Date, the Calculation Agent may
specify another page or service displaying the appropriate rate after
consultation with the Company and the Purchasers. If no page or other service
displaying the appropriate rate is available, the Calculation Agent will request
the principal Singapore offices of each of DBS Bank Ltd., Sumitomo Mitsui
Banking Corporation and United Overseas Bank Limited to provide such bank’s
offered quotation (expressed as a percentage per annum) to the leading banks in
the Singapore interbank market, as of approximately 11:00 a.m., Singapore time,
on such Determination Date, for deposits in a Representative Amount in SGD
dollars for a three-month period beginning on the second Business Day after the
Determination Date. If at least two such offered quotations are so provided, the
rate for the Interest Period will be the arithmetic mean of such quotations.
          “Tax” means any tax, levy, impost, duty or other charge or withholding
of a similar nature (including any penalty or interest payable in connection
with any failure to pay or any delay in paying any of the same).
          “Tax Credit” means a credit against, relief or remission for, or
repayment of any Tax.
          “Tax Deduction” means a deduction or withholding for or on account of
Tax from a payment under this Agreement and the Notes.
          “Tax Payment” means the increase in a payment made by the Company
under Section 1(g) or Section 1(h).
          “Transaction Documents” means this Agreement, the Notes, the
Acquisition Documents and the Project Documents.
          “USD” means United States dollars.
          “Utilization” means a term loan or Bank Guarantee under the Facility
Agreement.
          “Utilization Date” means the date on which a Utilization is, or is to
be, made.

75



--------------------------------------------------------------------------------



 



          “Utilization Request” means in relation to any term loan Indebtedness
under the Facility Agreement, a notice substantially in the form set out in
Part I of Schedule 3 of the Facility Agreement or, in relation to a Bank
Guarantee, a notice substantially in the form set out in Part II of Schedule 3
of the Facility Agreement.
          “VVDIL I” means Venetian Venture Development Intermediate Limited I, a
corporation duly incorporated and validly existing under the law of the Cayman
Islands.
          “Winding Up” means one of the events or circumstances mentioned in
Section (a)(vi)(1)(A), (a)(vi)(1)(B) and (a)(vi)(1)(C) or any analogous
procedure or step in any jurisdiction.
SECTION 11
MISCELLANEOUS
     (a) Notices.
          All notices and other communications provided for or permitted
hereunder shall be made by hand-delivery, first-class mail, telecopier or
overnight air courier guaranteeing next day delivery:
          (i) if to Marina Bay Sands Pte. Ltd., attn. Vice President of
Singapore Development, 9 Raffles Place, #27-01 Republic Plaza, Singapore 048619,
facsimile 65-6533-4909, with a copy to the General Counsel’s office of the
Guarantor.
          (ii) if to Las Vegas Sands Corp., attn. General Counsel’s office, 3355
Las Vegas Blvd. South, Las Vegas, NV 89109, facsimile 702-733-5088.
          (iii) if to Goldman Sachs (Singapore) Pte., c/o General Counsel,
Goldman Sachs (Asia) L.L.C., 2 Queen’s Road, Central Hong Kong, facsimile
852-2978-1966.
          (iv) if to DBS Bank Ltd., 6 Shenton Way, DBS Building Tower One,
Singapore 068809, attn. Debt Capital Markets, facsimile 65 6225 6783 / 63244127.
          (v) if to Goldman Sachs International, c/o General Counsel, Goldman
Sachs (Asia) L.L.C., 2 Queen’s Road, Central Hong Kong, facsimile 852-2978-1966.
          (vi) if to Lehman Brothers Commercial Corporation Asia Limited, Two
International Finance Centre, 8 Finance Street, 25th Floor, Hong Kong, attn.
Legal Counsel, Investment Banking Division, Corporate Advisory Division Asia.
          (vii) if to Citicorp Investment Bank (Singapore) Ltd., 3 Temasek
Avenue, #17-00 Centennial Tower, Singapore 039190, attn: Mr. Paul Kwee/Ms. Joyce
Lee, facsimile 65 6328 5402.
          (viii) if to Merrill Lynch Capital Corporation, c/o Merrill Lynch &
Co., 250 Vesey Street, 22nd Floor, New York, New York 10080, attn. Michael
O’Brien.

76



--------------------------------------------------------------------------------



 



          (ix) if to Morgan Stanley Bank, c/o Morgan Stanley, One Pierrepont
Plaza, 7th Floor, 300 Cadman Plaza West, Brooklyn, NY 11201, attn. Erma
Dell’Acquila/Edward Henley, facsimile 718-754-7249.
          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five business
days after being deposited in the mail, postage prepaid, if mailed; when
answered back if telexed; when receipt acknowledged, if telecopied; and the next
business day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery. The parties may change the addresses to
which notices are to be given by giving five days’ prior notice of such change
in accordance herewith.
     (b) Successors and Assigns.
          This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties, including, without limitation and
without the need for an express assignment, subsequent Holders of Notes.
     (c) Amendment and Waiver.
          This Agreement may be amended, modified or supplemented, and waivers
or consents to departures from the provisions hereof may be given; provided that
the same are in writing and signed by the Company and the Majority Purchasers;
provided further, however, that any amendment, modification or supplement that:
          (i) alters the definition of Majority Purchasers under Section 10
herein;
          (ii) affects or proposes to affect the rate or time for payment of
interest on any Note or the amount of principal or the principal maturity date
of any Note or the redemption or prepayment provisions;
          (iii) makes or proposes to make any Note payable in money or property
other than that stated in the Note;
          (iv) makes any change in the provisions of this Agreement relating to
waivers of past Defaults or the rights of Holders of Notes to receive payments
of principal, premium or interest on the Notes;
          (v) waives a redemption payment with respect to any Note;
          (vi) releases the Guarantor from any of its obligations under its Note
Guarantee or this Agreement; or
          (vii) makes any change in the preceding amendment and waiver
provisions.
shall not be made without the prior consent of all the Purchasers (other than,
subject to the following paragraph, any Permitted Sands Affiliate).
          An amendment or waiver which puts any Permitted Sands Affiliate alone
in a worse economic position may not be effected without its consent. Any
provision of this

77



--------------------------------------------------------------------------------



 



Agreement which requires the consent, approval or determination of all of the
Purchasers shall not require the consent, approval or determination of any
Permitted Sands Affiliate and any such consent, approval or determination shall
be made by all of the other Purchasers.
     (d) Survival of Representations and Warranties and Certain Agreements.
          All agreements, representations and warranties made herein shall
survive the execution and delivery of this Agreement and the execution and
delivery of the Notes, and shall continue until the repayment of the Notes and
satisfaction of all Obligations related to the Notes hereunder in full;
provided, that if all or any part of such payment is set aside, the agreements,
representations and warranties contained herein shall continue as if no such
payment had been made. Notwithstanding anything in this Agreement or implied by
law to the contrary, the agreements of the Company set forth in Sections 1(d)
through 1(n) shall survive the payment of the Notes and the termination of this
Agreement.
     (e) Counterparts.
          This Agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed and
transmitted by facsimile to each party shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.
     (f) Headings.
          The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
     (g) Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
     (h) Entire Agreement.
          This Agreement and the Notes are intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement and the Notes supercedes all prior agreements
and understandings between the parties with respect to such subject matter.
Nothing in any of this Agreement or the Notes shall confer upon any other Person
other than the parties hereto any right, remedy or claim under this Agreement.
     (i) Severability.
          In the event that any one or more of the provisions contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and

78



--------------------------------------------------------------------------------



 



of the remaining provisions hereof shall not be in any way impaired or affected,
it being intended that all of each Purchaser’s rights and privileges shall be
enforceable to the fullest extent permitted by law.
     (j) Consent to Jurisdiction and Service of Process.
     ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE COMPANY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENTS OR INSTRUMENTS
DELIVERED PURSUANT THERETO, OR ANY OBLIGATIONS THEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, THE COMPANY AND THE
GUARANTOR, FOR THEMSELVES AND IN CONNECTION WITH THEIR PROPERTIES, IRREVOCABLY
(I) ACCEPT GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;
(II) WAIVE ANY DEFENSE OF FORUM NON CONVENIENS;
(III) AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
COMPANY OR THE GUARANTOR AT THEIR RESPECTIVE ADDRESSES PROVIDED HEREIN OR TO
SUCH PERSON’S AGENT FOR SERVICE OF PROCESS SET FORTH IN SECTION 4(a)(xiii);
(IV) AGREE THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE COMPANY AND THE GUARANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT;
(V) AGREE THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE COMPANY OR THE GUARANTOR IN
THE COURTS OF ANY OTHER JURISDICTION; AND


79



--------------------------------------------------------------------------------



 



(VI) AGREE THAT THE PROVISIONS OF THIS SUBSECTION 11(j) RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
          If this foregoing correctly sets forth your understanding, please so
indicate in the space provided below for that purpose.

             
 
                Very truly yours,    
 
                Marina Bay Sands Pte. Ltd.    
 
           
 
  By:   /s/ Bradley H. Stone    
 
                Name: Bradley H. Stone         Title: Director    
 
                Las Vegas Sands Corp.    
 
           
 
  By:   Bradley H. Stone    
 
           
 
  Name:   Bradley H. Stone Title: Executive Vice President    
 
  Title:   Executive Vice President    

Goldman Sachs (Singapore) Pte. (in its capacity as Lead Manager).

         
 
       
By:
  /s/ Thomas G. Connolly    
 
       
Name:
  Thomas G. Connolly    
Title:
  Managing Director    

DBS Bank Ltd. (in its capacity as Lead Manager).

         
 
       
By:
  /s/ Tan Teck Long    
 
       
Name:
  Tan Teck Long    
Title:
       
 
       

Purchase Agreement Signature

 



--------------------------------------------------------------------------------



 



DBS Bank Ltd. (in its capacity as Funding Agent).

             
 
           
 
  By:   /s/ Tan Teck Long    
 
           
 
  Name:   Tan Teck Long    
 
           
 
  Title:        
 
           

GOLDMAN SACHS INTERNATIONAL

             
 
           
 
  By:   /s/ Thomas G. Connolly
 
   
 
  Name:   Thomas G. Connolly    
 
  Title:   Managing Director    

Wire Transfer Instructions:
Bank Name:
City and State:
Swift Code:
Account Number:
Entity Name:
Address:
c/o General Counsel
Goldman Sachs (Asia) L.L.C.
68th Floor, Cheung Kong Center
2 Queen’s Road Central
Hong Kong
Purchase Agreement Signature Page

 



--------------------------------------------------------------------------------



 



LEHMAN BROTHERS COMMERCIAL CORPORATION ASIA LIMITED

             
 
           
 
  By:   /s/ Jean Francois Astier    
 
         
 
    Name: Jean Francois Astier    
 
    Title: Managing Director    

Wire Transfer Instructions:
Bank Name:
Account Number:
Account Name:
Re:
Address:
Two International Finance Centre
8 Finance Street, 25th Floor
Hong Kong
Purchase Agreement Signature Page

 



--------------------------------------------------------------------------------



 



CITICORP INVESTMENT BANK (SINGAPORE) LTD.

             
 
           
 
  By:   /s/ Paul Kwee    
 
           
 
      Name: Paul Kwee    
 
      Title: Vice-President    

Wire Transfer Instructions:
Bank Name:
City and State:
Account Details:
Swift No:
Account Number:
Account Name:
Re:
Attn:
Address:
3 Temasek Avenue #17-00
Centennial Tower
Singapore 039190
Purchase Agreement Signature Page

 



--------------------------------------------------------------------------------



 



MERRILL LYNCH CAPITAL CORPORATION

             
 
           
 
  By:   /s/ Michael E. O’Brien    
 
           
 
      Name: Michael E. O’Brien    
 
      Title: Vice President    
 
           
 
  By:   /s/ Chantal D. Simon    
 
           
 
      Name: Chantal D. Simon    
 
      Title: Vice President    

Wire Transfer Instructions:
Bank Name:
City and State:
BIC CODE
Account Number:
Account Name:
Re:
        .
Attention:
Address:
c/o Merrill Lynch & Co.
250 Vesey Street, 22nd Floor
New York, New York 10080
Purchase Agreement Signature Page

 



--------------------------------------------------------------------------------



 



MORGAN STANLEY BANK

             
 
           
 
  By:   /s/ Daniel Twenge    
 
           
 
      Name: Daniel Twenge    
 
      Title: Authorized Signatory    

Wire Transfer Instructions:
Bank Name:
Swift Code:
Account Name:
Account Number:
Attention:
Address:
2500 Lake Park Blvd, Suite 300C
West Valley City, Utah 84120
c/o Morgan Stanley
One Pierrepont Plaza, 7th Floor
300 Cadman Plaza West
Brooklyn, NY 11201
Purchase Agreement Signature Page

 



--------------------------------------------------------------------------------



 



ANNEX A
Form of Singapore Dollar Note
No. [ ]
Senior Floating Rate Note due 2008
ISIN No.
          MARINA BAY SANDS PTE. LTD., a company incorporated under the laws of
Singapore, promises to pay to [            ], or its registered assigns, the
principal sum of [           ] (SGD$            ), on August 22, 2008.
          Interest Payment Dates: September 30, December 31, March 31 and
June 30, commencing [      ]; provided, the final interest payment date shall be
August 22, 2008.
          Record Dates: September 15, December 15, March 15 and June 15.

 



--------------------------------------------------------------------------------



 



          Additional provisions of this Note are set forth on the other side of
this Note. Capitalized terms used herein shall have the meanings assigned to
them in the Agreement referred to below unless otherwise indicated.
          IN WITNESS WHEREOF, the parties have caused this instrument to be duly
executed.

             
 
           
 
  Marina   Bay Sands Pte. Ltd.    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Dated:

 



--------------------------------------------------------------------------------



 



[REVERSE SIDE OF NOTE]
THE NOTES ARE QUALIFYING DEBT SECURITIES AS DEFINED IN SECTION 13(16) OF THE
SINGAPORE INCOME TAX ACT (CHAPTER 134). THE TAX EXEMPTION ON INTEREST DERIVED
FROM THE NOTES IS SUBJECT TO CONDITIONS IMPOSED UNDER THE INCOME TAX (QUALIFYING
DEBT SECURITIES) REGULATIONS OF SINGAPORE. THE TAX EXEMPTION DOES NOT APPLY TO
INTEREST DERIVED FROM THE NOTES BY (A) A HOLDER WHO IS A SINGAPORE RESIDENT
(OTHER THAN AN INDIVIDUAL), (B) A HOLDER WHO IS A NOT A RESIDENT OF SINGAPORE
BUT CARRIES ON ANY OPERATION IN SINGAPORE THROUGH A PERMANENT ESTABLISHMENT AND
ACQUIRES THE NOTES USING FUNDS FROM THE SINGAPORE OPERATION, (C) A HOLDER WHO IS
A “RELATED PARTY” OF THE COMPANY WHERE 50% OR MORE OF THE ISSUE OF THE NOTES IS
BENEFICIALLY HELD OR FUNDED, DIRECTLY OR INDIRECTLY, AT ANY TIME DURING THE LIFE
OF THE ISSUE BY RELATED PARTIES OF THE COMPANY, (D) A HOLDER WHO USES FUNDS THAT
ARE PROVIDED, WHETHER DIRECTLY OR INDIRECTLY, BY ANY RELATED PARTY OF THE
COMPANY TO ACQUIRE THE NOTES WHERE 50% OR MORE OF THE ISSUE OF THE NOTES IS
BENEFICIALLY HELD OR FUNDED, DIRECTLY OR INDIRECTLY, AT ANY TIME DURING THE LIFE
OF THE ISSUE BY RELATED PARTIES OF THE COMPANY. OR (E) A HOLDER WHO IS A
PERMANENT ESTABLISHMENT IN SINGAPORE. ANY PERSON WHOSE INTEREST INCOME DERIVED
FROM THE NOTES IS NOT EXEMPT FROM TAX SHALL INCLUDE AND REPORT SUCH INTEREST
INCOME IN A RETURN OF INCOME MADE UNDER THE SINGAPORE INCOME TAX ACT (CHAPTER
134). PLEASE REFER TO THE MEMORANDUM ATTACHED AS ANNEX B TO THE PURCHASE
AGREEMENT FOR FURTHER DETAILS.
THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) AND, IN ACCORDANCE WITH THE TERMS
OF THE AGREEMENT, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT TO PERSONS THAT ARE (1) EITHER (X) QUALIFIED INSTITUTIONAL BUYERS WITHIN
THE MEANING OF RULE 144A UNDER THE SECURITIES ACT OR (Y) PERSONS OTHER THAN U.S.
PERSONS IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (2) NOT RESTRICTED PERSONS, AS DEFINED IN
THE AGREEMENT AND (3) CONSENTED TO BY THE GUARANTOR (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD); PROVIDED, HOWEVER, THAT THIS CLAUSE (3) SHALL NOT BE
APPLICABLE (I) IF SUCH TRANSFER IS TO ANOTHER EXISTING PURCHASER OR AN AFFILIATE
OF ANY EXISTING PURCHASER OR (II) AT ANY TIME WHEN AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.

 



--------------------------------------------------------------------------------



 



Senior Floating Rate Note due 2008
1. Interest
          MARINA BAY SANDS PTE. LTD., a company incorporated under the laws of
Singapore (such company, and its successors and assigns under the Agreement
hereinafter referred to, being herein called the “Company”) promises to pay
interest on the principal amount of this Note at a rate per annum, reset
quarterly, equal to the SWAP Rate (as defined in the Agreement (as defined
below)) plus:

  (i)   for the period from and including the date of the Agreement to and
including the date which is 12 Months after the date of the Agreement, 1.35%;
and     (ii)   anytime thereafter, 1.60%,

as determined by the Calculation Agent (the “Applicable Rate”). Interest on the
Notes will be payable quarterly in arrears on September 30, December 31,
March 31 and June 30, commencing on September 30, 2006; provided the final
interest payment date shall be August 22, 2008. The Company shall make each
interest payment to the holders of record of the Notes on the immediately
preceding September 15, December 15, March 15 and June 15. Interest on the Notes
will accrue from the most recent date to which interest has been paid or duly
provided for or, if no interest has been paid or duly provided for, from [INSERT
ISSUE DATE] until the principal hereof is due.
          The amount of interest will accrue from day to day and is calculated
on the basis of the actual number of days elapsed and a year of 365 days or, in
any case where the practice in the Singapore interbank market differs, in
accordance with that market practice.
          All percentages resulting from any of the above calculations will be
rounded, if necessary, to the nearest one hundred thousandth of a percentage
point, with five one-millionths of a percentage point being rounded upwards
(e.g., 9.876545% (or .09876545) being rounded to 9.87655% (or         .0987655))
and all dollar amounts used in or resulting from such calculations will be
rounded to the nearest cent (with one-half cent being rounded upwards).
          The interest rate on the Notes will in no event be higher than the
maximum rate permitted by New York law as the same may be modified by United
States law of general application. The Calculation Agent will, upon the request
of any holder of Notes, provide the interest rate then in effect with respect to
the Notes. All calculations made by the Calculation Agent in the absence of
manifest error will be conclusive for all purposes and binding on the Company,
the Guarantor and the Holders of the Notes.
          The Company will pay interest on overdue principal at 2% per annum in
excess of the applicable interest rate and will pay interest on overdue
installments of interest at such higher rate to the extent lawful.
2. Method of Payment
          The Company shall pay the principal of, premium, if any, and interest
on this Note in such coin or currency of Singapore as at the time of payment is
legal tender for payment of public and private debts (“Singapore Legal Tender”).
Cash payments in respect of this Note

 



--------------------------------------------------------------------------------



 




shall be made by wire transfer to an account maintained by the payee if such
Holder elects payment by wire transfer by giving written notice to the Company
to such effect designating such account no later than one Business Day
immediately preceding the relevant due date for payment (or such other date as
the Company may accept in its discretion).
3. Purchase Agreement
          The Company issued this Note pursuant to an Agreement, dated as of
August 18, 2006 (“Agreement”) among the Company, the Lead Managers and the
Purchasers listed on the signature pages thereto. The terms of this Note include
those stated in the Agreement. This Note is subject to all such terms, and
Holders are referred to the Agreement for a statement of such terms. To the
extent any provision of this Note conflicts with the express provisions of the
Agreement, the provisions of the Agreement shall govern and be controlling.
4. Guarantee
          To guarantee the due and punctual payment of the principal and
interest on the Notes and all other amounts payable by the Company under the
Agreement and the Notes when and as the same shall be due and payable, whether
at maturity, by acceleration or otherwise, according to the terms of the Notes
and the Agreement, the Guarantor has unconditionally guaranteed the Obligations
of the Company on an unsecured senior basis pursuant to the terms of the
Agreement.
5. Optional Redemption
          At any time from and after the date of the Agreement, the Company may
redeem all of the Notes, but not less than all of the Notes, upon not less than
three nor more than 30 Business Days’ notice, at a redemption price equal to
100% of the principal amount of the Notes, plus accrued and unpaid interest to
(but not including) the applicable redemption date; provided, however, that upon
a redemption of the Notes pursuant to this paragraph, the Company’s option to
issue Additional Singapore Dollar Notes pursuant to Section 1(b)(iii) of the
Agreement, and the Purchasers’ corresponding commitment to purchase such Notes,
shall be terminated. Any redemption pursuant to this paragraph shall only be
made if the outstanding term loans borrowed under the Facility Agreement are
redeemed in full on or about the same redemption date.
          At the time from and after the Initial Closing Date, the Company may
redeem all of the Notes, or any part of the Notes in an aggregate principal
amount of not less than SGD$15,000,000, upon not less than three nor more than
30 Business Days’ notice, at a redemption price equal to 100% of the principal
amount of the Notes, plus accrued and unpaid interest to (but not including) the
applicable redemption date, with the net cash proceeds received by the Company
from (a) equity contributions or subordinated, unsecured shareholder loans made
to the Company from any direct or indirect parent company of the Company (from
sources other than a Refinancing Transaction) or (b) the net proceeds received
from either the issuance of the Notes or the incurrence of term loan
Indebtedness under the Facility Agreement that are not used by the Company (and
not reasonably anticipated by the Company to be used or necessary) in connection
with the Integrated Resort Project. Any redemption pursuant to this paragraph
shall only be made if the outstanding term loans borrowed under the Facility
Agreement are redeemed on or about the same redemption date on a pro rata basis
(based on the outstanding principal amount of Notes and term loans on such
redemption dates).

 



--------------------------------------------------------------------------------



 



6. Mandatory Redemption
          Within five Business Days after the receipt of any Net Issuance
Proceeds after the date of the Agreement, the Company shall apply all such
proceeds to redeem the maximum principal amount of Notes that may be purchased
with such Net Issuance Proceeds and any outstanding term loans borrowed under
the Facility Agreement on a pro rata basis (based on the outstanding principal
amount of Notes and Indebtedness under the Facility Agreement on such redemption
date) at a redemption price equal to 100% of the principal amount of the Notes,
plus accrued and unpaid interest to (but not including) the applicable
redemption date.
7. Illegality
          In the event it becomes unlawful after the date hereof in any
jurisdiction for any Purchaser to perform any of its obligations as contemplated
by this Agreement or hold any Notes, such Purchaser shall promptly notify the
Company upon becoming aware of such event. Upon receipt of such notice by the
Company that it has become unlawful for that Purchaser to perform any of its
obligations as contemplated by this Agreement or hold any Notes, the obligations
of such Purchaser under the Agreement and the Notes, including any obligation to
purchase Additional Singapore Dollar Notes, will be immediately terminated, and
the Company shall redeem the Notes held by such Purchaser on a date specified in
a notice by such Purchaser to the Company (in any event no earlier than the last
day of any applicable grace period permitted by law) at a redemption price equal
to 100% of the principal amount of the Notes, plus accrued and unpaid interest
to (but not including) the applicable redemption date.
8. Change of Control
          In the event of a Change of Control: (i) the Company shall immediately
notify each of the Holders; (ii) the Company’s option to issue Additional
Singapore Dollar Notes pursuant to Section 1(b)(iii) of the Agreement, and the
Purchasers’ corresponding commitment to purchase such Notes, shall be
immediately terminated; and (iii) all outstanding Notes, together with accrued
and unpaid interest, shall become due and payable immediately at a price equal
to 100% of their principal amount.
9. Notice of Redemption
          In the case of any optional redemption of Notes, at least three
Business Days but not more than 30 Business Days before the applicable
redemption date, the Company will mail or cause to be mailed, by first class
mail, a notice of redemption to each Holder whose Notes are to be redeemed at
its registered address. Notice may be conditional.
          Upon surrender of a Note that is redeemed or purchased in part, the
Company will issue at the expense of the Company a new Note equal in principal
amount to the unredeemed or unpurchased portion of the Note surrendered.
10. Transfer; Exchange
          The transfer of Notes may be registered and Notes may be exchanged as
provided in the Agreement. The Company may require a Holder, among other things,
to furnish appropriate endorsements and transfer documents and the Company may
require a Holder to pay any taxes and fees required by law or permitted by the
Agreement. The Company is not required to transfer or exchange any Note selected
for redemption.

 



--------------------------------------------------------------------------------



 



11. Persons Deemed Owners
          The registered Holder of this Note shall be treated as the owner of it
for all purposes.
12. Amendment; Waiver
          This Note may be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may be given; provided that
the same are in writing and signed by the Company and the Majority Purchasers;
provided further, however, that any amendment, modification or supplement that:
          (i) alters the definition of Majority Purchasers under Section 10 of
the Agreement;
          (ii) affects or proposes to affect the rate or time for payment of
interest on any Note or the amount of principal or the principal maturity date
of any Note or the redemption or prepayment provisions;
          (iii) makes or proposes to make any Note payable in money or property
other than that stated herein and in the Agreement;
          (iv) makes any change in the provisions of the Agreement or this Note
relating to waivers of past Defaults or the rights of Holders of Notes to
receive payments of principal, premium or interest on the Notes;
          (v) waives a redemption payment with respect to any Note;
          (vi) releases the Guarantor from any of its obligations under its Note
Guarantee or the Agreement; or
          (vii) makes any change in the amendment and waiver provisions of the
Agreement,
shall not be made without the prior consent of all the Purchasers (other than,
subject to the following paragraph, any Permitted Sands Affiliate).
An amendment or waiver which puts any Permitted Sands Affiliate alone in a worse
economic position, may not be effected without its consent. Any provision of
this Note which requires the consent, approval or determination of all the
Purchasers shall not require the consent, approval or determination of any
Permitted Sands Affiliate and any such consent, approval or determination shall
be made by all of the other Purchasers.
13. Restrictive Covenants
          The Agreement contains certain covenants that, among other things,
limit the ability of the Company and its Subsidiaries to make restricted
payments, to incur indebtedness or issue stock, to create liens, to sell assets,
to consolidate, merge or sell all or substantially all of its assets or to
engage in transactions with affiliates. The limitations are subject to a number
of important qualifications and exceptions.

 



--------------------------------------------------------------------------------



 



14. Defaults and Remedies
          (i) If an Event of Default occurs (other than an Event of Default
relating to certain events of insolvency or reorganization of the Company or
Guarantor) and is continuing, the Majority Purchasers, by notice to the Company,
may:

  (1)   cancel any remaining Additional Notes Commitment, whereupon they shall
immediately be cancelled;     (2)   declare that all or part of the Notes,
together with accrued and unpaid interest, and all other amounts accrued or
outstanding under the Agreement and the Notes to be immediately due and payable,
whereupon they shall become immediately due and payable; and/or     (3)  
declare that all or part of the Notes be payable on demand, whereupon they shall
immediately become payable on demand by the instructions of the Majority
Purchasers.

          (ii) With respect to any Event of Default relating to certain events
of insolvency or reorganization of the Company or Guarantor, the outstanding
principal amount of the Notes, together with accrued and unpaid interest, and
all other amounts accrued or outstanding under the Agreement and the Notes shall
become immediately due and payable without any other notice of any kind, and
without presentment, demand, protest or other requirements of any kind.
          (iii) In the event that there is a declaration of acceleration
hereunder solely as a result of an Event of Default pursuant to
Section 8(a)(iv)(5) of the Agreement, and such Event of Default is solely the
result of an event of default (as defined in the indenture governing the
Guarantor’s Senior Notes due 2015 (the “Indenture”)) under clause (5) of
Section 6.01 of the Indenture, such acceleration hereunder will be automatically
rescinded and cancelled if, within 30 days of the earlier of (A) the declaration
of the acceleration of the Guarantor’s Senior Notes due 2015 and (B) the
declaration of acceleration hereunder, the acceleration of the Guarantor’s
Senior Notes due 2015 is automatically rescinded and cancelled pursuant to
Section 6.02(c) of the Indenture (if the Guarantor’s Senior Notes due 2015 had
been accelerated in accordance with the terms of the Indenture), all Payment
Defaults (as defined in the Indenture) are cured or waived, any acceleration of
Accelerated Debt (as defined in the Indenture) is rescinded or cancelled (or
such Accelerated Debt is paid in full), no event of default (as defined in the
Indenture) has occurred and is continuing (other than any event of default under
clause (5) of Section 6.01 of the Indenture where the related Payment Default
has been cured or waived or where the acceleration of the Accelerated Debt has
been rescinded or cancelled or where the Accelerated Debt has been paid in full)
and no Event of Default has occurred and is then continuing hereunder (other
than an Event of Default pursuant to Section 8(a)(iv)(5) of the Agreement, which
such Event of Default is solely the result of an event of default under clause
(5) of Section 6.01 of the Indenture).
          (iv) If an Event of Default occurs and is continuing, the Holders of
the Notes may pursue any available remedy permissible by law to collect the
payment of principal, premium and interest on the Notes or to enforce the
performance of any provision of the Notes or the Agreement. A delay or omission
by any Holder of a Note in exercising any right or remedy accruing upon an Event
of Default shall not impair the right or remedy or constitute a waiver of or
acquiescence in the Event of Default. All remedies are cumulative to the extent
permitted by law.

 



--------------------------------------------------------------------------------



 



15. No Recourse Against Others
          No director, officer, employee, incorporator or holder of any equity
interests in the Company or of the Guarantor or any direct or indirect parent
corporation, as such, shall have any liability for any obligations of the
Company or the Guarantor under the Notes, the Agreement or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder of Notes by accepting a Note waives and releases all such liability.
16. Abbreviations
          Customary abbreviations may be used in the name of a Holder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).
17. Governing Law
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
          The Company will furnish to any Holder of Notes upon written request
and without charge to the Holder a copy of the Agreement which has in it the
text of this Note.

 



--------------------------------------------------------------------------------



 



ANNEX B
          As the issue of the Notes is lead managed by Goldman Sachs (Singapore)
Pte. and DBS Bank Ltd., each of which is a Financial Sector Incentive (Bond
Market) Company (as defined in the Singapore Income Tax Act (Chapter 134)
(“ITA”)) and on the Initial Closing Date, the Notes will be issued to at least 4
persons and less than 50% of the issue will be beneficially held or funded,
directly or indirectly, by related parties of the Company, the Notes are
“qualifying debt securities” for the purposes of the ITA, to which the following
treatments apply:
          (a) subject to certain conditions being fulfilled (including the
submission by or on behalf of the Company of a return on debt securities to the
Comptroller of Income Tax in Singapore (the “Comptroller”) and the Monetary
Authority of Singapore (“MAS”) within such period as the Comptroller and/or MAS
may specify and such other particulars in connection with the issue of the Notes
as the Comptroller and/or MAS may require and the inclusion by the Company in
all offering documents relating to the Notes of a statement to the effect that
the tax exemption referred to herein does not apply where the holder of the
Notes is a non-resident who carries on any operation through a permanent
establishment in Singapore and who acquires the Notes using funds from the
Singapore operations), interest income on the Notes derived by a holder who is
not resident in Singapore and who does not have any permanent establishment in
Singapore is exempt from Singapore tax. Non-residents who carry on any operation
through a permanent establishment in Singapore will also have the benefit of
this exemption, provided that the Notes are not acquired using funds from the
Singapore operations. However, the tax exemption does not apply where the holder
is a non-resident who carries on any operation through permanent establishments
in Singapore, and who acquires the Notes using funds from Singapore operations.
Funds from Singapore operations means, in relation to a person, the funds and
profits of that person’s operations through a permanent establishment in
Singapore. Further, the tax exemption also does not apply if the Notes are
issued to any person who is not resident of Singapore in connection with or for
the purposes of enabling that non-resident to issue securities (“relevant
securities”), directly or indirectly, to investors unless (i) the relevant
securities are qualifying debt securities, (ii) the relevant securities contain
restrictions against the acquisition of such relevant securities by any investor
who is a resident of or a permanent establishment in Singapore and (iii) the
relevant securities are not acquired by any investor using funds from its
Singapore operations;
          (b) subject to certain conditions being fulfilled (including the
submission by or on behalf of the Company of a return on debt securities to the
Comptroller and MAS within such period as the Comptroller and/or MAS may specify
and such other particulars in connection with the issue of the Notes as the
Comptroller and/or MAS may require and the inclusion by the Company in all
offering documents relating to the Notes of a statement to the effect that the
tax exemption referred to in paragraph (a) does not apply where the holder of
the Notes is a non-resident who carries on any operation through a permanent
establishment in Singapore and who acquires the Notes using funds from the
Singapore operations), interest on the Notes derived by any company or permanent
establishment in Singapore is subject to tax at a concessionary rate of 10%; and
          (c) interest on the Notes derived by any body of persons (as defined
in the ITA) in Singapore is subject to tax at a concessionary rate of 10%; and
          (d) subject to:

 



--------------------------------------------------------------------------------



 



               (i) the Company including in all offering documents relating to
the Notes a statement to the effect that any person whose interest income
derived from the Notes is not exempt from tax shall include such interest income
in a return of income made under the ITA; and
               (ii) the submission by or on behalf of the Company of a return on
debt securities to the Comptroller and MAS within such period as the Comptroller
and/or MAS may specify and such other particulars in connection with the issue
of the Notes as the Comptroller and/or MAS may require,
          interest income derived from the Notes is not subject to withholding
of tax by the Company.
          However, notwithstanding the foregoing, if, at any time during the
tenure of the Notes, 50% or more of the principal amount of the Notes is held
beneficially or funded, directly or indirectly, by any related party(ies) of the
Company, interest income derived from the Notes held by (1) any related party of
the Company; or (2) any other person where the funds used by such person to
acquire the Notes are obtained, directly or indirectly, from any related party
of the Company, shall not be eligible for tax exemption or the concessionary tax
rate of 10% described above.
          The term “related party,” in relation to a person, means any other
person who, directly or indirectly, controls that person, or is controlled,
directly or indirectly, by that person, or where he and that other person,
directly or indirectly, are under the control of a common person.
          Notwithstanding that the Company is permitted to make payment of
interest in respect of the Notes without deduction or withholding for tax under
Section 45 or 45A of the ITA, any person whose interest and discount income
derived from the Notes is not exempt from tax is required to include such
interest and discount income in a return of income made under the ITA.

 



--------------------------------------------------------------------------------



 



ANNEX C
Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
August [22], 2006
The Purchasers party to and under the Purchase Agreement
Ladies and Gentlemen:
     We have acted as New York counsel to Las Vegas Sands Corp. (the
“Guarantor”) and Marina Bay Sands Pte. Ltd. (the “Company”), in connection with
the Purchase Agreement, dated as of the date of this letter (the “Purchase
Agreement”), by and among the Company, the Guarantor, the purchasers named
therein (the “Purchasers”) and Goldman Sachs (Singapore) Pte. and DBS Bank Ltd.
as Lead Arrangers, relating to the purchase today by the Purchasers of S$ [ ]
aggregate principal amount of the Company’s senior floating rate notes due 2008
(the “Notes”). This opinion is being delivered to you at the request of the
Company pursuant to Section 4(a)(iv)(1) of the Purchase Agreement. Capitalized
terms used herein and not otherwise defined have the respective meanings
ascribed to them in the Purchase Agreement.
     In connection with this opinion, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of the following
documents (collectively, the “Documents”):

  1.   the Purchase Agreement; and     2.   the Notes to be issued pursuant to
the Purchase Agreement today.

In addition, we have examined those certificates, agreements, records,
instruments and documents as we have deemed relevant and necessary as a basis
for our opinions expressed herein.
In our examination of the documents referred to above, we have assumed, without
independent investigation (i) that each of the Company and the Guarantor is
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) that each of the Company and the Guarantor has all necessary
power and authority to execute, deliver and perform its obligations under the
Documents to which it is a party, (iii) that the execution, delivery and
performance by each of the Company and the Guarantor of the Documents to which
it is a party have been duly authorized by all necessary corporate or other
action and do not violate such party’s certificate or articles of incorporation,
articles of association, by-laws, memorandum of association or other
organizational documents, (iv) that the consummation by each of the Company and
the Guarantor of the transactions contemplated by each Document to which it is a
party does not violate or result in a breach

 



--------------------------------------------------------------------------------



 




 2
The Purchasers party to and under the Purchase Agreement
of or default under any applicable laws or regulations of the Republic of
Singapore, the State of Nevada, or any laws or regulations relating to gaming
that are applicable to the Company or the Guarantor, and (v) the enforceability
of the Purchase Agreement against each Purchaser. We have also assumed (i) the
genuineness of all signatures, (ii) the legal capacity of all individuals who
have executed any of the Documents, (iii) the authenticity of all documents
submitted to us as originals, and (iv) the conformity to the originals of all
documents submitted to us as certified, photostatic, reproduced or conformed
copies of valid existing agreements or other documents and the authenticity of
the latter documents.
     In expressing the opinions set forth herein, we have relied upon the
factual matters contained in the representations and warranties of each of the
Company and the Guarantor made in the Documents and upon certificates of public
officials and officers, directors, or authorized signatories, as the case may
be, of the Company and the Guarantor.
     Whenever we indicate that our opinion is based upon our knowledge or words
of similar import, our opinion is based solely on the actual knowledge of the
attorneys in this firm who are representing the Company and the Guarantor in
connection with the Purchase Agreement and without any independent verification
or investigation.
     Based upon the foregoing, and subject to the assumptions, exceptions and
qualifications stated below, we are of the opinion that:
          1. The Notes, when duly issued and delivered by the Company against
payment as provided in the Purchase Agreement, will constitute valid and legally
binding obligations of the Company entitled to the benefits of the Purchase
Agreement and enforceable against the Company in accordance with their terms.
          2. When the Notes are duly issued and delivered by the Company against
payment as provided in the Purchase Agreement, the guarantee of the Guarantor
under the Purchase Agreement (the “Guarantee”) will be a valid and legally
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms.
          3. The Purchase Agreement is a valid and legally binding obligation of
each of the Company and the Guarantor, enforceable against each of the Company
and the Guarantor in accordance with its terms.
          4. Based upon the representations, warranties and agreements of the
Company and the Guarantor in Section 6 and Section 7 of the Purchase Agreement
and of the Purchasers in Section 5 of the Purchase Agreement, it is not
necessary in connection with the offer, sale and delivery of the Notes
(including the Guarantee) to the Purchasers under the Purchase Agreement to
register the Notes or the Guarantee under the Securities Act of 1933, as
amended, it being understood that we express no opinion as to any subsequent
resale of the Notes.
          5. Based upon the representations, warranties and agreements of the
Company and the Guarantor in Section 6 and Section 7 of the Purchase Agreement
and of the Purchasers in Section 5 of the Purchase Agreement, the issuance and
sale of the Notes

 



--------------------------------------------------------------------------------



 




 3
The Purchasers party to and under the Purchase Agreement
by the Company, the issuance of the Guarantee by the Guarantor, the compliance
by the Company and the Guarantor with all of the provisions of the Purchase
Agreement and the performance of their obligations thereunder will not
(i) breach or result in a default under any agreement, indenture or instrument
listed on Schedule I to this opinion or (ii) violate any Applicable Law (as
defined below) or any order, rule or regulation of any federal or New York court
or governmental agency or body having jurisdiction over the Guarantor or any of
its subsidiaries or any of their properties known to us (based solely on
certificates of the Company and the Guarantor), except, in the case of clauses
(i) and (ii) above, where the breach, default or violation could not reasonably
be expected to have a material adverse effect on the Guarantor and its
subsidiaries, taken as a whole. For purposes of this letter, the term
“Applicable Law” means those laws, rules and regulations of the United States of
America and the State of New York, in each case which in our experience are
normally applicable to the transactions of the type contemplated by the Purchase
Agreement, except that “Applicable Law” does not include the anti-fraud
provisions of the securities laws of any applicable jurisdiction or any state
securities or blue sky laws of the various states.
          6. Based upon the representations, warranties and agreements of the
Company and the Guarantor in Section 6 and Section 7 of the Purchase Agreement
and of the Purchasers in Section 5 of the Purchase Agreement, no consent,
approval, authorization or order of, or filing, registration or qualification
with, any Governmental Authority, which has not been obtained, taken or made is
required by the Company and the Guarantor under any Applicable Law for the
issuance or sale of the Notes and the Guarantee or the performance by the
Company and the Guarantor of their obligations under the Notes and the Purchase
Agreement (including the Guarantee). For purposes of this opinion, the term
“Governmental Authority” means any executive, legislative, judicial,
administrative or regulatory body of the State of New York or the United States
of America.
          7. Neither the Company nor the Guarantor is, nor after giving effect
to the offering and sale of the Notes will be, required to be registered as an
investment company under the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission promulgated thereunder.
     The foregoing opinion is subject to the following assumptions, exceptions,
limitations and qualifications:
          (a) The enforceability of the Documents (including the Guarantee) may
be: (i) subject to bankruptcy, insolvency, reorganization, fraudulent conveyance
or transfer, moratorium or similar laws affecting creditors’ rights generally;
and (ii) subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity), including
principles of commercial reasonableness or conscionability and an implied
covenant of good faith and fair dealing.
          (b) We express no opinion as to: (i) the enforceability of any
provisions in the Guarantee purporting to preserve and maintain the obligations
of the Guarantor despite the fact that the guaranteed debt is unenforceable due
to illegality; (ii) the enforceability of any provisions contained in the
Documents that purport to establish (or

 



--------------------------------------------------------------------------------



 



 4
The Purchasers party to and under the Purchase Agreement
may be construed to establish) evidentiary standards; (iii) the enforceability
of forum selection clauses in federal courts or in any state court (other than
New York); or (iv) the enforceability of judgment currently clauses to the
extent they are inconsistent with Section 27(b) of the N.Y. Judiciary Law.
          (c) The enforceability of any indemnity provisions in the Documents
may be limited by (i) federal or state securities laws and the public policy
underlying such laws and (ii) laws limiting the enforceability of provisions
exculpating or exempting a party from, or requiring indemnification of a party
for, its own action or inaction, to the extent such action or inaction involves
gross negligence, recklessness or willful or unlawful conduct.
          (d) [Certain exceptions to be taken with respect to Section 1(b)(ii)
of the Purchase Agreement]
     We express no opinion (including in the case of Applicable Law) as to the
laws of any state other than the laws of the State of New York and the federal
laws of the United States of America that, in each case, in our experience, are
normally applicable to transactions of the type contemplated by the Purchase
Agreement. In particular, we express no opinion as to any gaming or other laws
relating specifically to the particular business to be conducted by the Company
or the Guarantor. This opinion is rendered only with respect to the laws, and
the rules, regulations and orders under those laws that are currently in effect.
     This letter is furnished by us solely for your benefit in connection with
the transactions referred to in the Documents and may not be circulated to, or
used or relied upon by, any other Person without our prior written consent.
Very truly yours,

 



--------------------------------------------------------------------------------



 



SCHEDULE A
MATERIAL CONTRACTS
[To come.]

 



--------------------------------------------------------------------------------



 



ANNEX D
Opinion of Lionel Sawyer & Collins

             
 
           
 
  Re:   Purchase Agreement, dated August 18, 2006, by and among Marina Bay Sands
Pte. Ltd., a Singapore corporation, Las Vegas Sands Corp., a Nevada corporation,
the Purchasers party thereto, Goldman Sachs (Singapore) Pte., a Singapore
corporation, and DBS Bank Ltd. (the “Purchase Agreement”)    

Ladies and Gentlemen:
     We have acted as special Nevada counsel for Las Vegas Sands Corp., a Nevada
corporation (the “Guarantor”), in connection with the Purchase Agreement. This
opinion letter is delivered to you pursuant to Section 4(a)(iv)(2) of the
Purchase Agreement. All capitalized terms which are used herein, and which are
not otherwise defined herein, shall have the meaning as set forth in the
Purchase Agreement.
     We have examined:

  1.   The Facility Agreement, dated August 18, 2006, by and among Marina Bay
Sands Pte. Ltd., as Borrower, arranged and coordinated by Goldman Sachs
(Singapore) Pte. and DBS Bank Ltd., with DBS Bank Ltd. acting as Agent, and DBS
Bank Ltd. acting as Security Trustee (the “Facility Agreement”); and,     2.  
The Purchase Agreement.

     The above-mentioned documents are referred to collectively herein as the
“Operative Documents.” We have not reviewed, and express no opinion as to any
instrument or agreement referred to or incorporated by reference in the
Operative Documents.
     We have examined originals or copies of such other corporate records and
resolutions and certificates of corporate officers and public officials as we
have deemed necessary or advisable for purposes of this opinion letter. We have
assumed the authenticity of all documents submitted to us as originals, the
genuineness of all signatures, the legal capacity of natural persons and the
conformity to originals of all copies of all documents submitted to us. We have
relied upon the certificates of all public officials and corporate officers with
respect to the accuracy of all factual matters contained therein.
     For the purposes of this opinion, the phrase “Actual Knowledge” has the
meaning given in the Legal Opinion Accord of the ABA Section of Business Law
(1991).
     We have assumed the following contacts between the State of New York and
the transactions contemplated by the Purchase Agreement: (a) substantial
negotiations relating to the Purchase Agreement have taken place in the State of
New York, (b) the closing of the Purchase Agreement is occurring in the State of
New York, (c) several of Borrower’s financial advisors have their offices in the
State of New York, and (d) certain of the Purchasers are located in the State of
New York.

 



--------------------------------------------------------------------------------



 



 2
The Purchasers party to and under the Purchase Agreement
     Based on and subject to the foregoing and the qualifications, limitations,
exceptions and assumptions set forth below, it is our opinion that:
          1. The Guarantor has been duly incorporated and is validly existing
and in good standing under the laws of the State of Nevada, with corporate power
and authority to own its properties and conduct its business as described in the
Guarantor’s Annual Report on Form 10-K filed with the United States Securities
and Exchange Commission on March 2, 2006.
          2. The Guarantor has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Purchase Agreement.
          3. The Guarantor’s entry into and performance of its obligations under
the Purchase Agreement have been duly authorized, and the Purchase Agreement has
been duly executed and delivered by the Guarantor.
          4. The issue and sale of the Notes and the consummation of the
transactions contemplated by the Purchase Agreement will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under (a) the Articles of Incorporation or Bylaws of the
Guarantor or (b) any Nevada statute, rule or regulation or, to our Actual
Knowledge, any order of any court or governmental agency or body having
jurisdiction over the Guarantor or any of its properties.
          5. No consent, approval, authorization, order, registration or
qualification of or with any Nevada governmental agency, body, or to our Actual
Knowledge, court, having jurisdiction over the Guarantor or its properties is
required for the issue and sale of the Notes or the consummation by the
Guarantor of the transactions contemplated by the Purchase Agreement, except for
such consents, approvals, authorizations, registrations or qualifications as may
be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Notes by the Purchasers (as to which we express
no opinion) or which have been obtained, given or made.
          6. To our Actual Knowledge, the Guarantor is not in violation of its
Articles of Incorporation or Bylaws or in default in the performance or
observance of any material obligation, covenant or condition contained in an
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound.
          7. We have no Actual Knowledge of (a) the failure of the Guarantor to
obtain any certificate, consent, order, permit license, authorization or other
approval (each an “Authorization”) of and from, or to make any declaration or
filing with, any federal, state, local or other governmental authority,
self-regulatory organization or court or other tribunal, necessary or required
to engage in the business currently conducted by it in the manner described in
the Guarantor’s Annual Report on Form 10-K filed with the United States
Securities and Exchange Commission on March 2, 2006 or (b) the failure of the
Guarantor to be in compliance in all material respects with the terms and
conditions of all such Authorizations and with the rules and regulations of the
regulatory authorities and governing bodies having jurisdiction with respect
thereto.

 



--------------------------------------------------------------------------------



 



 3
The Purchasers party to and under the Purchase Agreement
          8. None of the indebtedness represented by the Notes is usurious under
any applicable Nevada law. A Nevada court, or federal court sitting in Nevada
and applying Nevada law, would honor the choice of law of the parties of the law
of the State of New York as the law applicable to the determination of whether
or not interest on the Notes is usurious.
     Nothing herein shall be deemed an opinion as to the laws of any
jurisdiction other than the State of Nevada. We express no opinion concerning
any securities law or rule.
     Nothing herein shall be deemed an opinion as to the effect of a finding by
the Nevada Gaming Commission or the Nevada Gaming Control Board that any third
party to the Operative Documents is unsuitable.
     This opinion is intended solely for the use of the addressees in connection
with the Purchase Agreement. It may not be relied upon by any other Person or
for any other purpose, or reproduced or filed publicly by any Person, without
the written consent of this firm.
Very truly yours,

 



--------------------------------------------------------------------------------



 



ANNEX E
Opinion of Singapore Counsel for the Company
Dear Sirs,

     
Re:
  PURCHASE AGREEMENT BETWEEN (i) MARINA BAY SANDS PTE LTD (“MBS” or the
“ISSUER”)), (ii) LAS VEGAS SANDS CORP (“LVSC”) (iii) THE PURCHASERS (AS SET OUT
IN SCHEDULE 1), and GOLDMAN SACHS (SINGAPORE) PTE. and DBS BANK LTD (AS LEAD
MANAGERS) TO BE DATED [18 AUGUST 2006] (THE “PURCHASE AGREEMENT”)

1.   You have asked us to render an opinion regarding the laws of Singapore in
connection with the Purchase Agreement between inter alia MBS, LVSC, and the
Purchasers.   2.   In order to give this legal opinion, we have examined copies
of the following documents:

  2.1   the draft Purchase Agreement and the form of the Notes to be issued
pursuant to it by MBS;     2.2   the following Acquisition Documents, namely,
the draft of the Development Agreement, the draft of the Lease and the draft of
the LTA Agreement; and the Letter of Notification;     2.3   the Memorandum and
Articles of Association of MBS; and     2.4   certified extract of minutes dated
[            ] of the board of directors meeting of MBS approving the execution
and delivery of the Purchase Agreement and issue of the Notes

Words and expressions used herein shall bear the same meanings as defined in the
Purchase Agreement. We have in relation to MBS, made searches today through the
relevant computerised search systems at the Accounting and Corporate Regulatory
Authority of Singapore (“ACRA”) and at the High Court of Singapore and the
Subordinate Courts of Singapore. We are not aware of any other documents that
are necessary or appropriate for us to review in order to give the opinion
below.

3.   Having considered the documents listed in paragraph 2 above and having
regard to all applicable laws of Singapore and upon the assumptions listed in
paragraph 4 and subject to the reservations and qualifications set out in
paragraph 5, we are of the opinion that :

  3.1   the Issuer is a company duly incorporated and validly existing under the
Companies Act, Chapter 50 of Singapore and has the corporate power to own its
property and to conduct its business;     3.2   the Issuer has the requisite
corporate power to enter into the Purchase Agreement and to perform its
obligations under the Purchase Agreement and the Notes;

 



--------------------------------------------------------------------------------



 



 2
The Purchasers party to and under the Purchase Agreement

  3.3   all necessary corporate action required under the laws of Singapore and
the Memorandum and Articles of Association of the Issuer has been taken by the
Issuer to authorise the execution and delivery of the Purchase Agreement and the
performance by it of its obligations under the Purchase Agreement and the Notes;
    3.4   the Purchase Agreement constitutes a valid, legally binding and
enforceable agreement of the Issuer under the laws of Singapore;     3.5   the
Notes have been duly authorised by the Issuer and, when issued, executed,
authenticated and delivered in accordance with the terms of the Purchase
Agreement, will constitute valid, legally binding and enforceable obligations of
the Issuer under the laws of Singapore;     3.6   no consent, approval,
authorisation or order of, nor registration, qualification or filing with, any
governmental body or other regulatory authority or courts in Singapore was or is
required under the laws of Singapore for the execution and delivery of the
Purchase Agreement, the consummation of the transactions contemplated by the
Purchase Agreement and the, issue, sale and delivery of the Notes except for the
submission of the Return on Debt Securities in respect of the Notes to the
Monetary Authority of Singapore (“MAS”) and the Inland Revenue Authority of
Singapore in the manner required by the MAS;     3.7   the execution and
delivery by the Issuer of, and the performance by the Issuer of its obligations
under, the Purchase Agreement and the Notes, and the issue by the Issuer of the
Notes do not contravene (a) any provision of the laws of Singapore, (b) the
Memorandum and Articles of Association of the Issuer or (c) any of the
Acquisition Documents;     3.8   as at the date of this opinion, we are not
representing the Issuer in any legal or governmental proceedings, pending or
threatened, to which the Issuer is a party or to which any of the properties of
the Issuer is subject;     3.9   it is not necessary to ensure the legality,
validity, enforceability or admissibility in evidence of the Purchase Agreement
and/or the Notes, that they be filed or recorded with any governmental or other
regulatory authorities in Singapore;     3.10   the choice of New York law as
the governing law of each of the Purchase Agreement and the Notes is valid and
will be recognised and given effect to by the courts of Singapore;     3.11  
the submission by the Issuer to the non-exclusive jurisdiction of the courts of
the State of New York contained in the Purchase Agreement is valid and binding
on the Issuer under the laws of Singapore and the appointment by the Issuer of
[•] as its

 



--------------------------------------------------------------------------------



 



 3
The Purchasers party to and under the Purchase Agreement

      agent for service of process in connection therewith is valid and binding
on the Issuer under the laws of Singapore;     3.12   a final and conclusive
judgment on the merits properly obtained against MBS in any competent court of a
state in, or a federal court of, the United States of America for a fixed sum of
money in respect of any legal suit or proceedings arising out of or relating to
any of the Transaction Agreements or the Notes and which could be enforced by
execution against the Company in the jurisdiction of the relevant court and has
not been stayed or satisfied in whole may be sued on in Singapore as a debt due
from the Company if:

  a.   the relevant court had jurisdiction over MBS in that MBS was, at the time
proceedings were instituted, resident in the jurisdiction in which proceedings
had been commenced or had submitted to the     b.   the judgement was not
obtained through fraud;     c.   the enforcement of the judgement would not be
contrary to the public policy of Singapore (and we have no reason to believe
that the enforcement of a judgement against the Issuer in respect of a legal
suit or proceeding arising out of or relating to the Purchase Agreement or the
Notes is contrary to the public policy of Singapore);     d.   the proceedings
in which the judgement was obtained were not opposed to the rules of natural
justice; and     e.   the judgement of the relevant court did not include the
payment of taxes, a fine or penalty.

  3.13   The Issuer is not entitled to claim immunity from suit, execution,
attachment or legal process in any proceedings taken in Singapore in relation to
the Purchase Agreement and the Notes.

4. For the purposes of this opinion, we have assumed :

  4.1   the Purchase Agreement and Notes are valid, legally binding upon, and
enforceable against, the parties thereto as a matter of the law of the State of
New York;     4.2   the authenticity of all documents submitted to us as
originals;     4.4   the genuineness of all signatures and seals upon all
documents;     4.5   the due authorisation, execution and delivery of the
Purchase Agreement and Notes by each of the parties thereto other than MBS.

 



--------------------------------------------------------------------------------



 



 4
The Purchasers party to and under the Purchase Agreement

  4.6   all documents submitted to us in electronic form or as photocopies or
facsimile transmitted copies or other copies of originals conform to the
originals and all such originals are authentic and complete;     4.7   all
parties (other than MBS) had the capacity, power and authority to enter into the
Purchase Agreement, to execute the transactions contemplated thereby including
the issuance and the delivery of the Notes, and it was duly authorised, executed
and delivered by such parties and the obligations of all parties under any
applicable law other than Singapore law and of all parties to the Purchase
Agreement and the Notes (other than MBS) under all relevant governing laws are
valid and legally binding;     4.8   the choice of the law of the State of New
York to govern the Purchase Agreement and the Notes was freely made in good
faith by the respective parties thereto and for legal and bona fide purposes and
there is no reason for avoiding the same on the grounds of public policy or on
any other ground and such choice will be regarded as a valid and binding
selection which will be upheld in the courts of Singapore, and by all other
relevant laws;     4.9   all consents, approvals, authorisations, licences,
exemptions or orders required from any governmental body or agency outside
Singapore and all other requirements outside Singapore for the legality,
validity and enforceability of the Purchase Agreement and the Notes have been
duly obtained or fulfilled and are and will remain in full force and effect and
that any conditions to which they are subject have been satisfied;

5.   This opinion is subject to the reservation and qualification that
enforcement may be limited by:

  5.1   general principles of equity in particular, equitable remedies (such as
orders of specific performance or injunction) are discretionary and are not
available where damages is considered to be an adequate remedy; and     5.2  
the validity and enforcement of the Purchase Agreement and/or the Notes may be
limited by statutes of limitation, estoppel, lapse of time, principles of public
policy in Singapore and other similar principles and by laws relating to
bankruptcy, insolvency, liquidation, administration, judicial management,
arrangement, moratorium or re-organisation or other laws relating to or
affecting generally the enforcement of the rights of creditors, and claims may
be or become subject to set-off or counterclaim;     5.3   a Singapore court may
refuse to give effect to an undertaking to pay costs imposed upon a party in
respect of the costs of any unsuccessful litigation brought against that party
before it and may not award by way of costs all of the expenditure incurred by a
successful litigant in proceedings brought before it;     5.4   we express no
opinion on the accuracy or completeness of any statements or warranties of fact
set out in the Purchase Agreement and/or the Notes, which

 



--------------------------------------------------------------------------------



 



 5
The Purchasers party to and under the Purchase Agreement
statements and warranties we, Harry Elias Partnership, have not independently
verified.

6.   We do not purport to be experts on and do not purport to be generally
familiar with or qualified to express legal opinions based on any law other than
the laws of Singapore and accordingly express no legal opinion herein based upon
any law other that the laws of Singapore.

Yours faithfully

 



--------------------------------------------------------------------------------



 



ANNEX F
Opinion of Singapore Tax Counsel for the Company
Dear Sirs
LEGAL OPINION
- SENIOR FLOATING RATE NOTES DUE 22 AUGUST 2008 (THE “NOTES”) ISSUED BY MARINA
BAY SANDS PTE. LTD (THE “COMPANY”)

1.   We have acted as Singapore tax counsel to the Company in connection with
the issue of the Notes by the Company. This opinion is delivered pursuant to
Section 4(a)(iv)(4) of the Notes Purchase Agreement (the “Notes Purchase
Agreement”) entered into between the Company, Las Vegas Sands Corp, the
Purchasers and the Lead Managers (as defined below).

2.   In this opinion, all capitalised terms not specifically defined herein
shall have the same meanings as ascribed to them in the Notes Purchase
Agreement.

3.   In rendering this opinion, we have examined a copy of the Notes Purchase
Agreement dated 18 August 2006 and the form of the Notes to be issued pursuant
to it.

4.   This opinion is limited to Singapore laws on qualifying debt securities in
relation to the issue of the Notes and is given on the basis that the Notes will
be governed by, and construed in accordance with, Singapore law. We have made no
investigation of, and do not express or imply any views on, the laws of any
country other than Singapore. In particular, we have made no independent
investigation of the laws of New York as a basis of this opinion and do not
express or imply any views on such laws.

5.   For the purposes of this legal opinion, we have not examined any other
documents other than that as specifically listed in paragraph 3 above. In
particular, we have had no sight of and express no opinion whatsoever with
respect to any other agreements or documents which are mentioned, or referred to
in the document listed in paragraph 3.   (A)   ASSUMPTIONS   6.   In rendering
this opinion we have without any further enquiry assumed:

     (a) that:-

  (i)   each of the parties to the Notes Purchase Agreement is validly
incorporated and existing under the laws of its jurisdiction of incorporation;
and     (ii)   the Company issuing the Notes is validly incorporated and
existing under the laws of its jurisdiction of incorporation;

     (b) that:-

 



--------------------------------------------------------------------------------



 



 2
The Purchasers party to and under the Purchase Agreement

  (i)   each of the parties to the Notes Purchase Agreement has the corporate
power and authority to enter into and perform the Notes Purchase Agreement and
the Notes Purchase Agreement has been duly authorised by each party thereto and
is validly executed and delivered by and on behalf of each party thereto; and  
  (ii)   that the Company has the corporate power and authority to enter into
and perform the Notes and the Notes have been duly authorized by the Company and
is or will be validly executed and delivered by and on behalf of the Company

  (c)   the genuineness of all the signatures on the Notes Purchase Agreement
and the Notes and the completeness, and the conformity to original documents, of
all copy or other specimen documents submitted to us;     (d)   the correctness
of all facts stated in the Notes Purchase Agreement and the Notes;     (e)  
that the Notes will be duly issued, offered, sold and delivered in accordance
with the terms of the Notes Purchase Agreement and, the representations,
warranties and covenants in the Notes Purchase Agreement have been and will be
complied with in all respects in connection with any offer, sale or delivery of
the Notes;     (f)   that the Notes Purchase Agreement and the Notes constitute
legal, valid, binding and enforceable obligations of the parties thereto for all
purposes under the laws of all relevant jurisdictions;     (g)   that there are
no provisions of the laws of any jurisdiction which would be contravened by the
execution or delivery of the Notes Purchase Agreement and the Notes and that, in
so far as any obligation expressed to be incurred or performed under the Notes
Purchase Agreement and the Notes fall to be performed in or is otherwise subject
to the laws of any jurisdiction, its performance will not be illegal by virtue
of the laws of that jurisdiction;     (h)   that all authorisations, consents,
approvals and orders required from any governmental or authorities and all other
requirements for the legality, validity and enforceability of the Notes Purchase
Agreement and the Notes have been duly obtained or fulfilled and are and will
remain in full force and effect and that any conditions to which they are
subject have been satisfied;     (i)   that the choice of law in the Notes
Purchase Agreement and the Notes have been made in good faith and will be
regarded as a valid and binding selection which will be upheld in the courts of
the respective jurisdictions as a matter of the laws of such jurisdictions and
all other relevant laws;     (j)   that each party to the Notes Purchase
Agreement has complied with all laws and regulations relating to its business
which are relevant to the Note Purchase Agreement and which might have an effect
on the opinions expressed herein;     (k)   that each party to the Notes
Purchase Agreement is and will be solvent at the time of and immediately after
signing, execution and delivery of the Note Purchase Agreement;     (l)   that
the issue of the Notes has been jointly lead managed by DBS Bank Ltd. and
Goldman Sachs (Singapore) Pte. (the “Lead Managers”) each of which is a
“financial sector incentive (bond market) company” as defined in the Income Tax
Act, Chapter 134 of Singapore (the “Income Tax Act”) and their individual status
as a financial sector

 



--------------------------------------------------------------------------------



 



 3
The Purchasers party to and under the Purchase Agreement

      incentive (bond market) company is valid, subsisting and have not been
revoked by the relevant authorities;     (m)   that during the primary launch of
the Notes (which is the Initial Closing on the Initial Closing Date, as the
capitalized terms are defined in the Notes Purchase Agreement, for the sale of
the Notes to the Purchasers), the Notes are to be issued to 4 or more persons
(and for this purpose, a person is defined as a company or a body of persons)
and that no Purchaser is a related party of the Company (for the purpose of this
clause, the Purchaser is regarded as a related party of the Company where it
directly or indirectly, controls the Company, or is controlled, directly or
indirectly, by the Company, or the Purchaser and the Company are under the
control, directly or indirectly, of a common person);     (n)   that the Return
of Debt Securities in respect of the Notes will be duly executed and submitted
by the Company and the Lead Managers to the Monetary Authority of Singapore (the
“MAS”) and the Comptroller of Income Tax of Singapore (the “CIT”) within one
month (excluding Saturdays) from the date of the issue of the Notes (or such
other period as may be prescribed by MAS and/or the CIT);     (o)   the Company
will include in all its offering documents a statement to the effect that where
interest on the Notes is derived by a person who is not resident in Singapore
and who carries on any operation through a permanent establishment in Singapore,
the tax exemption referred to in this paragraph 7 does not apply if the person
acquires the Notes using funds from Singapore operations; and     (p)   the
Company will include in all offering documents relating to the Notes a statement
to the effect that any person whose interest derived from the Notes is not
exempt from tax shall include such interest in a return of income made under the
Income Tax Act.

(B)   OPINION

7.   Based on the foregoing, in particular paragraphs 6(l) to 6(p), subject to
paragraph 8, and the representations, warranties and covenants made by the
Company, the Purchasers and the Lead Managers in the Notes Purchase Agreement,
we are of the opinion that the Notes are Qualifying Debt Securities and the
following treatments shall apply:-

  (a)   interest payments by the Company with respect to the Notes received by
any holder who is not a permanent establishment in Singapore or any holder who
is not resident in Singapore and (aa) does not have any permanent establishment
in Singapore or (bb) has a permanent establishment in Singapore but does not
acquire the Notes using funds from Singapore operations (funds from Singapore
operations means, in relation to a person, the funds and profits of that
person’s operations through a permanent establishment in Singapore) will be
exempt from Singapore income tax as:-

  (i)   the Company will include in all its offering documents a statement to
the effect that where interest on the Notes is derived by a person who is not
resident in Singapore and who carries on any operation through a permanent
establishment in Singapore, the tax exemption referred to in this paragraph 7
does not apply if the person acquires the Notes using funds from Singapore
operations; and     (ii)   the relevant Return of Debt Securities in respect of
the Notes will be duly executed and submitted by the Company and the Lead
Managers to the MAS and the CIT

 



--------------------------------------------------------------------------------



 



 4
The Purchasers party to and under the Purchase Agreement
within one month (excluding Saturdays) from the date of the issue of the Notes
(or such other period as may be prescribed by the MAS and/or the CIT),
PROVIDED that the Notes are not issued to any person who is not a resident of
Singapore in connection with or for the purpose of enabling that non-resident to
issue securities (the “relevant securities”), directly or indirectly, to
investors unless:

  (aa)   the relevant securities are themselves “Qualifying Debt Securities”;
and     (bb)   the relevant securities contain restrictions against the
acquisition of such relevant securities by any investor who is a resident of or
a permanent establishment in Singapore (in each case within the meaning of the
Income Tax Act); and     (cc)   the relevant securities are not acquired by any
investor using funds from its Singapore operations.

  (b)   Interest on the Notes received by any resident company, any permanent
establishment in Singapore or any non-resident company which has a permanent
establishment in Singapore and uses funds from its Singapore operations to fund
the acquisition of the Notes is subject to tax at a concessionary rate of 10 per
cent. as:-

  (i)   the Notes are Qualifying Debt Securities; and     (ii)   the relevant
Return of Debt Securities in respect of the Notes will be duly executed and
submitted by the Company and the Lead Managers to the MAS and the CIT within one
month (excluding Saturdays) from the date of the issue of the Notes (or such
other period as may be prescribed by MAS and/or the CIT); and     (iii)   the
Company will include in all its offering documents a statement to the effect
that where interest on the Notes is derived by a person who is not resident in
Singapore and who carries on any operation through a permanent establishment in
Singapore, the tax exemption referred to in this paragraph 7 does not apply if
the person acquires the Notes using funds from Singapore operations.

  (c)   Interest on the Notes received any body of persons in Singapore is
subject to tax at a concessionary rate of 10 per cent. (for the purposes of this
paragraph 7(c), a body of persons means “any body politic, corporate or
collegiate, any corporation sole and any fraternity, fellowship or society of
persons whether corporate or unincorporate but does not include a company or a
partnership”) as the Notes are Qualifying Debt Securities.     (d)   All
repayments of principal by the Company in respect of the Notes, may be made
without withholding or deduction for or on account of any other taxes, duties,
assessments or governmental charges in Singapore and all payments of interest by
the Company in respect of the Notes may be made without withholding or deduction
for or on account of any tax as:

  (i)   the Notes are Qualifying Debt Securities; and     (ii)   the Company
will include in all offering documents relating to the Notes a statement to the
effect that any person whose interest derived from the Notes is not exempt from

 



--------------------------------------------------------------------------------



 



 5
The Purchasers party to and under the Purchase Agreement

      tax shall include such interest in a return of income made under the
Income Tax Act; and     (iii)   the relevant Return of Debt Securities in
respect of the Notes will be duly executed and submitted by the Company and the
Lead Managers to the MAS and the CIT within one month (excluding Saturdays) from
the date of the issue of the Notes (or such other period as may be prescribed by
MAS and/or the CIT).

8.   The tax exemption and tax concession in paragraph 7 above will not apply to
interest on the Notes derived by any holder who is a related party of the
Company or any other holder where the funds used to acquire the Notes were
provided, directly or indirectly, by a related party of the Company, if at any
time during the life of the Notes 50 per cent. or more of the principal amount
of the Notes was beneficially held or funded, directly or indirectly, by a
related party of the Company.   (C)   QUALIFICATIONS   9.   This opinion is
subject to the qualification there will be no amendment to or termination or
replacement of the Notes Purchase Agreement, authorisations and approvals to the
Notes Purchase Agreement and on the basis of the applicable laws of Singapore in
force as at the date of this opinion. This opinion is also given on the basis
that we undertake no responsibility to notify any addressee of this opinion of
any change in the laws of Singapore after the date of this opinion.

This opinion is addressed to you and for your sole benefit in connection with
the issue of the Notes. It is not to be transmitted to any other person (save
for the banks’ legal advisers, Allen & Gledhill, Drew & Napier LLC and Latham &
Watkins LLP, in connection with the issue of the Notes transaction) nor is it to
be relied upon by any other person or for any other purpose or quoted or
referred to in any public document or filed with any governmental or other
authorities without our prior consent in writing (which consent shall not be
unreasonably withheld).
Yours faithfully

 